Exhibit 10.1

 

FOURTH AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

DATED AS OF APRIL 19, 2018

 

by and among

 

CORESITE, L.P.,

 

AS PARENT BORROWER,

 

CORESITE REAL ESTATE 70 INNERBELT, L.L.C., CORESITE REAL ESTATE 900 N. ALAMEDA,
L.P., CORESITE REAL ESTATE 2901 CORONADO, L.P., CORESITE REAL ESTATE 1656
MCCARTHY, L.P., CORESITE REAL ESTATE 427 S. LASALLE, L.L.C., CORESITE REAL
ESTATE 2972 STENDER, L.P., CORESITE REAL ESTATE 12100 SUNRISE VALLEY DRIVE
L.L.C., CORESITE REAL ESTATE 2115 NW 22ND STREET, L.L.C., CORESITE ONE WILSHIRE,
L.L.C., CORESITE REAL ESTATE 55 S. MARKET STREET, L.L.C., and CORESITE REAL
ESTATE 3032 CORONADO, L.P.,

 

AS SUBSIDIARY GUARANTORS,

 

KEYBANK NATIONAL ASSOCIATION,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

 

AND

 

OTHER LENDERS THAT MAY BECOME

 

PARTIES TO THIS AGREEMENT,

 

KEYBANK NATIONAL ASSOCIATION, AS AGENT,

 

REGIONS BANK, TD SECURITIES (USA) LLC, AND WELLS FARGO BANK, N.A. AS
CO-DOCUMENTATION AGENTS

 

RBC CAPITAL MARKETS, LLC, AS SYNDICATION AGENT

 

KEYBANC CAPITAL MARKETS, REGIONS CAPITAL MARKETS, RBC CAPITAL MARKETS, LLC, TD
SECURITIES (USA) LLC and WELLS FARGO SECURITIES, LLC AS JOINT LEAD ARRANGERS AND
JOINT BOOK MANAGERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

1

 

 

 

 

 

§1.1

Definitions

1

 

§1.2

Rules of Interpretation

41

 

§1.3

Exchange Rates; Currency Equivalents

42

 

§1.4

Change of Currency

42

 

 

 

 

§2.

THE CREDIT FACILITY

43

 

 

 

 

 

§2.1

Loans

43

 

§2.2

Notes

44

 

§2.3

Fees

44

 

§2.4

Reduction and Termination of the Revolving Credit Commitments

45

 

§2.5

Swing Loan Commitment

45

 

§2.6

Interest on Loans

48

 

§2.7

Requests for Revolving Credit Loans

49

 

§2.8

Funds for Loans

50

 

§2.9

Use of Proceeds

53

 

§2.10

Letters of Credit

53

 

§2.11

Increase in Total Commitment

57

 

§2.12

Extension of Revolving Credit Maturity Date

59

 

§2.13

Pro Rata Treatment

60

 

 

 

 

§3.

REPAYMENT OF THE LOANS

61

 

 

 

 

 

§3.1

Stated Maturity

61

 

§3.2

Mandatory Prepayments

61

 

§3.3

Optional Prepayments

62

 

§3.4

Partial Prepayments

62

 

§3.5

Effect of Prepayments

62

 

 

 

 

§4.

CERTAIN GENERAL PROVISIONS

62

 

 

 

 

 

§4.1

Conversion Options

62

 

§4.2

Fees

63

 

§4.3

[Intentionally Omitted.]

64

 

§4.4

Funds for Payments

64

 

§4.5

Computations

69

 

§4.6

Suspension of LIBOR Rate Loans

69

 

§4.7

Illegality

70

 

§4.8

Additional Interest

70

 

§4.9

Additional Costs, Etc.

71

 

§4.10

Capital Adequacy

72

 

§4.11

Breakage Costs

72

 

§4.12

Default Interest; Late Charge

73

 

§4.13

Certificate

73

 

§4.14

Limitation on Interest

73

 

§4.15

Certain Provisions Relating to Increased Costs and Defaulting Lenders

73

 

i

--------------------------------------------------------------------------------


 

§5.

UNENCUMBERED ASSET POOL

74

 

 

 

 

 

§5.1

Addition of Eligible Real Estate Assets

74

 

§5.2

Release of Eligible Real Estate Assets

75

 

§5.3

Additional Subsidiary Guarantors

76

 

§5.4

Release of Certain Subsidiary Guarantors

76

 

 

 

 

§6.

REPRESENTATIONS AND WARRANTIES

77

 

 

 

 

 

§6.1

Corporate Authority, Etc.

77

 

§6.2

Governmental Approvals

78

 

§6.3

Title to Eligible Real Estate Assets

79

 

§6.4

Financial Statements

79

 

§6.5

No Material Changes

79

 

§6.6

Franchises, Patents, Copyrights, Etc.

79

 

§6.7

Litigation

79

 

§6.8

No Material Adverse Contracts, Etc.

80

 

§6.9

Compliance with Other Instruments, Laws, Etc.

80

 

§6.10

Tax Status

80

 

§6.11

No Event of Default

80

 

§6.12

Investment Company Act; EEA Financial Institution

80

 

§6.13

Absence of UCC Financing Statements, Etc.

80

 

§6.14

Setoff, Etc.

81

 

§6.15

Certain Transactions

81

 

§6.16

Employee Benefit Plans

81

 

§6.17

Disclosure

81

 

§6.18

Trade Name; Place of Business

82

 

§6.19

Regulations T, U and X

82

 

§6.20

Environmental Compliance

82

 

§6.21

Subsidiaries; Organizational Structure

84

 

§6.22

Leases

84

 

§6.23

Property

84

 

§6.24

Brokers

85

 

§6.25

Other Debt

86

 

§6.26

Solvency

86

 

§6.27

No Bankruptcy Filing

86

 

§6.28

No Fraudulent Intent

86

 

§6.29

Transaction in Best Interests of Loan Parties; Consideration

86

 

§6.30

OFAC

86

 

 

 

 

§7.

AFFIRMATIVE COVENANTS

87

 

 

 

 

 

§7.1

Punctual Payment

87

 

§7.2

Maintenance of Office

87

 

§7.3

Records and Accounts

87

 

§7.4

Financial Statements, Certificates and Information

87

 

§7.5

Notices

90

 

§7.6

Existence; Maintenance of Properties

91

 

§7.7

Insurance

92

 

ii

--------------------------------------------------------------------------------


 

 

§7.8

Taxes

92

 

§7.9

Inspection of Properties and Books

92

 

§7.10

Compliance with Laws, Contracts, Licenses, and Permits

93

 

§7.11

Further Assurances

93

 

§7.12

Management

93

 

§7.13

[Intentionally Omitted]

93

 

§7.14

Business Operations

93

 

§7.15

Registered Servicemark

94

 

§7.16

Ownership of Real Estate

94

 

§7.17

[Intentionally Omitted]

94

 

§7.18

Ownership Restrictions

94

 

§7.19

Plan Assets

94

 

§7.20

[Intentionally Omitted.]

94

 

§7.21

[Intentionally Omitted.]

94

 

§7.22

REIT Covenants

94

 

 

 

 

§8.

NEGATIVE COVENANTS

95

 

 

 

 

 

§8.1

Restrictions on Indebtedness

95

 

§8.2

Restrictions on Liens, Etc.

96

 

§8.3

Restrictions on Investments

97

 

§8.4

Merger, Consolidation

99

 

§8.5

Sale and Leaseback

99

 

§8.6

Compliance with Environmental Laws

99

 

§8.7

Distributions

100

 

§8.8

Asset Sales

101

 

§8.9

Intentionally Omitted

101

 

§8.10

Restriction on Prepayment of Indebtedness

101

 

§8.11

Zoning and Contract Changes and Compliance

101

 

§8.12

Derivatives Contracts

101

 

§8.13

Transactions with Affiliates

101

 

§8.14

Management Fees

102

 

§8.15

Sanctions; Anti-Corruption Laws

102

 

 

 

 

§9.

FINANCIAL COVENANTS

102

 

 

 

 

 

§9.1

Unencumbered Asset Pool

102

 

§9.2

Consolidated Total Indebtedness to Gross Asset Value

102

 

§9.3

Secured Debt to Gross Asset Value

102

 

§9.4

Secured Recourse Indebtedness to Gross Asset Value

102

 

§9.5

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

102

 

§9.6

Minimum Consolidated Tangible Net Worth

103

 

 

 

 

§10.

CLOSING CONDITIONS

103

 

 

 

 

 

§10.1

Loan Documents

103

 

§10.2

Certified Copies of Organizational Documents

103

 

§10.3

Resolutions

103

 

§10.4

Incumbency Certificate; Authorized Signers

103

 

§10.5

Opinion of Counsel

103

 

iii

--------------------------------------------------------------------------------


 

 

§10.6

Payment of Fees

103

 

§10.7

Insurance

104

 

§10.8

Performance; No Default

104

 

§10.9

Representations and Warranties

104

 

§10.10

Proceedings and Documents

104

 

§10.11

Eligible Real Estate Qualification Documents

104

 

§10.12

Compliance Certificate

104

 

§10.13

Existing Agreement

104

 

§10.14

Consents

104

 

§10.15

Patriot Act; Anti-Money Laundering Laws

104

 

§10.16

Other

105

 

 

 

 

§11.

CONDITIONS TO ALL BORROWINGS

105

 

 

 

 

 

§11.1

Prior Conditions Satisfied

105

 

§11.2

Representations True; No Default

105

 

§11.3

Borrowing Documents

105

 

§11.4

Regarding Alternative Currency

105

 

 

 

 

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC.

105

 

 

 

 

 

§12.1

Events of Default and Acceleration

105

 

§12.2

Certain Cure Periods; Limitation of Cure Periods

109

 

§12.3

Termination of Commitments

109

 

§12.4

Remedies

109

 

§12.5

Distribution of Collateral Proceeds

110

 

§12.6

Cash Collateral Account

111

 

 

 

 

§13.

SETOFF

112

 

 

 

 

§14.

THE AGENT

113

 

 

 

 

 

§14.1

Authorization

113

 

§14.2

Employees and Agents

113

 

§14.3

No Liability

113

 

§14.4

No Representations

114

 

§14.5

Payments

114

 

§14.6

Holders of Notes

115

 

§14.7

Indemnity

115

 

§14.8

Agent as Lender

115

 

§14.9

Resignation

115

 

§14.10

Duties in the Case of Enforcement

116

 

§14.11

Bankruptcy

117

 

§14.12

Intentionally Omitted

117

 

§14.13

Reliance by Agent

117

 

§14.14

Approvals

117

 

§14.15

Loan Parties Not Beneficiary

118

 

§14.16

Defaulting Lenders

118

 

iv

--------------------------------------------------------------------------------


 

§15.

EXPENSES

120

 

 

 

 

§16.

INDEMNIFICATION

121

 

 

 

 

§17.

SURVIVAL OF COVENANTS, ETC.

122

 

 

 

 

§18.

ASSIGNMENT AND PARTICIPATION

122

 

 

 

 

 

§18.1

Conditions to Assignment by Lenders

122

 

§18.2

Register

123

 

§18.3

New Notes

124

 

§18.4

Participations

124

 

§18.5

Pledge by Lender

125

 

§18.6

No Assignment by Loan Parties

125

 

§18.7

Disclosure

125

 

§18.8

Titled Agents

126

 

 

 

 

§19.

NOTICES

126

 

 

 

 

§20.

RELATIONSHIP

128

 

 

 

 

§21.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

128

 

 

 

 

§22.

HEADINGS

128

 

 

 

 

§23.

COUNTERPARTS

128

 

 

 

 

§24.

ENTIRE AGREEMENT, ETC.

129

 

 

 

 

§25.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

129

 

 

 

 

§26.

DEALINGS WITH THE LOAN PARTIES

129

 

 

 

 

§27.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

130

 

 

 

 

 

§27.1

Amendments Generally

130

 

§27.2

Technical Amendments

132

 

 

 

 

§28.

SEVERABILITY

132

 

 

 

 

§29.

TIME OF THE ESSENCE

132

 

 

 

 

§30.

NO UNWRITTEN AGREEMENTS

132

 

 

 

 

§31.

REPLACEMENT NOTES

132

 

 

 

 

§32.

NO THIRD PARTIES BENEFITED

133

 

 

 

 

§33.

PATRIOT ACT

133

 

 

 

 

§34.

JUDGMENT CURRENCY

133

 

 

 

 

§35.

JOINT AND SEVERAL LIABILITY

133

 

 

 

 

§36.

ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF LOAN PARTIES

134

 

 

 

 

 

§36.1

Attorney-in-Fact

134

 

§36.2

Accommodation

134

 

§36.3

Waiver of Automatic or Supplemental Stay

134

 

v

--------------------------------------------------------------------------------


 

 

§36.4

Waiver of Defenses

134

 

§36.5

Waiver

136

 

§36.6

Subordination

137

 

 

 

 

§37.

ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS

137

 

 

 

 

§38

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

139

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

FORM OF REVOLVING CREDIT NOTE

 

 

 

Exhibit A-2

 

FORM OF TERM LOAN NOTE

 

 

 

Exhibit A-3

 

FORM OF TERM LOAN II NOTE

 

 

 

Exhibit A-4

 

FORM OF TERM LOAN III NOTE

 

 

 

Exhibit B

 

FORM OF SWING LOAN NOTE

 

 

 

Exhibit C

 

FORM OF JOINDER AGREEMENT

 

 

 

Exhibit D

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

 

 

Exhibit E

 

FORM OF LETTER OF CREDIT REQUEST

 

 

 

Exhibit F

 

FORM OF UNENCUMBERED ASSET POOL CERTIFICATE

 

 

 

Exhibit G

 

FORM OF COMPLIANCE CERTIFICATE

 

 

 

Exhibit H

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

 

Exhibit I

 

FORM OF LETTER OF CREDIT APPLICATION

 

 

 

Exhibit J

 

FORM OF TAX COMPLIANCE CERTIFICATES

 

 

 

Schedule 1.1

 

LENDERS AND COMMITMENTS

 

 

 

Schedule 1.2

 

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

 

 

 

Schedule 1.3

 

CLOSING DATE ELIGIBLE REAL ESTATE ASSETS

 

 

 

Schedule 6.3

 

LIST OF ALL ENCUMBRANCES ON ASSETS

 

 

 

Schedule 6.5

 

NO MATERIAL CHANGES

 

 

 

Schedule 6.7

 

PENDING LITIGATION

 

 

 

Schedule 6.15

 

CERTAIN TRANSACTIONS

 

 

 

Schedule 6.20(d)

 

REQUIRED ENVIRONMENTAL ACTIONS

 

 

 

Schedule 6.21(a)

 

PARENT BORROWER SUBSIDIARIES

 

 

 

Schedule 6.21(b)

 

UNCONSOLIDATED AFFILIATES OF PARENT BORROWER AND ITS SUBSIDIARIES

 

 

 

Schedule 6.22

 

EXCEPTIONS TO RENT ROLL

 

vii

--------------------------------------------------------------------------------


 

Schedule 6.23

 

PROPERTY AND MANAGEMENT AGREEMENTS

 

 

 

Schedule 6.25

 

MATERIAL LOAN AGREEMENTS

 

 

 

Schedule 8.8

 

ASSET SALES

 

viii

--------------------------------------------------------------------------------


 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT AMENDS AND RESTATES IN THE
ENTIRETY THAT CERTAIN THIRD AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
JUNE 24, 2015, AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF FEBRUARY 2, 2016, THAT CERTAIN SECOND
AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 15,
2016, AND THAT CERTAIN THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF APRIL 19, 2017, (COLLECTIVELY, THE “EXISTING AGREEMENT”) 
ENTERED INTO BETWEEN CORESITE, L.P., AS PARENT BORROWER, KEYBANK, NATIONAL
ASSOCIATION, AS AGENT, AND KEYBANC CAPITAL MARKETS, REGIONS CAPITAL MARKETS AND
RBC CAPITAL MARKETS CORPORATION, AS JOINT LEAD ARRANGERS AND JOINT BOOK
MANAGERS, AND

THE VARIOUS LENDERS PARTY THERETO

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is made as of the 19th day of
April, 2018, by and among CORESITE, L.P., a Delaware limited partnership
(“Parent Borrower”), the Subsidiary Guarantors a party hereto, KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), the other lending institutions which are parties to
this Agreement as “Lenders”, and the other lending institutions that may become
parties hereto pursuant to §18, and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (the “Agent”), REGIONS BANK, TD SECURITIES
(USA) LLC, and WELLS FARGO SECURITIES as Co-Documentation Agents, RBC CAPITAL
MARKETS, LLC as Syndication Agent, and KEYBANC CAPITAL MARKETS, REGIONS CAPITAL
MARKETS, RBC CAPITAL MARKETS, LLC, TD SECURITIES (USA) LLC and WELLS FARGO
SECURITIES as Joint Lead Arrangers and Joint Book Managers.

 

R E C I T A L S

 

WHEREAS, certain lenders have made available to the Parent Borrower a revolving
and term loan credit facility pursuant to the terms of the Existing Agreement;
and

 

WHEREAS, the Parent Borrower has requested, and the Agent and the Lenders have
agreed, to amend and restate, in full, the Existing Agreement and provide an
additional term loan facility in accordance with the terms and conditions
contained herein.

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree that
the Existing Agreement is hereby amended and restated to read as follows:

 

§1.                               DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1                        Definitions.  The following terms shall have the
meanings set forth in this §l or elsewhere in the provisions of this Agreement
referred to below:

 

1

--------------------------------------------------------------------------------


 

2014 Term Loan.  The Loan as defined in the 2014 Term Loan Agreement.

 

2014 Term Loan Agreement.  That certain Term Loan Agreement dated as of
January 31, 2014, as amended and restated by that certain Amended and Restated
Term Loan Agreement dated as of April 19, 2017 as amended by that certain First
Amendment to Amended and Restated Term Loan Agreement dated as of April 19, 2018
by and among CoreSite, L.P., as borrower, and the Royal Bank of Canada, as
administrative agent for itself and on behalf of other lenders and the lenders
party thereto as amended, restated, extended, supplemented and otherwise
modified from time to time and as refinanced and replaced from time to time, to
the extent such refinancing or replacement is designated by Parent Borrower in
writing to the Agent as a refinancing or replacement of the 2014 Term Loan
Agreement.

 

2014 Term Loan Facility Availability.  The “Facility Availability” as defined in
the 2014 Term Loan Agreement.

 

2014 Term Loan Unencumbered Asset Pool. The “Unencumbered Asset Pool” as defined
in the 2014 Term Loan Agreement.

 

Additional Commitment Request Notice.  See §2.11(a).

 

Additional Subsidiary Guarantor.  Each additional Subsidiary of Parent Borrower
which becomes a Subsidiary Guarantor pursuant to §5.3.

 

Adjusted Consolidated EBITDA.  On any date of determination, the sum of (a) the
Consolidated EBITDA for the prior fiscal quarter most recently ended, multiplied
by four (4), less (b) the Capital Reserve.

 

Adjusted EBITDA.  On any date of determination, with respect to any Stabilized 
Property owned by Parent Borrower or any of its Subsidiaries, the sum of
(a) EBITDA for the prior fiscal quarter most recently ended, multiplied by four
(4), less (b) the Capital Reserve.

 

Adjusted Net Operating Income.  On any date of determination, the sum of (a) the
Net Operating Income for the prior fiscal quarter most recently ended,
multiplied by four (4), less (b) the Capital Reserve.

 

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote fifty percent (50%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing fifty percent (50%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

 

2

--------------------------------------------------------------------------------


 

Agent.  KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

 

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Parent Borrower and the Lenders.

 

Agent’s Special Counsel.  Riemer & Braunstein LLP or such other counsel as
selected by Agent.

 

Aggregate Credit Exposure.  The aggregate Revolving Credit Exposure, Term Loan
Exposure, Term Loan II Exposure and Term Loan III Exposure of all of the
Lenders.

 

Agreement.  This Fourth Amended and Restated Credit Agreement, as the same may
be amended, modified, supplemented and/or extended from time to time, including
the Schedules and Exhibits hereto.

 

Agreement Regarding Fees.  See §4.2.

 

Alternative Currency. Each of Euro and Sterling or other currency as applicable
in the event Euro and/or Sterling is replaced.

 

Alternative Currency Equivalent.  At any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of such Alternative
Currency with Dollars.

 

Alternative Currency Fronting Lender.  KeyBank or any other Revolving Credit
Lender designated by the Parent Borrower and the Agent (such designation shall
be consented to by such Revolving Credit Lender) in its capacity as an
Alternative Currency Funding Lender for Revolving Credit Loans denominated in an
Alternative Currency in which any Alternative Currency Participating Lender
purchases Alternative Currency Risk Participations and in which KeyBank (or such
other appointed Revolving Credit Lender) advances to the Parent Borrower the
amount of all such Alternative Currency Participating Lenders’ respective
Commitment Percentage of such Revolving Credit Loans in accordance with §§2.1
and 2.8.

 

Alternative Currency Funding Commitment Percentage.  With respect to any
Revolving Credit Loan denominated in an Alternative Currency, (a) for each
Alternative Currency Funding Lender other than the Alternative Currency Fronting
Lender, its Commitment Percentage, and (b) for the Alternative Currency Fronting
Lender, the sum of (i) the Commitment Percentage of the Alternative Currency
Fronting Lender and (ii) the sum of the respective Commitment Percentage of the
Alternative Currency Participating Lenders.

 

Alternative Currency Funding Lender.  With respect to each Revolving Credit Loan
denominated in an Alternative Currency, each Revolving Credit Lender other than
an Alternative Currency Participating Lender with respect to such Alternative
Currency.

 

3

--------------------------------------------------------------------------------


 

Alternative Currency Loan Credit Exposure.  With respect to any Revolving Credit
Loan denominated in an Alternative Currency, (a) for each Alternative Currency
Funding Lender other than Alternative Currency Fronting Lender, the aggregate
outstanding principal amount of its Alternative Currency Funding Commitment
Percentage thereof advanced by Alternative Currency Funding Lender, (b) for the
Alternative Currency Fronting Lender, the aggregate outstanding principal amount
of its Alternative Currency Funding Commitment Percentage thereof advanced
thereby, net of all Alternative Currency Risk Participations purchased or
funded, as applicable, therein, and (c) for each Alternative Currency
Participating Lender, the aggregate outstanding principal amount of all
Alternative Currency Risk Participations purchased or funded, as applicable, by
such Alternative Currency Participating Lender in such Revolving Credit Loan.

 

Alternative Currency Participant’s Share.  For any Alternative Currency
Participating Lender in respect of a Revolving Credit Loan denominated in an
Alternative Currency, a fraction (expressed as a percentage), the numerator of
which is such Alternative Currency Participating Lender’s Commitment Percentage
and the denominator of which is the sum of (i) the Commitment Percentage of the
Alternative Currency Fronting Lender in respect of such Revolving Credit Loan
and (ii) the sum of the respective Commitment Percentage of all of the
Alternative Currency Participating Lenders in respect of such Revolving Credit
Loan.

 

Alternative Currency Participating Lender.  With respect to each Revolving
Credit Loan denominated in an Alternative Currency, any Revolving Credit Lender
that has given notice to the Agent and the Parent Borrower that it is unable to
fund in the applicable Alternative Currency, unless and until such Revolving
Credit Lender delivers to the Agent and the Parent Borrower a written notice
pursuant to §2.8 requesting that such Revolving Credit Lender’s designation be
changed to an Alternative Currency Funding Lender with respect to such
Alternative Currency.

 

Alternative Currency Risk Participation.  With respect to each Revolving Credit
Loan denominated in an Alternative Currency advanced by the Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Revolving Credit Loan in an amount
determined in accordance with such Alternative Currency Participating Lender’s
Commitment Percentage of such Revolving Credit Loan, as provided in §2.8.

 

Alternative Currency Sublimit. The Dollar Equivalent of $40,000,000.  The
Alternative Currency Sublimit is part of, and not in addition to, the Total
Commitment.

 

Anti-Corruption Laws.  All laws, rules, and regulations of any jurisdiction
applicable to the Parent Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

Anti-Money Laundering Laws.  All Legal Requirements related to the financing of
terrorism or money laundering, including without limitation, any applicable
provision of the Patriot Act and The Currency and Foreign Transactions Reporting
Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C.
§§ 1818(s), 1820(b) and 1951-1959).

 

4

--------------------------------------------------------------------------------


 

Applicable Margin.  The Applicable Margin for LIBOR Rate Loans and Base Rate
Loans shall be as set forth below based on the ratio of the Consolidated Total
Indebtedness of Parent Borrower to the Gross Asset Value of Parent Borrower:

 

(a)                    Prior to the Investment Grade Pricing Date, for the
Revolving Credit Facility:

 

Pricing Level

 

Ratio

 

LIBOR Rate
Loans

 

Base Rate
Loans

 

Pricing Level 1

 

Less than or equal to 35%

 

1.45

%

0.45

%

Pricing Level 2

 

Greater than 35% but less than or equal to 40%

 

1.55

%

0.55

%

Pricing Level 3

 

Greater than 40% but less than or equal to 45%

 

1.70

%

0.70

%

Pricing Level 4

 

Greater than 45% but less than or equal to 50%

 

1.85

%

0.85

%

Pricing Level 5

 

Greater than 50%

 

2.05

%

1.05

%

 

(b)                                 Prior to the Investment Grade Pricing Date,
for the Term Loan Facility, the Term Loan II Facility and the Term Loan III
Facility:

 

Pricing Level

 

Ratio

 

LIBOR Rate
Loans

 

Base Rate
Loans

 

Pricing Level 1

 

Less than or equal to 35%

 

1.40

%

0.40

%

Pricing Level 2

 

Greater than 35% but less than or equal to 40%

 

1.50

%

0.50

%

Pricing Level 3

 

Greater than 40% but less than or equal to 45%

 

1.65

%

0.65

%

Pricing Level 4

 

Greater than 45% but less than or equal to 50%

 

1.80

%

0.80

%

Pricing Level 5

 

Greater than 50%

 

2.00

%

1.00

%

 

The Applicable Margin shall not be adjusted based upon such ratio, if at all,
until the first (1st) day of the first (1st) month following the delivery by
Parent Borrower to the Agent of the Compliance Certificate at the end of a
calendar quarter.  In the event that Parent Borrower shall fail to deliver to
the Agent a quarterly Compliance Certificate on or before the date required by
§7.4(c), then without limiting any other rights of the Agent and the Lenders
under this Agreement, the

 

5

--------------------------------------------------------------------------------


 

Applicable Margin for all Loans shall be at Pricing Level 5 until such failure
is cured within any applicable cure period, in which event the Applicable Margin
shall adjust, if necessary, on the first (1st) day of the first (1st) month
following receipt of such Compliance Certificate.  The provisions of this
definition shall be subject to §2.6(f).  As of the Closing Date, the Applicable
Margin for each of the Revolving Credit Facility, Term Loan Facility, Term Loan
II Facility and Term Loan III Facility is at Pricing Level 1.

 

(c)                                  If the REIT or Parent Borrower obtains an
Investment Grade Rating, the Parent Borrower may, upon written notice to the
Agent, make an irrevocable one time election  to exclusively use the below
tables based on the applicable rate per annum set forth therein:

 

(i)                                     For the Revolving Credit Facility:

 

Level

 

Credit Rating

 

LIBOR
Rate Loans

 

Base Rate
Loans

 

Facility Fee

 

I

 

> A- or A3

 

0.825

%

0.00

%

0.125

%

II

 

> BBB+ or Baa1

 

0.875

%

0.00

%

0.15

%

III

 

> BBB or Baa2

 

1.00

%

0.00

%

0.20

%

IV

 

> BBB- or Baa3

 

1.20

%

0.20

%

0.25

%

V

 

< BBB- and Baa3

 

1.55

%

0.55

%

0.30

%

 

(ii)                                  For the Term Loan Facility, the Term Loan
II Facility and the Term Loan III Facility:

 

Level

 

Credit Rating

 

LIBOR
Rate Loans

 

Base Rate
Loans

 

I

 

> A- or A3

 

0.90

%

0.00

%

II

 

> BBB+ or Baa1

 

0.95

%

0.00

%

III

 

> BBB or Baa2

 

1.10

%

0.10

%

IV

 

> BBB- or Baa3

 

1.35

%

0.35

%

V

 

< BBB- and Baa3

 

1.75

%

0.75

%

 

Any change in the REIT’s or the Parent Borrower’s Credit Rating which would
cause it to move to a different Level in such table shall effect a change in the
Applicable Margin on the Business Day on which such change occurs.  During any
period for which the Parent Borrower or the REIT has received a Credit Rating
from only one Rating Agency, then the Applicable Margin shall be determined
based on such Credit Rating.  During any period that the Parent Borrower or

 

6

--------------------------------------------------------------------------------


 

the REIT has received more than one Credit Rating and such Credit Ratings are
not equivalent, the Applicable Margin shall be determined by the highest of the
Credit Ratings provided that the next highest Credit Rating is only one Level
below that of the highest Credit Rating.  If the next highest Credit Rating is
more than one Level below that of the highest Credit Rating, pricing will be
determined utilizing the Credit Rating one Level higher than the next highest of
the Credit Ratings.  During any period after the Investment Grade Pricing Date
for which the Parent Borrower or the REIT does not have a Credit Rating from any
Rating Agency, the Applicable Margin shall be determined based on Level V.

 

Applicable Percentage.  With respect to any Lender of any Class, such Lender’s
Revolving Credit Commitment Percentage, Term Loan Commitment Percentage, Term
Loan II Commitment Percentage or Term Loan III Commitment Percentage, as
applicable, for such Class.  If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments of each
applicable most recently in effect, giving effect to any assignments.

 

Applicable Time.  With respect to any borrowings and payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined from time to time by the Agent, and communicated
in writing to the Parent Borrower to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

Approved Derivatives Contract.  A Derivatives Contract between the Parent
Borrower and/or any Subsidiary Guarantor, on the one hand, and a Lender or
Affiliate of a Lender hereunder which is also a lender or Affiliate of a lender
under the 2014 Term Loan Agreement, on the other hand.

 

Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Arrangers.  Collectively, KeyBanc Capital Markets, Regions Capital Markets, RBC
Capital Markets, LLC, TD Securities (USA) LLC and Wells Fargo Securities or any
successors thereto.

 

Assignment and Acceptance Agreement.  See §18.1.

 

Authorized Officer.  Any of the following Persons:  Paul E. Szurek, Jeffrey S.
Finnin, Derek S. McCandless, and such other Persons as Parent Borrower shall
designate in a written notice to Agent.

 

Bail-In Action.  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation.  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

Balance Sheet Date.  December 31, 2017.

 

7

--------------------------------------------------------------------------------


 

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

Base Rate.  The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) the then applicable LIBOR for a one month Interest Period plus one percent
(1.00%), or (c) one half of one percent (0.5%) above the Federal Funds Effective
Rate.  The Base Rate is a reference rate and does not necessarily represent the
lowest or best rate being charged to any customer.  Any change in the rate of
interest payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

 

Base Rate Loans.  Collectively, the Revolving Credit Base Rate Loans, Term Base
Rate Loans, Term Loan II Base Rate Loans, Term Loan III Base Rate Loans and the
Swing Loans.

 

Breakage Costs.  The commercially reasonable cost to any Lender of re-employing
funds bearing interest at LIBOR incurred (or reasonably expected to be incurred)
in connection with (i) any payment of any portion of the Loans bearing interest
at LIBOR prior to the termination of any applicable Interest Period, (ii) the
conversion of a LIBOR Rate Loan to any other applicable interest rate on a date
other than the last day of the relevant Interest Period, (iii) foreign exchange
losses in connection with Revolving Credit Loans made in Alternative Currencies,
or (iv) the failure of Parent Borrower to draw down, on the first day of the
applicable Interest Period, any amount as to which Parent Borrower has elected a
LIBOR Rate Loan.

 

Building.  With respect to each Eligible Real Estate Asset or parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

Business Day.  Any day on which federally-insured banking institutions located
in the same city and State as the Agent’s Head Office are located are open for
the transaction of banking business and, in the case of LIBOR Rate Loans, which
also is a LIBOR Business Day.

 

Capital Reserve.  For any period and with respect to any improved Real Estate,
an amount equal to $0.25 multiplied by the total square footage of the Buildings
in such Real Estate.  If the term Capital Reserve is used without reference to
any specific Real Estate, then the amount shall be determined on an aggregate
basis with respect to all Real Estate of the Parent Borrower and its
Subsidiaries and a proportionate share of all Real Estate of all Unconsolidated
Affiliates.  The Capital Reserve shall be calculated based on the total square
footage of the Buildings owned (or ground leased) at the end of each fiscal
quarter, less the square footage of unoccupied space held for development or
redevelopment.

 

Capitalization Rate.  Seven and three fourths percent (7.75%).

 

Capitalized Value.  The Adjusted Net Operating Income for any Stabilized
Property divided by the Capitalization Rate.

 

Cash Collateral Account. Any cash collateral account held by the Agent for the
purposes of holding cash collateral as collateral security.

 

8

--------------------------------------------------------------------------------


 

Cash Equivalents.  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A- or the equivalent
thereof by S&P or A3 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000; (iii) commercial paper rated at least A-2 or
the equivalent thereof by S&P or P-2 or the equivalent thereof by Moody’s and in
either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AA- or the equivalent
thereof by S&P or at least Aa3 or the equivalent thereof by Moody’s.

 

CERCLA.  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. 9601 et seq.

 

Change in Law.  The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

Change of Control.  A Change of Control shall exist upon the occurrence of any
of the following:

 

(a)                                 Any Person (including a Person’s Affiliates
and associates) or group (as that term is understood under Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations thereunder), other than The Carlyle Group, shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of REIT or Parent Borrower equal to at least
fifty percent (50%);

 

(b)                                 As of any date a majority of the Board of
Directors or Trustees or similar body (the “Board”) of REIT or Parent Borrower
consists of individuals who were not either (i) directors or trustees of REIT or
Parent Borrower as of the corresponding date of the previous year, or
(ii) selected or nominated to become directors or trustees by the Board of REIT
or Parent Borrower of which a majority consisted of individuals described in
clause (b)(i) above, or (iii) selected or nominated to become directors or
trustees by the Board of REIT or Parent Borrower, which majority consisted of
individuals described in clause (b)(i) above and individuals described in clause
(b)(ii), above; or

 

9

--------------------------------------------------------------------------------


 

(c)                                  REIT shall fail to be the sole general
partner of Parent Borrower, shall fail to own such general partnership interest
in Parent Borrower free of any lien, encumbrance or other adverse claim, or
shall fail to control the management and policies of Parent Borrower; or

 

(d)                                 Parent Borrower fails to own directly or
indirectly, free of any lien, encumbrance or other adverse claim, at least one
hundred percent (100%) of the economic, voting and beneficial interest of each
Pool Owner.

 

Class.  When used with respect to (a) a Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, Swing Loan Commitment, Term Loan
Commitment, Term Loan II Commitment or Term Loan III Commitment; (b) when used
with respect to any Loan, refers to whether such Loan is a Revolving Credit
Loan, Swing Loan, Term Loan, Term Loan II Loan or Term Loan III Loan; and
(c) when used with respect to a Lender, refers to whether such Lender has a Loan
or Commitment with respect to a particular Class of Loans or Commitments.

 

Closing Date.  The first date on which all of the conditions set forth in §10
and §11 have been satisfied.

 

Code.  The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

 

Commitment.  As to each Lender, the Revolving Credit Commitment, Term Loan
Commitment and/or Term Loan II Commitment and/or Term Loan III Commitment of
such Lender (or any of them, as the context requires).

 

Commitment Increase.  An increase in the Total Commitment to not more than ONE
BILLION TWO HUNDRED MILLION DOLLARS ($1,200,000,000) pursuant to §2.11.

 

Commitment Increase Date.  See §2.11(a).

 

Commitment Percentage.  As to each Lender, the ratio, expressed as a percentage,
of (a) (i) if the Term Loan Commitments have not been fully utilized or
terminated, the unutilized amount of such Lender’s Term Loan Commitment plus
(ii) if the Term Loan II Commitments have not been fully utilized or terminated,
the unutilized amount of such Lender’s Term Loan II Commitment plus (iii) if the
Term Loan III Commitments have not been fully utilized or terminated, the
unutilized amount of such Lender’s Term Loan III Commitment plus (iv) the amount
of such Lender’s Revolving Credit Commitment plus (v) the amount of such
Lender’s outstanding Term Loans, Term Loan II Loans and Term Loan III Loans to
(b) (i) if the Term Loan Commitments have not been fully utilized or
terminated,  the unutilized amount of the Term Loan Commitments of all Lenders
plus (ii) if the Term Loan II Commitments have not been fully utilized or
terminated,  the unutilized amount of the Term Loan II Commitments of all
Lenders plus (iii) if the Term Loan III Commitments have not been fully utilized
or terminated, the unutilized amount of the Term Loan III Commitments of all
Lenders plus (iv) the Revolving Credit Commitments of all Lenders plus (v) the
sum of the outstanding Term Loans, Term Loan II Loans and Term Loan III Loans of
all Lenders; provided, however, that if at the time of determination any
applicable Commitments have been terminated or been reduced to zero (0), the
“Commitment Percentage” of each Lender shall be the ratio, expressed as a
percentage of (A) (i) the sum of the unpaid principal amount of all Aggregate
Credit Exposure of such Lender, plus (ii) if the Term Loan Commitments

 

10

--------------------------------------------------------------------------------


 

have not been fully utilized or terminated, the unutilized amount of such
Lender’s Term Loan Commitment, plus (iii) if the Term Loan II Commitments have
not been fully utilized or terminated, the unutilized amount of such Lender’s
Term Loan II Commitment, plus (iv) if the Term Loan III Commitments have not
been fully utilized or terminated, the unutilized amount of such Lender’s Term
Loan III Commitment to (B) (i) the sum of the aggregate unpaid principal amount
of all outstanding Aggregate Credit Exposure of all Lenders as of such date plus
(ii) if the Term Loan Commitments have not been fully utilized or terminated,
the unutilized amount of the Term Loan Commitments of all Lenders plus (iii) if
the Term Loan II Commitments have not been fully utilized or terminated, the
unutilized amount of the Term Loan II Commitments of all Lenders plus (iv) if
the Term Loan III Commitments have not been fully utilized or terminated, the
unutilized amount of the Term Loan III Commitments of all Lenders.

 

Commodity Exchange Act.  The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

Compliance Certificate.  See §7.4(c).

 

Connection Income Taxes.  Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

 

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

Consolidated EBITDA.  With respect to any period, an amount equal to the EBITDA
of Parent Borrower and its Subsidiaries for such period determined on a
Consolidated basis.

 

Consolidated Fixed Charges.  For any fiscal quarter, annualized, the sum of
(a) Consolidated Interest Expense for such period, plus (b) all regularly
scheduled principal payments made with respect to Indebtedness of Parent
Borrower and its Subsidiaries during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, plus
(c) all Preferred Distributions paid during such period.  Such Person’s Equity
Percentage in the Consolidated Fixed Charges of its Unconsolidated Affiliates
shall be included in the determination of Consolidated Fixed Charges; any
Preferred Distributions constituting the repurchase or redemption of Preferred
Securities (other than regularly scheduled mandatory repurchases or redemptions
not constituting balloon, bullet or similar redemptions in full) shall not be
included in the calculation of Consolidated Fixed Charges.

 

Consolidated Interest Expense.  For any period, without duplication, (a) total
Interest Expense of Parent Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, plus (b) such
Person’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.

 

Consolidated Tangible Net Worth.  The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

 

11

--------------------------------------------------------------------------------


 

Consolidated Total Indebtedness.  All Indebtedness of Parent Borrower and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

 

Consolidated Unsecured Debt Yield.  The quotient (expressed as a percentage) of
Adjusted Net Operating Income from the Unencumbered Asset Pool (excluding any
Leased Assets) divided by Unsecured Debt.

 

Construction In Process.   Costs incurred for any build-outs, redevelopment,
construction, or tenant improvements of a Data Center Property that is not a
Development Property.

 

Conversion/Continuation Request.  A notice given by the Parent Borrower to the
Agent of its election to convert or continue a Loan in accordance with §4.1.

 

Credit Rating.  The rating assigned by a Rating Agency to the corporate family
of a Person.

 

Data Center Property.  Any asset that operates or is intended to operate, at
least in part, as a telecommunications infrastructure building or an information
technology infrastructure building.

 

Debtor Relief Laws.  The Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

Default.  See §12.1.

 

Default Rate.  See §4.12.

 

Defaulting Lender.  Subject to §14.16(b), any Lender that (a) has failed to
(i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Agent and the Parent Borrower in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, the Issuing Lender, the Swingline Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Loans) within two (2) Business Days
of the date when due, (b) has notified the Parent Borrower, the Agent, the
Issuing Lender or the Swing Loan Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the Agent or the
Parent Borrower, to confirm in writing to the Agent and the Parent Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Parent
Borrower), (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief

 

12

--------------------------------------------------------------------------------


 

Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (e) has become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

Defaulting Revolving Credit Lender.  Any Defaulting Lender which is a Revolving
Credit Lender.

 

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

 

Derivatives Termination Value.  In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement applicable to such Derivatives Contract(s), (a) for any date
on or after the date such Derivatives Contracts have been closed out or
terminated and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a) the amount(s) determined as the mark-to-market value(s) for such
Derivatives Contracts, as determined based upon one or more mid-market
quotations or other valuations provided by any recognized dealer in, or the
counterparty to, such Derivatives Contract(s) (which, in either case, may
include the Agent or any Lender).

 

Designated Jurisdiction.  At any time, a country, territory or region which is,
or whose government is, the subject or target of country-wide or territory-wide
Sanctions (currently, Cuba, Iran, Syria, North Korea, and the Crimea region of
Ukraine).

 

Development Property.  Real Estate currently under development that has not
become a Stabilized Property or on which the improvements related to the
development have not been completed, provided that such a Development Property
on which all improvements related to the

 

13

--------------------------------------------------------------------------------


 

development of such Real Estate have been substantially completed (excluding
tenant improvements) for at least eighteen (18) months shall cease to constitute
a Development Property notwithstanding the fact that such Property has not
become a Stabilized Property, and shall be considered a Stabilized Property for
the purposes of the calculation of Gross Asset Value.

 

Distribution.  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Parent Borrower or a Pool Owner, now or
hereafter outstanding, except a dividend payable solely in Equity Interests of
identical class to the holders of that class; (b) redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of Parent
Borrower or a Pool Owner now or hereafter outstanding; and (c) payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of Parent Borrower or a Pool Owner
now or hereafter outstanding.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Dollar Equivalent. At any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Agent (absent manifest error) at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

 

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Revolving Credit Maturity
Date, is converted in accordance with §4.1.

 

EBITDA.  With respect to a Person for any period (without duplication):  The net
income (or loss), excluding the effects of straight lining of rents and
acquisition lease accounting,  before (i) interest, income taxes, depreciation,
and amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP and (ii) any other non-cash expense
to the extent not actually paid as a cash expense (including any expense
associated with asset retirement obligation under GAAP).  EBITDA shall exclude
extraordinary gains and losses (including but not limited to gains (and loss) on
the sale of assets) and distributions to minority owners.  EBITDA attributable
to equity interests shall be excluded but EBITDA shall include a Person’s Equity
Percentage of net income (or loss) from Unconsolidated Affiliates plus its
Equity Percentage of interest, depreciation and amortization expense from
Unconsolidated Affiliates.

 

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

14

--------------------------------------------------------------------------------


 

EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

EEA Resolution Authority.  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Electronic Signature(s).  An electronic sound, symbol, or process attached to,
or associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.

 

Eligible Assignee. (a) a Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund; and (d) any other Person (other than a natural person) approved by, unless
an Event of Default has occurred and is continuing, the Parent Borrower (such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, (i) no Parent Borrower or any affiliate of Parent
Borrower or the REIT shall be an Eligible Assignee and (ii) no Defaulting Lender
or any of its Affiliates shall be an Eligible Assignee.

 

Eligible Real Estate.  Real Estate:

 

(a)                                 which is (i) wholly-owned (directly or
indirectly) in fee, (ii) leased under a ground lease acceptable to the Agent in
its reasonable discretion, or (iii) a Leased Asset with a remaining term
(including of right tenant extensions) of at least fifteen (15) years as of the
date hereof and is otherwise acceptable to the Agent in its sole reasonable
discretion, in each instance with such easements, rights-of-way, and other
similar appurtenances required for the operation of the fee or leasehold
property, by Parent Borrower or a Pool Owner;

 

(b)                                 which is located within the 50 States of the
United States or the District of Columbia;

 

(c)                                  which is improved by an income-producing
Data Center Property and designated as a Stabilized Property;

 

(d)                                 as to which all of the representations set
forth in §6 of this Agreement concerning Eligible Real Estate Assets are true
and correct except as would not reasonably be expected to result in a Material
Adverse Effect; and

 

(e)                                  as to which the Agent has received all
Eligible Real Estate Qualification Documents, or will receive them prior to
inclusion of such Real Estate in the Unencumbered Asset Pool.

 

Eligible Real Estate Asset.  (i) On the Closing Date, the Eligible Real Estate
set forth on Schedule 1.3 and (ii) any Real Estate that is included in the
Unencumbered Asset Pool from time to time pursuant to Article V of this
Agreement. For purposes of this definition, it is acknowledged and agreed that
the Wilshire Property which is a Leased Asset shall be deemed an “Eligible Real
Estate Asset”.

 

Eligible Real Estate Qualification Documents.  See Schedule 1.2 attached hereto.

 

15

--------------------------------------------------------------------------------


 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Parent Borrower or any ERISA Affiliate,
other than a Multiemployer Plan.

 

EMU.  The economic and monetary union in accordance with the Treaty of Rome
1957, as amended by the Single European Act 1986, the Maastricht Treaty of 1992
and the Amsterdam Treaty of 1998.

 

EMU Legislation.  The legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

Environmental Laws.  All applicable past (which have current effect), present or
future federal, state, county and local laws, by-laws, rules, regulations, codes
and ordinances, or any legally binding judicial or administrative
interpretations thereof, and the legally binding requirements of any
governmental agency or authority having jurisdiction with respect thereto,
applicable to pollution, the regulation or protection of the environment, the
health and safety of persons and property (with respect to exposure to Hazardous
Substances) and shall include, but not be limited to, all orders, decrees,
judgments and rulings imposed through any public or private enforcement
proceedings, relating to the existence, use, discharge, release, containment,
transportation, generation, storage, management or disposal of Hazardous
Substances.  Environmental Laws presently include, but are not limited to, the
following laws: Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. §9601 et seq.), the Hazardous Substances Transportation Act (49
U.S.C. §1801 et seq.), the Public Health Service Act (42 U.S.C. §300(f) et
seq.), the Pollution Prevention Act (42 U.S.C. §13101 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Federal Clean Water
Act (33 U.S.C. §1251 et seq.), the Federal Clean Air Act (42 U.S.C. §7401 et
seq.), and the applicable laws and regulations of the State in which the Real
Estate is located.

 

Equity Interests.  With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

Equity Offering.  The issuance and sale after the Closing Date by Parent
Borrower or any of its Subsidiaries or REIT of any equity securities of such
Person.

 

Equity Percentage.  The aggregate ownership percentage of Parent Borrower or its
Subsidiaries in each Unconsolidated Affiliate.

 

16

--------------------------------------------------------------------------------


 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

ERISA Affiliate. Any Person which is treated as a single employer with Parent
Borrower or its Subsidiaries under §414 of the Code.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

EU Bail-In Legislation Schedule.  The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

Euro and EUR. The lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

Event of Default.  See §12.1.

 

Excluded Swap Obligation.  With respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Loan Party
of, or the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

Excluded Taxes.  Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to Legal Requirements in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by Parent Borrower under §4.15 as a result of costs sought to
be reimbursed pursuant to §4.4) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.4(g) and (d) any Taxes imposed under FATCA.

 

Existing Agreement.  See the introductory statement hereto.

 

17

--------------------------------------------------------------------------------


 

FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Code and any
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the foregoing.

 

Facility.  Collectively, the credit facilities described herein with respect to
the Loans up to the Facility Amount.

 

Facility Amount.  The aggregate amount of the initial $850,000,000.00 Facility,
consisting of the Revolving Credit Facility Amount, the Term Loan Facility
Amount, the Term Loan II Facility Amount and the Term Loan III Facility Amount,
plus any increase thereto pursuant to §2.11, and less any decrease to the
Revolving Credit Facility Amount pursuant to §2.4.

 

Facility Availability.  From time to time, the lesser of (a) the Total
Commitment, or (b) the Unencumbered Asset Pool Availability.

 

Facility Fee.  See §2.3(b).

 

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of New York on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”  Notwithstanding the foregoing, if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed zero for the purposes of
this Agreement.

 

Financing Lease.  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

Foreign Lender. A Lender that is not a U.S. Person.

 

Fronting Commitment. With respect to Alternative Currency Fronting Lender, the
aggregate Dollar Equivalent amount of Revolving Credit Loans denominated in an
Alternative Currency that such Fronting Lender has agreed to make as set forth
on Schedule 1.1.

 

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof, and (b) with respect to the Swing Loan Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swing Loans other than Swing
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof.

 

18

--------------------------------------------------------------------------------


 

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

Funds from Operations.  With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with NAREIT guidelines, excluding losses from sales of property, plus
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures.  Adjustments for unconsolidated partnerships
and joint ventures will be recalculated to reflect funds from operations on the
same basis.

 

GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied.

 

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

Gross Asset Value.  On a consolidated basis for Parent Borrower and its
Subsidiaries, Gross Asset Value shall mean the sum of (without duplication with
respect to any Real Estate):

 

(i)                                     the Capitalized Value of any Stabilized
Properties (other than the Leased Assets) owned by Parent Borrower or any of its
Subsidiaries; plus

 

(ii)                                  for the Leased Assets, the Adjusted Net
Operating Income of the Leased Assets multiplied by ten (10);

 

(iii)                               the book value determined in accordance with
GAAP of all Development Properties and Construction In Process with respect to
Real Estate owned or leased by Parent Borrower or any of its Subsidiaries; plus

 

(iv)                              the aggregate amount of: (x) all Unrestricted
Cash and Cash Equivalents of Parent Borrower and its Subsidiaries and
(y) Specified Restricted Cash and Cash Equivalents of Parent Borrower and its
Subsidiaries, as of the date of determination; plus

 

(v)                                 the book value determined in accordance with
GAAP of Land Assets of Parent Borrower and its Subsidiaries.

 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  In Parent Borrower’s
discretion, any Development Property which becomes a Stabilized Property and all
newly acquired properties may be valued at GAAP book value for up to ninety (90)
days, with such properties thereafter being included in the calculation of Gross
Asset Value in accordance with subsections (i)—(iv) above. All income, expense
and value associated with assets included in Gross Asset Value disposed of
during the calendar quarter period most recently ended

 

19

--------------------------------------------------------------------------------


 

prior to a date of determination will be eliminated from calculations. 
Additionally, without limiting or affecting any other provision hereof, Gross
Asset Value shall not include any income or value associated with Real Estate
which is not operated or intended to be operated principally as a Data Center
Property.  Gross Asset Value will be adjusted to include an amount equal to
Parent Borrower’s or any of its Subsidiaries’ pro rata share (based upon such
Person’s Equity Percentage in such Unconsolidated Affiliate) of the Gross Asset
Value attributable to any of the items listed above in this definition owned by
such Unconsolidated Affiliate.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by Parent Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Guarantors.  Collectively, the REIT and the Subsidiary Guarantors.

 

Guaranty. That certain Fifth Amended and Restated Guaranty dated as of April 19,
2018, by the Guarantors in favor of the Agent and the Lenders.

 

Hazardous Substances.  Mean and include (i) asbestos, flammable materials,
explosives, radioactive substances, polychlorinated biphenyls, other
carcinogens, oil and other petroleum products, radon gas, urea formaldehyde;
(ii) chemicals, gases, solvents, pollutants or contaminants that could be a
detriment or pose a danger to the environment or to the health or safety of any
person; and (iii) any other hazardous or toxic materials, wastes and substances
which are defined, determined or identified as such in any past, present or
future federal, state or local laws, by-laws, rules, regulations, codes or
ordinances or any legally binding judicial or administrative interpretation
thereof in concentrations which violate Environmental Laws.

 

Hedge Obligations.  As may be applicable at any time, all obligations of the
Parent Borrower to any Lender Hedge Provider under any Derivatives Contract with
respect to an interest rate swap, collar, or floor or a forward rate agreement
or other agreement regarding the hedging of interest rate risk exposure (other
than any interest rate “cap”), including all obligations to make any termination
payments thereunder, and any confirming letter executed pursuant to such hedging
agreement, all as amended, restated or otherwise modified.  Under no
circumstances shall any of the Hedge Obligations secured or guaranteed by any
Loan Document as to a surety or guarantor thereof include any obligation that
constitutes an Excluded Swap Obligation of such Person.

 

Increase Notice.  See §2.11(a).

 

Indebtedness.  With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person for money borrowed (i) represented by notes
payable, or drafts accepted, in each case representing extensions of credit,
(ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation of such Person
as a lessee or

 

20

--------------------------------------------------------------------------------


 

obligor under a Financing Lease; (d) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests); (g) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount not in
excess of the Derivatives Termination Value thereof; (h) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities, violation of “special purpose entity”
covenants, and other similar exceptions to recourse liability, and except for
completion guaranties, until in any case a claim is made and an action is
commenced with respect thereto, and then shall be included only to the extent of
the amount of such claim), including liability of a general partner in respect
of liabilities of a partnership in which it is a general partner which would
constitute “Indebtedness” hereunder, any obligation to supply funds to or in any
manner to invest directly or indirectly in a Person, to maintain working capital
or equity capital of a Person or otherwise to maintain net worth, solvency or
other financial condition of a Person, to purchase indebtedness, or to assure
the owner of indebtedness against loss, including, without limitation, through
an agreement to purchase property, securities, goods, supplies or services for
the purpose of enabling the debtor to make payment of the indebtedness held by
such owner or otherwise; (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s pro rata
share of the Indebtedness (based upon its Equity Percentage in such
Unconsolidated Affiliates) of any Unconsolidated Affiliate of such Person. 
“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
ASC 805, as codified by the Financial Accounting Standards Board in June of
2009, and shall be adjusted to remove (a) the impact from Asset Retirement
Obligations pursuant to ASC 410, as codified by the Financial Accounting
Standards Board in June of 2009, (b) any potential impact from the exposure
draft issued by the Financial Accounting Standards Board in August of 2010
related to Leases (Topic 840) and (c) any impact or effect as a result of
changes related to the accounting of operating lease liabilities pursuant to
Accounting Standards Update No. 2016-02, Leases (Topic 842), as issued by the
Financial Accounting Standards Board on February 25, 2016.

 

Indemnified Taxes.  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Parent
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in the immediately preceding clause (a), Other Taxes.

 

Interest Expense.  For any period with respect to Parent Borrower and its
Subsidiaries, without duplication, (a) interest (whether accrued or paid)
actually payable (without duplication), excluding non-cash interest expense but
including capitalized interest not funded under a construction loan, together
with the interest portion of payments actually payable on Financing Leases, plus
(b) Parent Borrower’s and its respective Subsidiaries’ Equity Percentage of
Interest Expense of their Unconsolidated Affiliates for such period.

 

21

--------------------------------------------------------------------------------


 

Interest Payment Date.  As to each Loan, the fifth (5th) day of each calendar
month, or if such date is not a Business Day, then the next succeeding Business
Day.

 

Interest Period.  (a) With respect to each LIBOR Rate Loan which is a Term LIBOR
Rate Loan or a Term Loan II LIBOR Rate Loan or a Term Loan III LIBOR Rate Loan,
(x) initially, the period commencing on the Drawdown Date of such LIBOR Rate
Loan and ending on the fourth (4th) calendar day of the first, second, third or
sixth month thereafter (subject to availability from each Lender), and
(y) thereafter, each period commencing on the day following the last day of the
next preceding Interest Period applicable to such Loan and ending on the last
day of one of the periods set forth above, as selected by the Parent Borrower in
a Loan Request or Conversion/Continuation Request; and (b) with respect to each
LIBOR Rate Loan which is a Revolving Credit LIBOR Rate Loan, (x) initially, the
period commencing on the Drawdown Date of such LIBOR Rate Loan and ending one,
two, three or six months thereafter (subject to availability from each Lender),
and (y) thereafter, each period commencing on the day following the last day of
the next preceding Interest Period applicable to such Loan and ending on the
last day of one of the periods set forth above, as selected by the Parent
Borrower in a Loan Request or Conversion/Continuation Request; provided that
(1) if any Interest Period with respect to a Revolving Credit LIBOR Rate Loan
would otherwise end on a day that is not a LIBOR Business Day, such Interest
Period shall end on the next succeeding LIBOR Business Day, unless such next
succeeding LIBOR Business Day occurs in the next calendar month, in which case
such Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London, England, and (2) any Interest Period pertaining to a
Revolving Credit LIBOR Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the applicable calendar month; provided that all of the
foregoing provisions ((a) and (b)) relating to Interest Periods are subject to
the following:

 

(i)                                     if the Parent Borrower shall fail to
give notice as provided in §4.1, the Parent Borrower shall be deemed to have
requested a continuation of the affected LIBOR Rate Loan as a LIBOR Rate Loan on
the last day of the then current Interest Period with respect thereto as
provided in and subject to the terms of §4.1(c);

 

(ii)                                  no Interest Period relating to any LIBOR
Rate Loan shall extend beyond the Revolving Credit Maturity Date or the Term
Loan Maturity Date or the Term Loan II Maturity Date or the Term Loan III
Maturity Date, as applicable.

 

Interpolated Rate. At any time, for any Interest Period, the rate per annum
(rounded  to the same number of decimal places as LIBOR)  determined by the
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) LIBOR for the longest period for which LIBOR is available that is
shorter than the Impacted Interest Period; and (b) LIBOR for the shortest period
for which that LIBOR is available that exceeds the Impacted Interest Period, in
each case, at such time.

 

Investment Grade Pricing Date.  At any time after the REIT or the Parent
Borrower has received an Investment Grade Rating, the date specified by the
Parent Borrower in a written notice

 

22

--------------------------------------------------------------------------------


 

to the Agent and the Lenders as the date on which it irrevocably elects to have
the Applicable Margin determined based on the REIT’s or the Parent Borrower’s
Credit Rating; provided that no Default or Event of Default shall exist on the
date of such notice or the specified Investment Grade Pricing Date.

 

Investment Grade Rating.  A Credit Rating of BBB-/Baa3/BBB- (or the equivalent)
or higher from a Rating Agency.

 

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms.  In determining the aggregate amount
of Investments outstanding at any particular time:  (a) there shall be included
as an Investment all interest accrued with respect to Indebtedness constituting
an Investment unless and until such interest is paid; (b) there shall be
deducted in respect of each Investment any amount received as a return of
capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

 

Issuing Lender.  KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

 

Joinder Agreement.  The Joinder Agreement with respect to this Agreement, the
Guaranty, and the other Loan Documents to be executed and delivered pursuant to
§5.3 by any Additional Subsidiary Guarantor, such Joinder Agreement to be
substantially in the form of Exhibit C  hereto.

 

Judgment Currency.  See §34.

 

KeyBank.  As defined in the preamble hereto.

 

Land Assets.  Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

 

LC Disbursement.  A payment made by the Agent pursuant to a Letter of Credit.

 

LC Exposure.  At any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the Parent
Borrower at such time.  The LC Exposure of

 

23

--------------------------------------------------------------------------------


 

any Revolving Credit Lender at any time shall be its applicable Revolving Credit
Commitment Percentage of the total LC Exposure at such time.

 

Leased Assets.  Real Estate (or a portion thereof) leased by Parent Borrower or
a Subsidiary under a lease which does not constitute a ground lease.

 

Leased Asset NOI Amount.  The Adjusted Net Operating Income of each Leased Asset
in the Unencumbered Asset Pool multiplied by five (5).

 

Leased Rate.  With respect to Real Estate at any time, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Real Estate actually leased by
tenants that are not affiliated with the Parent Borrower and paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
default has occurred and has continued unremedied for thirty (30) or more days
to (b) the aggregate Net Rentable Area of such Real Estate.

 

Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

 

Legal Requirements. All applicable federal, state, county and local laws,
by-laws, rules, regulations, codes and ordinances, and the requirements of any
governmental agency or authority having or claiming jurisdiction with respect
thereto, including, but not limited to, those applicable to zoning, subdivision,
building, health, fire, safety, sanitation, the protection of the handicapped,
and environmental matters and shall also include all orders and directives of
any court, governmental agency or authority having or claiming jurisdiction with
respect thereto.

 

Lender Hedge Provider.  As may be applicable at any time with respect to any
Hedge Obligations, any counterparty thereto that, at the time the applicable
hedge agreement was entered into, was the Agent, a Lender, or an Affiliate of
the Agent or a Lender (or if such counterparty was a party to such hedge
agreement upon becoming a Lender (or its Affiliate becoming a Lender) or the
Agent (or its Affiliate becoming the Agent) at the time the applicable Lender or
Agent becomes a party to this Agreement.

 

Lenders.  KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18); and collectively, the
Revolving Credit Lenders, Term Loan Lenders, Term Loan II Lenders, Term Loan III
Lenders and the Swing Loan Lender.  The Issuing Lender, the Alternative Currency
Fronting Lender, each Alternative Currency Funding Lender, and each Alternative
Currency Participating Lender, as applicable, shall each be a Revolving Credit
Lender.  The term “Lender” shall exclude any Lender in its capacity as a “Lender
Hedge Provider”.

 

Letter of Credit.  Any standby letter of credit issued at the request of the
Parent Borrower and for the account of the Parent Borrower in accordance with
§2.10.  Letters of Credit may be issued in Dollars or in an Alternative
Currency.

 

Letter of Credit Liabilities.  At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid

 

24

--------------------------------------------------------------------------------


 

principal amount of all drawings made under such Letter of Credit which have not
been repaid (including repayment by a Revolving Credit Loan).  For purposes of
this Agreement, a Revolving Credit Lender (other than the Revolving Credit
Lender acting as the Issuing Lender) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under §2.10 (and as may be applicable, under §2.8(c)), and the
Revolving Credit Lender acting as the Issuing Lender shall be deemed to hold a
Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Revolving
Credit Lenders other than the Revolving Credit Lender acting as the Issuing
Lender of their participation interests under such Section(s).

 

Letter of Credit Request.  See §2.10(a).

 

Letter of Credit Sublimit. The Dollar Equivalent of $75,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Total Commitment.

 

LIBOR.  With respect to any LIBOR Rate Loan for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S. Dollars)
for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Agent in its reasonable discretion; in each case
the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that (i) if the
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided further that if the LIBOR Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBOR shall be the Interpolated Rate; provided that
if any Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement, and (ii) if no such rate administered by
ICE Benchmark Administration (or by such other Person that has taken over the
administration of such rate for U.S. Dollars) is available to the Agent, the
applicable LIBOR for the relevant Interest Period shall instead be the rate
determined by the Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, in the approximate amount
of the relevant LIBOR Rate Loan and having a maturity equal to such Interest
Period.  For any period during which a Reserve Percentage shall apply, LIBOR
with respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

 

25

--------------------------------------------------------------------------------


 

LIBOR Rate Loans.  All Loans bearing interest at a rate based on LIBOR,
including Revolving Credit LIBOR Rate Loans and Term LIBOR Rate Loans and Term
Loan II LIBOR Rate Loans and Term Loan III LIBOR Rate Loans.

 

Lien.  See §8.2.

 

Loan Documents.  This Agreement, the Notes, the Letter of Credit Request, the
Guaranty, the Issuing Lender and the Lenders, and all other documents,
instruments or agreements now or hereafter executed or delivered by or on behalf
of the Loan Parties in connection with the Loans.

 

Loan Parties.  Collectively, Parent Borrower and the Subsidiary Guarantors, and
individually any of them.

 

Loan Request.  See §2.7.

 

Loan and Loans.  An individual loan or the aggregate loans (including a
Revolving Credit Loan (or Loans), Term Loan (or Loans), Term Loan II Loan (or
Loans), Term Loan III Loan (or Loans), and a Swing Loan (or Loans)), as the case
may be, to be made by the Lenders hereunder.  All Loans shall be made in Dollars
or, as and to the extent provided herein, in Alternative Currencies.  Amounts
drawn under a Letter of Credit shall also be considered Revolving Credit Loans
as provided in §2.10(f).

 

Majority Lenders.  As of any date, any Lender or collection of Lenders whose
aggregate Commitment Percentage is greater than fifty percent (50%); provided
that in determining said percentage at any given time, all the existing Lenders
that are Defaulting Lenders will be disregarded and excluded and the Commitment
Percentages of the Lenders shall be redetermined for voting purposes only to
exclude the Commitment Percentages of such Defaulting Lenders.

 

Management Agreements.  Written agreements providing for the management of the
Eligible Real Estate Assets or any of them.

 

Material Acquisition Leased Asset NOI Amount.  The Adjusted Net Operating Income
of each Leased Asset in the Unencumbered Asset Pool multiplied by six and one
half (6.5).

 

Material Acquisition.  An acquisition that is (i) any single transaction for the
purpose of, or resulting, directly or indirectly, in, the acquisition
(including, without limitation, a merger or consolidation or any other
combination with another Person) of a Person or assets by the Parent Borrower
(directly or indirectly) that has a gross purchase price equal to or greater
than ten percent (10.0%) of the then Gross Asset Value (without giving effect to
such transaction), or (ii) one or more transactions for the purpose of, or
resulting, directly or indirectly, in, the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
Person) of one or more Persons or assets by the Parent Borrower (directly or
indirectly) in any two (2) consecutive calendar quarters, which in the aggregate
have a gross purchase price equal to or greater than ten percent (10.0%) of the
then Gross Asset Value (without giving effect to such transactions).

 

Material Adverse Effect.  A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of Parent
Borrower and its Subsidiaries considered as

 

26

--------------------------------------------------------------------------------


 

a whole; (b) the ability of Parent Borrower or any Subsidiary Guarantor to
perform any of its material obligations under the Loan Documents; or (c) the
validity or enforceability of any of the Loan Documents or the material rights
or remedies of Agent or the Lenders thereunder.

 

Maximum Facility Amount.  An amount equal to $1,200,000,000.00.

 

Moody’s.  Moody’s Investor Service, Inc.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by Parent Borrower or any ERISA Affiliate.

 

Net Income (or Loss).  With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

Net Offering Proceeds.  The gross cash proceeds received by Parent Borrower or
any of its Subsidiaries or REIT as a result of an Equity Offering less the
customary and reasonable costs, expenses and discounts paid by Parent Borrower
or such Subsidiary or REIT in connection therewith.

 

Net Operating Income.  For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements and other income
for such Real Estate for such period received in the ordinary course of business
from tenants in occupancy (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid or accrued and related to the ownership,
operation or maintenance of such Real Estate for such period, including, but not
limited to, taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (excluding general overhead expenses of
Parent Borrower and its Subsidiaries and any asset management fees), minus (c) 
management expenses of such Real Estate equal to three percent (3.0%) of the
gross revenues from such Real Estate, minus (d) all rents, common area
reimbursements and other income for such Real Estate received from tenants in
default of obligations under their lease or with respect to leases as to which
the tenant or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief  proceeding unless such tenant has
expressly assumed its obligations under the applicable lease in such proceeding;
provided that Net Operating Income shall exclude, without duplication, the
effect of extraordinary, unusual or non-recurring charges, expenses, losses or
gains.

 

Net Rentable Area.  With respect to any Real Estate, the “Net Rentable Operating
Square Footage” as defined in REIT’s most recent Form 10-K.

 

Non-Recourse Exclusions.  With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct, (ii) result from intentional mismanagement of or waste at the Real
Property securing such Non-Recourse Indebtedness, or (iii) arise from the
presence of Hazardous

 

27

--------------------------------------------------------------------------------


 

Substances on the Real Property securing such Non-Recourse Indebtedness (whether
contained in a loan agreement, promissory note, indemnity agreement or other
document), or (iv) are the result of any unpaid real estate taxes and
assessments (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), or (v) result from the borrowing Subsidiary and/or
its assets becoming the subject of a voluntary or involuntary bankruptcy,
insolvency or similar proceeding.

 

Non-Recourse Indebtedness.  Indebtedness of Parent Borrower, its Subsidiaries or
an Unconsolidated Affiliate which is secured by one or more parcels of Real
Estate (other than an Eligible Real Estate Asset) or interests therein or
equipment and which is not a general obligation of Parent Borrower or such
Subsidiary or Unconsolidated Affiliate, the holder of such Indebtedness having
recourse solely to the parcels of Real Estate, or interests therein, securing
such Indebtedness, the leases thereon and the rents, profits and equity thereof
or equipment, as applicable (except for recourse against the general credit of
the Parent Borrower or its Subsidiaries or an Unconsolidated Affiliate for any
Non-Recourse Exclusions), provided that in calculating the amount of
Non-Recourse Indebtedness at any time, the amount of any Non-Recourse Exclusions
which are the subject of a claim and action shall not be included in the
Non-Recourse Indebtedness but shall constitute recourse Indebtedness. 
Non-Recourse Indebtedness shall also include Indebtedness of a Subsidiary of
Parent Borrower that is not a Subsidiary Guarantor or of an Unconsolidated
Affiliate which is a special purpose entity that is recourse solely to such
Subsidiary or Unconsolidated Affiliate, which is not cross-defaulted to other
Indebtedness of the Parent Borrower and which does not constitute Indebtedness
of any other Person (other than such Subsidiary or Unconsolidated Affiliate
which is the borrower thereunder).

 

Notes.  Collectively, the Revolving Credit Notes, Term Loan Notes, Term Loan II
Notes, Term Loan III Notes and the Swing Loan Note.

 

Notice.  See §19.

 

Obligations.  The term “Obligations” shall mean and include:

 

A.                                    The payment of the principal sum, interest
at variable rates, charges and indebtedness with respect to the Loans (whether
or not evidenced by the Notes), any disbursements under a Letter of Credit,
including any extensions, renewals, replacements, increases, modifications and
amendments thereof, in the original aggregate amount up to the Facility Amount,
as such amount may be increased in accordance with the provisions of §2.11
hereof

 

B.                                    Any Hedge Obligations to any Lender Hedge
Provider, provided, however, that under no circumstances shall any of the Hedge
Obligations to any Lender Hedge Provider secured or guaranteed by any Loan
Document as to a surety or guarantor thereof include any obligation that
constitutes Excluded Swap Obligations of such Person;

 

C.                                    The payment, performance, discharge and
satisfaction of each covenant, warranty, representation, undertaking and
condition to be paid, performed, satisfied and complied with by Parent Borrower
under and pursuant to this Agreement or the other Loan Documents;

 

D.                                    The payment of all costs, expenses, legal
fees and liabilities incurred by Agent and the Lenders in connection with the
enforcement of any of Agent’s or any Lender’s rights or

 

28

--------------------------------------------------------------------------------


 

remedies under this Agreement or the other Loan Documents, or any other
instrument, agreement or document which evidences any other obligations
therefor, whether now in effect or hereafter executed; and

 

E.                                     The payment, performance, discharge and
satisfaction of all other liabilities and obligations of Parent Borrower to
Agent or any Lender, whether now existing or hereafter arising, direct or
indirect, absolute or contingent, and including, without limitation express or
implied upon the generality of the foregoing, each liability and obligation of
Parent Borrower under any one or more of the Loan Documents and any amendment,
extension, modification, replacement or recasting of any one or more of the
instruments, agreements and documents referred to in this Agreement or any other
Loan Document or executed in connection with the transactions contemplated by
this Agreement or any other Loan Document.

 

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

Off-Balance Sheet Obligations. Liabilities and obligations of Parent Borrower,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which Parent
Borrower would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of Parent
Borrower’s report on Form 10-Q or Form 10-K (or their equivalents) which Parent
Borrower is required to file with the SEC or would be required to file if it
were subject to the jurisdiction of the SEC (or any Governmental Authority
substituted therefore having jurisdiction over Parent Borrower).  As used in
this definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management’s Discussion and Analysis About Off-Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR pts. 228, 229 and 249).

 

Other Connection Taxes.  With respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

Other Taxes.  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.15 as a result of costs sought to be reimbursed pursuant to §4.4).

 

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.  With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

 

29

--------------------------------------------------------------------------------


 

Overnight Rate. For any day, (a) with respect to any amount denominated in
Dollars, the Federal Funds Effective Rate, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of KeyBank or
other Alternative Currency Fronting Lender in the applicable offshore interbank
market for such currency to major banks in such interbank market in accordance
with banking industry rules or practices in such offshore interbank market.

 

Parent Borrower.  As defined in the preamble hereto.

 

Participant Register.  See §18.4.

 

Participating Member State.  Each state so described in any EMU Legislation.

 

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

 

Person.  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

 

Plan Assets.  Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

Pool Owner.  From time to time with respect to any Eligible Real Estate, a
Wholly Owned Subsidiary of the Parent Borrower which is the owner of the fee
simple interest in, or the approved ground lessee of, such Eligible Real Estate.

 

Potential Unencumbered Asset.  Any property of Parent Borrower or a Pool Owner
which is not at the time included in the Unencumbered Asset Pool and which
consists of (i) Eligible Real Estate, or (ii) Real Estate which is capable of
becoming Eligible Real Estate in accordance with §5.1.

 

Preferred Distributions.  For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Parent Borrower or any of
its Subsidiaries or REIT.  Preferred Distributions shall not include dividends
or distributions (a) paid or payable solely in Equity Interests of identical
class payable to holders of such class of Equity Interests; or (b) paid or
payable to Parent Borrower or any of its Subsidiaries.

 

30

--------------------------------------------------------------------------------


 

Preferred Securities.  With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

Pricing Level.  Such term shall have the meaning established within the
definition of Applicable Margin.

 

Rating Agency.  Each of (i) Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business (“S&P”), (ii) Moody’s Investor
Services, Inc. (“Moody’s”), or (iii) Fitch Ratings, Inc. (“Fitch”), together
with their respective successors; provided that if Parent Borrower utilizes a
Credit Rating by Fitch for purposes of determining an Investment Grade Rating as
set forth in this Agreement, Parent Borrower must also obtain and maintain an
Investment Grade Rating from either S&P or Moody’s for purposes of determining
such Investment Grade Rating.

 

Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by Parent Borrower or any of their respective Subsidiaries,
including, without limitation, the Eligible Real Estate Assets.

 

Recipient.  The Agent, the Issuing Lender and any Lender.

 

Register.  See §18.2.

 

REIT.  CoreSite Realty Corporation, a Maryland corporation, general partner of
the Parent Borrower and guarantor of the Obligations pursuant to that certain
Guaranty dated the date hereof.

 

REIT Status.  With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

 

Release.  See §6.20(c)(iii).

 

Rent Roll.  A report prepared by the Parent Borrower showing for each Eligible
Real Estate Asset owned or leased by Transaction Parties, its occupancy,
tenants, lease expiration dates, lease rent and other information in
substantially the form presented to Agent on or prior to the date hereof.

 

Required Lenders.  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty six and 7/10 percent
(66.7%) of the Total Commitment; provided that (a) in determining said
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Commitment Percentages of the Lenders shall be
redetermined for voting purposes only to exclude the Commitment Percentages of
such Defaulting Lenders, and (b) at all times when there are two (2) or more
Lenders under this Agreement, Required Lenders shall also require at least two
(2) Lenders.

 

Required Revolving Credit Lenders.  As of any date, the Revolving Credit Lender
or Revolving Credit Lenders whose aggregate Revolving Credit Commitment
Percentage is equal to or greater than sixty six and 7/10 percent (66.7%) of the
Revolving Credit Commitments, or, if the Revolving Credit Commitments have been
terminated or reduced to zero, Revolving Credit Lenders holding greater than
66.7% of the principal amount of the aggregate Revolving Credit

 

31

--------------------------------------------------------------------------------


 

Exposure; provided that (a) in determining said percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded and the
Revolving Credit Commitment Percentages of the Revolving Credit Lenders shall be
redetermined for voting purposes only to exclude the Revolving Credit Commitment
Percentages of such Defaulting Lenders, and (b) at all times when there are two
(2) or more Revolving Credit Lenders under this Agreement, Required Revolving
Credit Lenders shall also require at least two (2) Revolving Credit Lenders.

 

Required Term Loan Lenders.  As of any date, the Term Loan Lender or Term Loan
Lenders whose aggregate Term Loan Commitment Percentage is equal to or greater
than sixty six and 7/10 percent (66.7%) of the Term Loan Commitments, or, if the
Term Loan Commitments have been terminated or reduced to zero, Term Loan Lenders
holding greater than 66.7% of the principal amount of the aggregate Term Loan
Exposure; provided that (a) in determining said percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded and the
Term Loan Commitment Percentages of the Lenders shall be redetermined for voting
purposes only to exclude the Term Loan Commitment Percentages of such Defaulting
Lenders, and (b) at all times when there are two (2) or more Term Loan Lenders
under this Agreement, Required Term Loan Lenders shall also require at least two
(2) Term Loan Lenders

 

Required Term Loan II Lenders.  As of any date, the Term Loan II Lender or Term
Loan II Lenders whose aggregate Term Loan II Commitment Percentage is equal to
or greater than sixty six and 7/10 percent (66.7%) of the Term Loan II
Commitments, or, if the Term Loan II Commitments have been terminated or reduced
to zero (0), Term Loan II Lenders holding greater than 66.7% of the principal
amount of the aggregate Term Loan II Exposure; provided that (a) in determining
said percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Term Loan II Commitment Percentages of the
Lenders shall be redetermined for voting purposes only to exclude the Term Loan
II Commitment Percentages of such Defaulting Lender and (b) at all times when
there are two (2) or more Term Loan II Lenders under this Agreement, Required
Term Loan II Lenders shall also require at least two (2) Term Loan II Lenders.

 

Required Term Loan III Lenders.  As of any date, the Term Loan III Lender or
Term Loan III Lenders whose aggregate Term Loan III Loan Commitment Percentage
is equal to or greater than sixty six and 7/10 percent (66.7%) of the Term Loan
III Loan Commitments, or, if the Term Loan III Loan Commitments have been
terminated or reduced to zero (0), Term Loan III Loan Lenders holding greater
than 66.7% of the principal amount of the aggregate Term Loan III Loan Exposure;
provided that in determining said percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded and the Term Loan
III Loan Commitment Percentages of the Lenders shall be redetermined for voting
purposes only to exclude the Term Loan III Loan Commitment Percentages of such
Defaulting Lender and (b) at all times when there are two (2) or more Term Loan
III Lenders under this Agreement, Required Term Loan III Lenders shall also
require at least two (2) Term Loan III Lenders..

 

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with

 

32

--------------------------------------------------------------------------------


 

respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

 

Revaluation Date. (a) with respect to any Loan, each of the following:  (i) each
date of a borrowing of a Revolving Credit LIBOR Rate Loan denominated in an
Alternative Currency pursuant to §2.1, (ii) each date of a continuation of a
Revolving Credit LIBOR Rate Loan denominated in an Alternative Currency pursuant
to §4.1, (iii) the date the Alternative Currency Fronting Lender has requested
payment from the Alternative Currency Participating Lenders in Dollars, and with
respect to all other instances pursuant to §2.8 the date on which payments in
Dollars are made between the Alternative Currency Fronting Lender and
Alternative Currency Participating Lenders with respect to such Loan and
(iv) such additional dates as the Agent shall determine or the Required Lenders
shall require; and (b) with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), and (iii) each date of any payment by the Issuing
Lender under any Letter of Credit denominated in an Alternative Currency.

 

Revolving Credit Base Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

 

Revolving Credit Commitment.  With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment: (i) to make or maintain Revolving Credit
Loans (other than Swing Loans) to the Parent Borrower, (ii) to participate in
Letters of Credit for the account of the Parent Borrower, (iii) to participate
in Swing Loans to the Parent Borrower, and (iv) if such Lender is an Alternative
Currency Participating Lender with respect to any Alternative Currency, to
purchase Alternative Currency Risk Participations in Revolving Credit Loans
denominated in such Alternative Currency, as the same may be changed from time
to time in accordance with the terms of this Agreement.

 

Revolving Credit Commitment Percentage.  With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Commitment, as the same may be changed from
time to time in accordance with the terms of this Agreement; provided that if
the Revolving Credit Commitments of the Revolving Credit Lenders have been
terminated as provided in this Agreement, then the Revolving Credit Commitment
of each Revolving Credit Lender shall be determined based on the Revolving
Credit Commitment Percentage of such Revolving Credit Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

 

Revolving Credit Exposure.  At any time, the sum of (a) the aggregate Revolving
Credit Loans held by the Revolving Credit Lenders and (b) the LC Exposure of the
Revolving Credit Lenders.

 

Revolving Credit Facility.  At any time, the Revolving Credit Loans and Letters
of Credit which the Revolving Credit Lenders and Agent have agreed to make or
issue in accordance with

 

33

--------------------------------------------------------------------------------


 

the terms of this Agreement in the aggregate amount of the Revolving Credit
Lenders’ Revolving Credit Commitments at such time.

 

Revolving Credit Facility Amount.  The initial $450,000,000.00 unsecured
revolving facility, plus any increase thereto pursuant to §2.11.

 

Revolving Credit Lender.  Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.

 

Revolving Credit LIBOR Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

 

Revolving Credit Loan or Loans.  An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of FOUR HUNDRED FIFTY MILLION DOLLARS ($450,000,000) (subject to increase
as provided in §2.11) to be made by the Revolving Credit Lenders hereunder as
more particularly described in §2.  Without limiting the foregoing, Revolving
Credit Loans shall also include Revolving Credit Loans made pursuant to
§2.10(f).

 

Revolving Credit Maturity Date.  April 19, 2022, as such date may be extended as
provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

 

Revolving Credit Notes.  See §2.2.

 

Sanctioned Person.  Any Person that is (i) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, or the European Union, (ii) any Person located, operating,
organized or resident in a Designated Jurisdiction, (iii) an agency of the
government of a Designated Jurisdiction, or (iv) any Person owned or controlled
by any Person or agency described in any of the preceding clauses (i) through
(iii).

 

Sanction(s).  Any economic or trade sanction administered or enforced by the
United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, or Her Majesty’s Treasury, in each
case, solely to the extent applicable to the REIT Guarantor or any of its
Subsidiaries.

 

SEC.  The federal Securities and Exchange Commission.

 

Secured Debt.  With respect to the Parent Borrower or any of its Subsidiaries as
of any given date, the aggregate principal amount of all Indebtedness of such
Persons on a Consolidated basis outstanding at such date and that is secured in
any manner by any Lien.

 

Secured Recourse Indebtedness.  As of any date of determination, any secured
Indebtedness which is recourse to Parent Borrower or any of its Subsidiaries. 
Secured Recourse Indebtedness shall not include Non-Recourse Indebtedness.

 

34

--------------------------------------------------------------------------------


 

Senior Notes.  The Parent Borrower’s $150,000,000 aggregate principal amount of
4.19% Senior Notes due 2023 and Parent Borrower’s $175,000,000 aggregate
principal amount of 3.91% Senior Notes due 2024, each guaranteed on a senior
unsecured basis by the REIT and the Subsidiary Guarantors.  For the avoidance of
doubt, the Senior Notes shall rank pari passu with the Obligations under this
Agreement so long as all remain unsecured indebtedness.

 

S&P.  Standard & Poor’s Ratings Group.

 

Specified Restricted Cash and Cash Equivalents.  As of any date of
determination, the sum of (a) the aggregate amount of cash and (b) the aggregate
amount of Cash Equivalents (valued at fair market value), where the specified
asset is subject to an escrow, reserve, Lien or claim in favor of a Person
solely with respect to, and associated with, Indebtedness not prohibited
hereunder.

 

Spot Rate.  For a currency means the rate determined by the Agent or the Issuing
Lender, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. (London time) on the date two (2) Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Agent or the Issuing Lender may obtain such spot rate from another financial
institution designated by the Agent or the Issuing Lender if the Person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency; and provided further that the Issuing Lender may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in an Alternative
Currency.

 

Stabilized Property.  A completed project that has achieved a Leased Rate of at
least seventy-five percent (75%), provided that a Development Property on which
all improvements related to the development of such Real Estate have been
substantially completed (excluding tenant improvements) for at least eighteen
(18) months shall constitute a Stabilized Property.  Additionally, any
Development Property which has a Capitalized Value exceeding or equal to its
undepreciated GAAP book value shall constitute a Stabilized Property. Once a
project becomes a Stabilized Property under this Agreement, it shall remain a
Stabilized Property.

 

State.  A state of the United States of America and the District of Columbia.

 

Sterling and £.  The lawful currency of the United Kingdom.

 

Subsidiary.  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

Subsidiary Guarantors.  Subject to §§ 5.3 and 5.4 hereof, CoreSite Real Estate
70 Innerbelt, L.L.C., a Delaware limited liability company; CoreSite Real Estate
900 N. Alameda, L.P., a Delaware limited partnership; CoreSite Real Estate 2901
Coronado, L.P., a Delaware limited

 

35

--------------------------------------------------------------------------------


 

partnership; CoreSite Real Estate 1656 McCarthy, L.P., a Delaware limited
partnership, CoreSite Real Estate 427 S. LaSalle, L.L.C., a Delaware limited
liability company; CoreSite Real Estate 2972 Stender, L.P., a Delaware limited
partnership; CoreSite Real Estate 12100 Sunrise Valley Drive L.L.C., a Delaware
limited liability company; CoreSite Real Estate 2115 NW 22nd Street, L.L.C., a
Delaware limited liability company; CoreSite One Wilshire, L.L.C., a Delaware
limited liability company; CoreSite Real Estate 55 S. Market Street, L.L.C., a
Delaware limited liability company and CoreSite Real Estate 3032 Coronado, L.P.,
a Delaware limited partnership.

 

Survey.  An instrument survey of each parcel of Eligible Real Estate Asset
prepared by a registered land surveyor which shall show the location of all
buildings, structures, easements and utility lines on such property, shall show
that all buildings and structures are within the lot lines of the Eligible Real
Estate Asset and shall not show any encroachments by others (or to the extent
any encroachments are shown, such encroachments shall be Permitted Liens or
otherwise acceptable to the Agent in its reasonable discretion), and shall show
rights of way, adjoining sites, establish building lines and street lines, the
distance to and names of the nearest intersecting streets.

 

Swap Obligation.  With respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

Swing Loan.  See §2.5(a).  All Swing Loans shall be made in Dollars.

 

Swing Loan Lender.  KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

 

Swing Loan Commitment.  The Dollar Equivalent of $50,000,000.  The Swing Line
Commitment is part of, and not in addition to, the aggregate Revolving Credit
Commitment.

 

Swing Loan Note.  See §2.5(b).

 

Taxes.  Any present or future taxes, levies, imposts, duties, charges, fees, or
similar deductions or withholdings that are imposed by any Governmental
Authority.

 

Term Base Rate Loans.  Term Loans bearing interest calculated by reference to
the Base Rate.

 

Term LIBOR Rate Loans.  Term Loans bearing interest calculated by reference to
the LIBOR Rate.

 

Term Loan or Loans.  An individual Term Loan or the aggregate
Term Loans, as the case may be, in the maximum principal amount of ONE HUNDRED
FIFTY MILLION DOLLARS ($150,000,000) made by the Term Loan Lenders hereunder as
more particularly described in §2.

 

Term Loan Commitment.  As to each Term Loan Lender, its obligation to make Term
Loans to the Parent Borrower pursuant to §2.1(a) , in an amount up to, but not
exceeding, the amount set forth for such Lender on Schedule 1.1 attached hereto
as such Lender’s “Term Loan Commitment Amount” or as set forth in the applicable
Assignment and Assumption Agreement.

 

36

--------------------------------------------------------------------------------


 

Term Loan Commitment Percentage.  As to each Term Loan Lender, the ratio,
expressed as a percentage, of (a) the amount of such Term Loan Lender’s Term
Loan Commitment to (b) the aggregate amount of the Term Loan Commitments of all
Term Loan Lenders; provided, however, that if at the time of determination the
Term Loan Lender’s Term Loan Commitments have terminated or been reduced to zero
(0), the “Term Loan Commitment Percentage” of each Term Loan Lender shall be the
Term Loan Commitment Percentage of such Term Loan Lender in effect immediately
prior to such termination or reduction.

 

Term Loan Exposure.  The aggregate Term Loans held by the Term Loan Lenders.

 

Term Loan Facility.  At any time, the Term Loans which the Term Loan Lenders
have agreed to make in accordance with the terms of this Agreement in the
aggregate amount of the Term Loan Lenders’ Term Loan Commitments at such time.

 

Term Loan Facility Amount.  The initial $150,000,000.00 unsecured term facility,
plus any increase thereto pursuant to §2.11.

 

Term Loan Lender.  Any Lender that has a Term Loan Commitment.

 

Term Loan Maturity Date.  June 24, 2020.

 

Term Loan Note.  A promissory note made by the Parent Borrower in favor of a
Term Loan Lender evidencing Term Loans made by such Term Loan Lender.

 

Term Loan II Base Rate Loans.  Term Loan II Loans bearing interest calculated by
reference to the Base Rate.

 

Term Loan II Commitment.  As to each Term Loan II Lender, its obligation to make
Term Loan II Loans to the Parent Borrower pursuant to §2.1(c), in an amount up
to, but not exceeding, the amount set forth for such Lender on Schedule 1.1
attached hereto as such Lender’s “Term Loan II Commitment Amount” or as set
forth in the applicable Assignment and Assumption Agreement.

 

Term Loan II Commitment Percentages.  As to each Term Loan II Lender, the ratio,
expressed as a percentage, of (a) the amount of such Term Loan II Lender’s Term
Loan II Commitment to (b) the aggregate amount of the Term Loan II Commitments
of all Term Loan II Lenders; provided, however, that if at the time of
determination the Term Loan II Lender’s Term Loan II Commitments have terminated
or been reduced to zero (0), the “Term Loan II Commitment Percentage” of each
Term Loan II Lender shall be the Term Loan II Commitment Percentage of such Term
Loan II Lender in effect immediately prior to such termination or reduction.

 

Term Loan II Exposure.  The aggregate Term Loan II Loans held by the Term Loan
II Lenders.

 

Term Loan II Facility.  At any time, the Term Loan II Loans which the Term Loan
II Lenders have agreed to make in accordance with the terms of this Agreement in
the aggregate amount of the Term Loan II Lenders’ Term Loan II Commitments at
such time.

 

37

--------------------------------------------------------------------------------


 

Term Loan II Facility Amount.  The initial $100,000,000.00 unsecured term
facility, plus any increase thereto pursuant to §2.11.

 

Term Loan II Lender.  Any Lender that has a Term Loan II Commitment.

 

Term Loan II LIBOR Rate Loans.  Term Loan II Loans bearing interest calculated
by reference to the LIBOR Rate.

 

Term Loan II Loan or Loans.  An individual Term Loan II Loan or the aggregate
Term Loan II Loans, as the case may be, in the maximum principal amount of ONE
HUNDRED MILLION DOLLARS ($100,000,000.00) made by the Term Loan II Lenders
hereunder as more particularly described in §2.

 

Term Loan II Maturity Date.  February 2, 2021.

 

Term Loan II Note.  A promissory note made by the Parent Borrower in favor of a
Term Loan II Lender evidencing Term Loan II Loans made by such Term Loan II
Lender.

 

Term Loan III Base Rate Loans.  Term Loan III Loans bearing interest calculated
by reference to the Base Rate.

 

Term Loan III Commitment.  As to each Term Loan III Lender, its obligation to
make Term Loan III Loans to the Parent Borrower pursuant to §2.1(c), in an
amount up to, but not exceeding, the amount set forth for such Lender on
Schedule 1.1 attached hereto as such Lender’s “Term Loan III Commitment Amount”
or as set forth in the applicable Assignment and Assumption Agreement.

 

Term Loan III Commitment Percentages.  As to each Term Loan III Lender, the
ratio, expressed as a percentage, of (a) the amount of such Term Loan III
Lender’s Term Loan III Commitment to (b) the aggregate amount of the Term Loan
III Commitments of all Term Loan III Lenders; provided, however, that if at the
time of determination the Term Loan III Lender’s Term Loan III Commitments have
terminated or been reduced to zero (0), the “Term Loan III Commitment
Percentage” of each Term Loan III Lender shall be the Term Loan III Commitment
Percentage of such Term Loan III Lender in effect immediately prior to such
termination or reduction.

 

Term Loan III Exposure.  The aggregate Term Loan III Loans held by the Term Loan
III Lenders.

 

Term Loan III Facility.  At any time, the Term Loan III Loans which the Term
Loan III Lenders have agreed to make in accordance with the terms of this
Agreement in the aggregate amount of the Term Loan III Lenders’ Term Loan III
Commitments at such time.

 

Term Loan III Facility Amount.  The initial $150,000,000.00 unsecured term
facility, plus any increase thereto pursuant to §2.11.

 

Term Loan III Lender.  Any Lender that has a Term Loan III Commitment.

 

38

--------------------------------------------------------------------------------


 

Term Loan III LIBOR Rate Loans.  Term Loan III Loans bearing interest calculated
by reference to the LIBOR Rate.

 

Term Loan III Loan or Loans.  An individual Term Loan III Loan or the aggregate
Term Loan III Loans, as the case may be, in the maximum principal amount of ONE
HUNDRED FIFTY MILLION DOLLARS ($150,000,000) to be made by the Term Loan III
Lenders hereunder as more particularly described in §2.

 

Term Loan III Maturity Date.  April  19, 2023.

 

Term Loan III Note.  A promissory note made by the Parent Borrower in favor of a
Term Loan III Lender evidencing Term Loan III Loans made by such Term Loan III
Lender.

 

The Carlyle Group.  Collectively, Carlyle Realty Partners III, L.P., Carlyle
Realty Partners IV, L.P. and Carlyle Realty Partners V, L.P., and each of their
respective Affiliates (other than their respective portfolio companies).

 

Titled Agents.  The Arrangers, and any co-syndication agents or documentation
agent.

 

Title Insurance Company.  Any nationally-recognized title insurance company or
companies selected by the Parent Borrower or any other title insurance company
or companies selected by the Parent Borrower and reasonably approved by the
Agent.

 

Title Policy.  An ALTA standard form owner’s title insurance policy (or, if such
form is not available, an equivalent form of owner’s title insurance policy), or
a title report as of a recent date, in each case, issued by a Title Insurance
Company showing that the applicable Transaction Party holds marketable fee
simple title or a valid and subsisting leasehold interest to such parcel,
subject only to Permitted Liens and any other encumbrances acceptable to Agent
in its reasonable discretion.

 

Total Commitment.  The sum of the Revolving Credit Commitments and Term Loan
Commitments and Term Loan II Commitments and Term Loan III Commitments as in
effect from time to time.  The Total Commitment may increase in accordance with
§2.11.

 

Transaction Party.  Each Loan Party and each Pool Owner.

 

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

U.S. Person.  Any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Tax Compliance Certificate.  See §4.4(g)(ii)(B)(III).

 

Unconsolidated Affiliate.  In respect of any Person, any other Person in whom
such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, or (b) which is not a
Subsidiary of such first Person.

 

39

--------------------------------------------------------------------------------


 

Unconsolidated Subsidiary.  In respect of any Person, any other Person in whom
such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

 

Unencumbered Assets.  See §5.1(a).

 

Unencumbered Asset Pool. All of the Eligible Real Estate Assets.

 

Unencumbered Asset Pool Availability.  The Unencumbered Asset Pool Availability
shall be the amount which is the least of (a) the maximum principal amount which
would not cause the Unsecured Debt to be greater than the Unencumbered Asset
Pool Value, and (b) the aggregate of (i) the maximum principal amount which
would not cause the Consolidated Unsecured Debt Yield to be less than (x) twelve
percent (12%), or (y) for a period of up to two (2) fiscal quarters following a
Material Acquisition, eleven and one half percent (11.5%), plus (ii) (x) the
Leased Asset NOI Amount or (y) for a period of up to two (2) fiscal quarters
following a Material Acquisition, the Material Acquisition Leased Asset NOI
Amount; provided further that the Unencumbered Asset Pool Availability resulting
from Eligible Real Estate Assets which are ground leases and/or Leased Assets
shall not at any time exceed thirty percent (30%) of the Unencumbered Asset Pool
Availability.

 

Unencumbered Asset Pool Value. The aggregate of (a) .60 multiplied by the
Capitalized Value of the Unencumbered Asset Pool (excluding the Leased Assets),
plus (b) the Leased Asset NOI Amount; provided, however, that for a period of up
to two (2) fiscal quarters following a Material Acquisition the Unencumbered
Asset Pool Value shall be permitted to increase to a maximum aggregate of
(a) .65 multiplied by the Capitalized Value of the Unencumbered Asset Pool
(excluding the Leased Assets), plus (b) the Material Acquisition Leased Asset
NOI Amount.

 

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserves or Liens or claims of any kind in favor of any Person.

 

Unsecured Debt.  Indebtedness of the REIT, the Parent Borrower, the Subsidiary
Guarantors or any of their respective Subsidiaries outstanding at any time which
is not Secured Debt, including, without limitation, the 2014 Term Loans and the
Senior Notes.

 

Unused Fee.  See §2.3(a).

 

Wholly Owned Subsidiary.  As to Parent Borrower, any Subsidiary of Parent
Borrower that is directly or indirectly owned 100% by Parent Borrower.

 

Wilshire Property.  The premises leased by CoreSite One Wilshire, L.L.C. (f/k/a
CRG West One Wilshire, L.L.C.) in the building located at 624 S. Grand Avenue,
Los Angeles, California pursuant to that certain lease dated August 1, 2007
entered into between CRG West One Wilshire, L.L.C. as tenant and Hines Reit One
Wilshire LP as landlord and its permitted successors and assigns.

 

40

--------------------------------------------------------------------------------


 

Withholding Agent. Any Loan Party and the Agent.

 

Write-Down and Conversion Powers.  With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

§1.2        Rules of Interpretation.

 

(a)           A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

 

(b)           The singular includes the plural and the plural includes the
singular.

 

(c)           A reference to any law includes any amendment or modification of
such law.

 

(d)           A reference to any Person includes its permitted successors and
permitted assigns.

 

(e)           Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

 

(f)            The words “include”, “includes” and “including” are not limiting.

 

(g)           The words “approval” and “approved”, as the context requires,
means an approval in writing given to the party seeking approval after full and
fair disclosure to the party giving approval of all material facts necessary in
order to determine whether approval should be granted.

 

(h)           All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.

 

(i)            Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

 

(j)            The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

 

(k)           In the event of any change in generally accepted accounting
principles after the date hereof or any other change in accounting procedures
pursuant to §7.3 which would affect the computation of any financial covenant,
ratio or other requirement set forth in any Loan Document, then upon the request
of Parent Borrower or Agent, the Parent Borrower, the Agent and the Lenders
shall negotiate promptly, diligently and in good faith in order to amend the
provisions of the Loan Documents such that such financial covenant, ratio or
other requirement

 

41

--------------------------------------------------------------------------------


 

shall continue to provide substantially the same financial tests or restrictions
of the Parent Borrower as in effect prior to such accounting change, as
determined by the Required Lenders in their good faith judgment.  Until such
time as such amendment shall have been executed and delivered by the Parent
Borrower, the Agent and the Required Lenders, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

 

§1.3        Exchange Rates; Currency Equivalents.

 

(a)           The Agent or the Issuing Lender, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent and/or Alternative Currency Equivalents of the amounts of Loans
Outstanding denominated in Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by the Parent Borrower hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Agent or the Issuing Lender, as
applicable.

 

(b)           Wherever in this Agreement in connection with a borrowing,
conversion, continuation or prepayment of a LIBOR Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such LIBOR Rate Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Agent or the Issuing Lender, as the case may be.

 

(c)           Unless otherwise provided, Dollar Equivalent amounts set forth
herein may be exceeded by a percentage amount equal to up to 3% of such amount
for not more than five (5) Business Days; provided that such excess is solely as
a result of fluctuations in applicable currency exchange rates after the last
time such baskets were assessed, and, in any such cases, any applicable limits
shall not be deemed to have been exceeded solely as a result of such
fluctuations in currency exchange rates.

 

§1.4        Change of Currency.

 

(a)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Agent, in consultation with the Parent
Borrower, may from time to time specify to be necessary to reflect the adoption
of the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(b)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Agent, in consultation with the Parent
Borrower, may from time to time specify to be necessary to reflect a change in
currency of any other country and any relevant

 

42

--------------------------------------------------------------------------------


 

market conventions or practices relating to the change in currency in general as
opposed to any specific requirements of any specific country.

 

§2.          THE CREDIT FACILITY.

 

§2.1        Loans.

 

(a)           The Term Loan.  Subject to the terms and conditions set forth
herein, the Term Loan Lenders previously advanced to the Parent Borrower the
initial Term Loan Facility Amount pursuant to the Existing Agreement.

 

(b)           The Revolving Credit Loan.  Subject to the terms and conditions
set forth in this Agreement, each of the Revolving Credit Lenders severally
agrees to lend to the Parent Borrower, and the Parent Borrower may borrow (and
repay and reborrow) from time to time between the Closing Date and the Revolving
Credit Maturity Date upon notice by the Parent Borrower to the Agent given in
accordance with §2.7, such sums, in Dollars or in one or more Alternative
Currencies, as are requested by the Parent Borrower for the purposes set forth
in §2.9 up to a maximum aggregate principal Dollar Equivalent amount outstanding
(after giving effect to all amounts requested) at any one time equal to the
lesser of (i) such Revolving Credit Lender’s Revolving Credit Commitment and
(ii) such Revolving Credit Lender’s Revolving Credit Commitment Percentage of
(A) the Unencumbered Asset Pool Availability minus (B) the sum of (1) the amount
of all outstanding Revolving Credit Loans and Swing Loans, (2) the aggregate
amount of Letter of Credit Liabilities, (3) the amount of all outstanding Term
Loans, Term Loan II Loans, Term Loan III Loans and all other Unsecured Debt;
provided, that, in all events no Default or Event of Default shall have occurred
and be continuing; provided, further, that the outstanding principal amount of
the Revolving Credit Loans (after giving effect to all amounts requested), Swing
Loans and Letter of Credit Liabilities shall not at any time exceed the Total
Commitment or cause a violation of the covenant set forth in §9.1; and provided,
further, that: (x) the aggregate Outstanding amount of all Revolving Credit
Loans denominated in Alternative Currencies shall not exceed the Alternative
Currency Sublimit, (y) the aggregate Outstanding amount of the Revolving Credit
Loans of any Revolving Credit Lender (less, with respect only to the Alternative
Currency Fronting Lender, the aggregate Alternative Currency Risk Participations
in all Loans denominated in Alternative Currencies), plus, with respect only to
the Alternative Currency Participating Lenders, the Outstanding amount of such
Lender’s Alternative Currency Risk Participations in Loans denominated in
Alternative Currencies and advanced by the Alternative Currency Fronting Lender,
plus such Revolving Credit Lender’s Revolving Credit Commitment Percentage of
the Outstanding amount of all Letter of Credit Liabilities, plus such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the Outstanding amount
of all Swing Loans shall not exceed such Revolving Credit Lender’s Revolving
Credit Commitment, and (z) after giving effect to any Revolving Credit Loans
denominated in Alternative Currencies and advanced by the Alternative Currency
Fronting Lender, the aggregate Dollar Equivalent amount of all such Revolving
Credit Loans funded by such Alternative Currency Fronting Lender shall not
exceed the Fronting Commitment of such Alternative Currency Fronting Lender. 
The Revolving Credit Loans shall be made pro rata in accordance with each
Revolving Credit Lender’s Revolving Credit Commitment Percentage.  Each request
for a Revolving Credit Loan hereunder shall constitute a representation and
warranty by the Parent Borrower that all of the conditions required of Parent
Borrower set forth in §10 and §11 have been satisfied on the date

 

43

--------------------------------------------------------------------------------


 

of such request.  The Agent and Alternative Currency Fronting Lender may assume
that the conditions in §10 and §11 have been satisfied unless Agent receives
prior written notice from a Revolving Credit Lender that such conditions have
not been satisfied.  No Revolving Credit Lender shall have any obligation to
make Revolving Credit Loans to Parent Borrower in the maximum aggregate
principal outstanding balance of more than the Dollar Equivalent principal face
amount of its Revolving Credit Note or its Commitment, as applicable.

 

(c)           The Term Loan II Loan.  Subject to the terms and conditions set
forth herein, the Term Loan II Lenders previously advanced to the Parent
Borrower the initial Term Loan II Facility Amount pursuant to the Existing
Agreement.

 

(d)           The Term Loan III Loan.  Subject to the terms and conditions set
forth herein, upon the execution hereof, the Term Loan Lenders severally agree
to advance to the Parent Borrower the initial Term Loan III Facility Amount.

 

§2.2        Notes.  The Loans shall, if requested by each Lender, be evidenced
by separate promissory notes of the Parent Borrower in substantially the form of
Exhibit A hereto (collectively, the “Revolving Credit Notes” and the “Term Loan
Notes” and the “Term Loan II Notes” and the “Term Loan III Notes”), dated of
even date with this Agreement (except as otherwise provided in §18.3) and
completed with appropriate insertions.  One Revolving Credit Note shall be
payable to each Revolving Credit Lender which so requests the issuance of a
Revolving Credit Note in the principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment.  One Term Loan Note shall be payable to
each Term Loan Lender which so requests the issuance of a Term Loan Note in the
principal amount equal to such Term Loan Lender’s Term Loan Commitment.  One
Term Loan II Note shall be payable to each Term Loan II Lender which so requests
the issuance of a Term Loan II Note in the principal amount equal to such Term
Loan II Lender’s Term Loan II Commitment.  One Term Loan III Note shall be
payable to each Term Loan III Lender which so requests the issuance of a Term
Loan III Note in the principal amount equal to such Term Loan III Lender’s Term
Loan III Commitment.

 

§2.3        Fees.

 

(a)           Unused Fee.  Prior to the Investment Grade Pricing Date, the
Parent Borrower agrees to pay to the Agent for the account of the Revolving
Credit Lenders (other than any Defaulting Lender) in accordance with their
respective Revolving Credit Commitment Percentages a facility unused fee (the
“Unused Fee”) calculated at the rate per annum as set forth below on the average
daily Dollar Equivalent amount by which the Revolving Credit Commitment exceeds
the outstanding principal amount of Revolving Credit Loans, Swing Loans and the
face amount of Letters of Credit Outstanding during each calendar quarter or
portion thereof commencing on the date hereof and ending on the Revolving Credit
Maturity Date.  The facility unused fee shall be calculated for each day based
on the ratio (expressed as a percentage) of (a) the average daily Dollar
Equivalent amount of the outstanding principal amount of the Revolving Credit
Loans and Swing Loans and the face amount of Letters of Credit Outstanding
during such quarter to (b) the Revolving Credit Commitment, and if such ratio is
less than or equal to fifty percent (50%), the facility unused fee shall be
payable at the rate of 0.25%, and if such ratio is greater than fifty percent
(50%), the facility unused fee shall be payable at the rate of 0.15%.  The
Unused Fee shall be payable quarterly in arrears on the fifth (5th) day of each
calendar quarter for

 

44

--------------------------------------------------------------------------------


 

the immediately preceding calendar quarter or portion thereof, and on any
earlier date on which the Revolving Credit Commitments shall be reduced or shall
terminate as provided in §2.4, with a final payment on the Revolving Credit
Maturity Date.

 

(b)           Facility Fee.  From and after the Investment Grade Pricing Date,
Parent Borrower agrees to pay to the Agent for the account of the Revolving
Credit Lenders (other than any Defaulting Lender) in accordance with their
respective Revolving Credit Commitment Percentages a facility fee (the “Facility
Fee”) which shall accrue at the per annum rate referenced in the tables set
forth in clause (c) of the definition of Applicable Margin, times the Revolving
Credit Commitment during each calendar quarter or portion thereof commencing on
the Investment Grade Pricing Date and ending on the Revolving Credit Maturity
Date.  The Facility Fee shall be payable quarterly in arrears on the fifth (5th)
day of each calendar quarter for the immediately preceding calendar quarter or
portion thereof, and on any earlier date on which the Revolving Credit
Commitments shall be reduced or shall terminate as provided in §2.4, with a
final payment on the Revolving Credit Maturity Date.

 

§2.4        Reduction and Termination of the Revolving Credit Commitments.  The
Parent Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Agent to reduce by $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the Revolving Credit Commitment be reduced in such manner to an amount
less than $50,000,000) or to terminate entirely the Revolving Credit
Commitments, whereupon the Revolving Credit Commitments of the Revolving Credit
Lenders shall be reduced pro rata in accordance with their respective Revolving
Credit Commitment Percentages of the amount specified in such notice or, as the
case may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans, the Outstanding Swing Loans and the
Letter of Credit Liabilities would exceed the Revolving Credit Commitments of
the Revolving Credit Lenders as so terminated or reduced.  Promptly after
receiving any notice from the Parent Borrower delivered pursuant to this §2.4,
the Agent will notify the Revolving Credit Lenders of the substance thereof. 
Any reduction of the Revolving Credit Commitments shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the maximum amount of Swing Loans, Letters of Credit, and Loans
denominated in Alternative Currencies available to be made to Parent Borrower. 
Upon the effective date of any such reduction or termination, the Parent
Borrower shall pay to the Agent for the respective accounts of the Revolving
Credit Lenders the full amount of any facility fee under §2.3 then accrued on
the amount of the reduction.  No reduction or termination of the Revolving
Credit Commitments may be reinstated.

 

§2.5        Swing Loan Commitment.

 

(a)           Subject to the terms and conditions set forth in this Agreement,
Swing Loan Lender agrees to lend to the Parent Borrower (the “Swing Loans”), and
the Parent Borrower may borrow (and repay and reborrow) from time to time
between the Closing Date and the date which is five (5) Business Days prior to
the Revolving Credit Maturity Date upon notice by the Parent Borrower to the
Swing Loan Lender given in accordance with this §2.5, such sums in Dollars as
are requested by the Parent Borrower for the purposes set forth in §2.9 in an
aggregate principal amount at any one time outstanding not exceeding the Swing
Loan Commitment; provided that in

 

45

--------------------------------------------------------------------------------


 

all events (i) no Default or Event of Default shall have occurred and be
continuing; (ii) no Revolving Credit Lender shall be a Defaulting Lender
(provided Swing Loan Lender may, in its sole discretion, be entitled to waive
this condition); and (iii) the outstanding principal amount of the Revolving
Credit Loans and Swing Loans (after giving effect to all amounts requested),
plus Letter of Credit Liabilities shall not at any time exceed the lesser of
(A) the aggregate Revolving Credit Commitments or (B) the Unencumbered Asset
Pool Availability less the outstanding balance of the Term Loan, Term Loan II
Loan, Term Loan III Loan and all other Unsecured Debt.  Swing Loans shall
constitute “Revolving Credit Loans” for all purposes hereunder.  The funding of
a Swing Loan hereunder shall constitute a representation and warranty by the
Parent Borrower that all of the conditions required of the Parent Borrower set
forth in §10 and §11 have been satisfied on the date of such funding.  The Swing
Loan Lender may assume that the conditions in §10 and §11 have been satisfied
unless Swing Loan Lender has received written notice from a Revolving Credit
Lender that such conditions have not been satisfied.  Each Swing Loan shall be
due and payable within five (5) Business Days of the date such Swing Loan was
provided and Parent Borrower hereby agrees (to the extent not repaid as
contemplated by §2.5(d) below) to repay each Swing Loan on or before the date
that is five (5) Business Days from the date such Swing Loan was provided.

 

(b)           The Swing Loans shall be evidenced by a separate promissory note
of the Parent Borrower in substantially the form of Exhibit B hereto (the “Swing
Note”), dated the date of this Agreement and completed with appropriate
insertions.  The Swing Loan Note shall be payable to the Swing Loan Lender in
the principal face amount equal to the Swing Loan Commitment and shall be
payable as set forth below.

 

(c)           Parent Borrower shall request a Swing Loan by delivering to the
Swing Loan Lender a Loan Request executed by an Authorized Officer no later than
1:00 p.m. (Eastern time) on the requested Drawdown Date specifying the amount of
the requested Swing Loan (which shall be in the minimum amount of $1,000,000)
and providing the wire instructions for the delivery of the Swing Loan
proceeds.  Each such Loan Request shall be irrevocable and binding on the Parent
Borrower and shall obligate the Parent Borrower to accept such Swing Loan on the
Drawdown Date.  Notwithstanding anything herein to the contrary, a Swing Loan
shall be a Base Rate Loan and shall bear interest at the Base Rate plus the
Applicable Margin for Revolving Credit Base Rate Loans.  The proceeds of the
Swing Loan will be disbursed by wire by the Swing Loan Lender to the Parent
Borrower no later than 3:00 p.m. (Eastern time).

 

(d)           The Swing Loan Lender shall, within two (2) Business Days after
the Drawdown Date with respect to such Swing Loan, request each Revolving Credit
Lender, including the Swing Loan Lender, to make a Revolving Credit Loan
pursuant to §2.1 in an amount equal to such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the amount of the Swing Loan outstanding on the
date such notice is given.  In the event that the Parent Borrower does not
notify the Agent in writing otherwise on or before noon (Eastern time) of the
second (2nd) Business Day after the Drawdown Date with respect to such Swing
Loan, Agent shall notify the Revolving Credit Lenders that such Revolving Credit
Loan shall be a Revolving Credit LIBOR Rate Loan with an Interest Period of one
(1) month, provided that the making of such Revolving Credit LIBOR Rate Loan
will not be in contravention of any other provision of this Agreement, or if the
making of a Revolving Credit LIBOR Rate Loan would be in contravention of this
Agreement, then such notice shall indicate that such loan shall be a Revolving
Credit Base

 

46

--------------------------------------------------------------------------------


 

Rate Loan.  Parent Borrower hereby irrevocably authorizes and directs the Swing
Loan Lender to so act on its behalf, and agrees that any amount advanced to the
Agent for the benefit of the Swing Loan Lender pursuant to this §2.5(d) shall be
considered a Revolving Credit Loan pursuant to §2.1.  Unless any of the events
described in paragraph (h), (i) or (j) of §12.1 shall have occurred (in which
event the procedures of §2.5(e) shall apply), each Revolving Credit Lender shall
make the proceeds of its Revolving Credit Loan available to the Swing Loan
Lender for the account of the Swing Loan Lender at the Agent’s Head Office prior
to 12:00 noon (Eastern time) in funds immediately available no later than the
third (3rd) Business Day after the date such notice is given just as if the
Revolving Credit Lenders were funding directly to the Parent Borrower, so that
thereafter such Obligations shall be evidenced by the Revolving Credit Notes. 
The proceeds of such Revolving Credit Loan shall be immediately applied to repay
the Swing Loans.

 

(e)           If for any reason a Swing Loan cannot be refinanced by a Revolving
Credit Loan pursuant to §2.5(d) (including due to a Defaulting Lender’s failure
to fund), each Revolving Credit Lender will, on the date such Revolving Credit
Loan pursuant to §2.5(d) was to have been made, purchase an undivided
participation interest in the Swing Loan in an amount equal to its Revolving
Credit Commitment Percentage of such Swing Loan (or portion thereof).  Each
Revolving Credit Lender will immediately transfer to the Swing Loan Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swing Loan Lender will deliver to such Revolving Credit Lender a
Swing Loan participation certificate dated the date of receipt of such funds and
in such amount.

 

(f)            Whenever at any time after the Swing Loan Lender has received
from any Revolving Credit Lender such Revolving Credit Lender’s participation
interest in a Swing Loan, the Swing Loan Lender receives any payment on account
thereof, the Swing Loan Lender will distribute to such Revolving Credit Lender
its participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by the Swing Loan Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.

 

(g)           Each Revolving Credit Lender’s obligation to fund a Revolving
Credit Loan as provided in §2.5(d) or to purchase participation interests
pursuant to §2.5(e) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Parent Borrower may have against the Swing Loan Lender, the Parent
Borrower or anyone else for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default; (iii) any adverse change in the
condition (financial or otherwise) of the Parent Borrower or any of its
Subsidiaries; (iv) any breach of this Agreement or any of the other Loan
Documents by the Parent Borrower or any Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing. 
Any portions of a Swing Loan not so purchased or converted may be treated by the
Agent and Swing Loan Lender as against such Revolving Credit Lender as a
Revolving Credit Loan which was not funded by the non-purchasing Revolving
Credit Lender as contemplated by §2.8 and §12.5, and shall have such rights and
remedies against such Revolving Credit Lender as are set forth in §§2.8, 12.5
and 14.5.  Each Swing Loan, once so sold or converted, shall cease to be a Swing
Loan for the purposes of this

 

47

--------------------------------------------------------------------------------


 

Agreement, but shall be a Revolving Credit Loan made by each Revolving Credit
Lender under its Revolving Credit Commitment.

 

§2.6        Interest on Loans.

 

(a)           Each Term Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Term Base Rate Loan is repaid or converted to a Term LIBOR Rate Loan at the rate
per annum equal to the sum of the Base Rate plus the Applicable Margin for Term
Base Rate Loans.  Each Term Loan II Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the date on which
such Term Loan II Base Rate Loan is repaid or converted to a Term Loan II LIBOR
Rate Loan at the rate per annum equal to the sum of the Base Rate plus the
Applicable Margin for Term Loan II Base Rate Loans.  Each Term Loan III Base
Rate Loan shall bear interest for the period commencing with the Drawdown Date
thereof and ending on the date on which such Term Loan III Base Rate Loan is
repaid or converted to a Term Loan III LIBOR Rate Loan at the rate per annum
equal to the sum of the Base Rate plus the Applicable Margin for Term Loan III
Base Rate Loans.

 

(b)           Each Revolving Credit Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the date on which
such Revolving Credit Base Rate Loan is repaid or converted to a Revolving
Credit LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate
plus the Applicable Margin for Revolving Credit Base Rate Loans.

 

(c)           Each Term LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for Term
LIBOR Rate Loans.  Each Term Loan II LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
each Interest Period with respect thereto at the rate per annum equal to the sum
of LIBOR determined for such Interest Period plus the Applicable Margin for Term
Loan II LIBOR Rate Loans.  Each Term Loan III LIBOR Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the last day of each Interest Period with respect thereto at the rate per annum
equal to the sum of LIBOR determined for such Interest Period plus the
Applicable Margin for Term Loan III LIBOR Rate Loans.

 

(d)           Each Revolving Credit LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
each Interest Period with respect thereto at the rate per annum equal to the sum
of LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans; all Revolving Credit Loans denominated in an
Alternative Currency shall at all times be Revolving Credit LIBOR Rate Loans
(subject to the determination of an alternative rate related to LIBOR Rate Loans
pursuant to §4.6(b)).

 

(e)           The Parent Borrower promises to pay interest on each Loan in
arrears on each Interest Payment Date with respect thereto.

 

48

--------------------------------------------------------------------------------


 

(f)            Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.

 

(g)           Interest on any Revolving Credit Loan in an Alternative Currency
advanced by the Alternative Currency Fronting Lender shall be for the benefit of
the Alternative Currency Fronting Lender, and not any Alternative Currency
Participating Lender, until the applicable Alternative Currency Participating
Lender has funded its participation therein to the Alternative Currency Fronting
Lender.

 

(h)           If, as a result of any restatement of or other adjustment to the
financial statements of the Parent Borrower (excluding any restatements or
adjustments resulting from a change in GAAP or other accounting methodology,
legislation or standards) or other miscalculation verified by both the Parent
Borrower and the Lenders, acting reasonably and in good faith,  the Parent
Borrower or the Lenders determine that (i) the Consolidated Total Indebtedness
to Gross Asset Value as calculated as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Total Indebtedness to Gross Asset
Value would have resulted in higher pricing for such period, the Parent Borrower
shall immediately and retroactively be obligated to pay to the Agent for the
account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Parent Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Agent, any Lender or the L/C Issuer), an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period.  The Parent
Borrower’s obligations under this paragraph shall survive until the termination
of the aggregate Commitments and the repayment of all Parent Borrower’s
Obligations hereunder.

 

§2.7        Requests for Revolving Credit Loans.  Except with respect to the
initial Revolving Credit Loan on the Closing Date, the Parent Borrower shall
deliver to the Agent written notice executed by an Authorized Officer in the
form of Exhibit D hereto (or telephonic notice confirmed in writing in the form
of Exhibit D hereto) of each Revolving Credit Loan requested hereunder (a “Loan
Request”) by 1:00 p.m. (Eastern time) one (1) Business Day prior to the proposed
Drawdown Date with respect to Revolving Credit Base Rate Loans, two (2) Business
Days prior to the proposed Drawdown Date with respect to Revolving Credit LIBOR
Rate Loans, and three (3) Business Days prior to the proposed Drawdown Date with
respect to a Revolving Credit Loan to be funded in an Alternative Currency. 
Each such notice shall specify with respect to the requested Revolving Credit
Loan the proposed principal amount (denominated in either Dollars or in an
Alternative Currency) of such Revolving Credit Loan, the Type of Revolving
Credit Loan, the initial Interest Period (if applicable) for such Revolving
Credit Loan and the Drawdown Date.  Promptly upon receipt of any such notice,
the Agent shall notify each of the Revolving Credit Lenders thereof.  Each such
Loan Request shall be irrevocable and binding on the Parent Borrower and shall
obligate the Parent Borrower to accept the Revolving Credit Loan requested from
the Revolving Credit Lenders on the proposed Drawdown Date.  Nothing herein
shall prevent the Parent Borrower from seeking recourse against any Revolving
Credit Lender that fails to advance its proportionate share of a requested
Revolving Credit Loan as required by this Agreement.  Each Loan Request shall be
(a) for a Revolving Credit Base Rate Loan in a minimum aggregate Dollar
Equivalent amount of $1,000,000 or an integral multiple of $100,000 in excess
thereof; or (b) for a Revolving Credit LIBOR Rate Loan in a minimum aggregate
Dollar Equivalent

 

49

--------------------------------------------------------------------------------


 

amount of $1,000,000 or an integral multiple of $250,000 in excess thereof;
provided, however, that there shall be no more than ten (10) Revolving Credit
LIBOR Rate Loans outstanding at any one time.  For purposes of this §2.7, the
words “executed,” “signed,” “signature,” “deliver,” “delivery,” and words of
like import in or relating to a Loan Request to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

§2.8        Funds for Loans.

 

(a)           Not later than 3:00 p.m. (Eastern time) on the proposed Drawdown
Date of any Revolving Credit Loans, each of the Revolving Credit Lenders will
make available to the Agent, at the Agent’s Head Office, in immediately
available funds, the amount of such Revolving Credit Lender’s Commitment
Percentage of the amount of the requested Loans which may be disbursed pursuant
to §2.1 or §2.2.  Upon receipt from each such Revolving Credit Lender of such
amount, and upon receipt of the documents required by §10 and §11 and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Agent will make available to the Parent Borrower the aggregate
amount of such Revolving Credit Loans made available to the Agent by the
Revolving Credit Lenders by crediting such amount to the account of the Parent
Borrower maintained at the Agent’s Head Office.  The failure or refusal of any
Revolving Credit Lender to make available to the Agent at the aforesaid time and
place on any Drawdown Date the amount of its Commitment Percentage of the
requested Loans shall not relieve any other Revolving Credit Lender from its
several obligation hereunder to make available to the Agent the amount of such
other Revolving Credit Lender’s Commitment Percentage of any requested Loans,
including any additional Revolving Credit Loans that may be requested subject to
the terms and conditions hereof to provide funds to replace those not advanced
by the Revolving Credit Lender so failing or refusing.  In the event of any such
failure or refusal, the Revolving Credit Lenders not so failing or refusing
shall be entitled to a priority secured position as against the Revolving Credit
Lender or Revolving Credit Lenders so failing or refusing to make available to
the Parent Borrower the amount of its or their Commitment Percentage for such
Loans as provided in §12.5.

 

(b)           Unless the Agent shall have been notified by any Lender prior to
the applicable Drawdown Date that such Lender will not make available to Agent
such Lender’s Commitment Percentage of a proposed Loan, Agent may in its
discretion assume that such Lender has made such Loan available to Agent in
accordance with the provisions of this Agreement and the Agent may, if it
chooses, in reliance upon such assumption make such Loan available to the Parent
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance.  If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Parent Borrower, and the
Parent Borrower shall promptly pay such corresponding amount to the Agent.  The
Agent shall also be entitled to recover from the Lender or the Parent Borrower
(without duplication), as the case may be, interest on such corresponding

 

50

--------------------------------------------------------------------------------


 

amount in respect of each day from the date such corresponding amount was made
available by the Agent to the Parent Borrower to the date such corresponding
amount is recovered by the Agent at a per annum rate equal to (i) from the
Parent Borrower at the applicable rate for such Loan or (ii) from a Lender at
the Overnight Rate.

 

(c)           Without limiting the generality of the foregoing, with respect to
each requested Loan denominated in an Alternative Currency, the following shall
also be applicable:

 

(i)                                     Each Alternative Currency Funding Lender
and Alternative Currency Fronting Lender, if applicable, shall fund its
applicable Commitment Percentage for such Loan as provided above on or before
the Applicable Time specified by the Agent.  Notwithstanding the foregoing, if
there are no available Alternative Currency Fronting Lenders with sufficient
Fronting Commitments to fund the entire requested Revolving Credit Loan to the
Parent Borrower in an Alternative Currency, then the Parent Borrower may
decrease the amount of such requested Loan within one (1) Business Day after
notice by Agent of such limitation.  If Parent Borrower does not reduce the
amount for a such requested Loan to an amount equal to or less than the
aggregate of the available Fronting Commitment and the Commitments of the
Alternative Currency Funding Lenders, then such requested Loan shall be deemed
to be reduced to the then available Fronting Commitment and the Commitments of
the Alternative Currency Funding Lenders.

 

(ii)                                  Subject to all the terms and conditions
set forth in this Agreement, with respect to any Revolving Credit Loans
denominated in an Alternative Currency with respect to which one or more
Revolving Credit Lenders has given notice to the Agent and the Parent Borrower
that it is an Alternative Currency Participating Lender, (A) each Revolving
Credit Lender agrees to fund its applicable Commitment Percentage of Revolving
Credit Loans denominated in an Alternative Currency with respect to which it is
an Alternative Currency Funding Lender; and (B) each Revolving Credit Lender
severally agrees to acquire an Alternative Currency Risk Participation in
Revolving Credit Loans denominated in an Alternative Currency with respect to
which it is an Alternative Currency Participating Lender.

 

(iii)                               Immediately upon the funding by the
Alternative Currency Fronting Lender of its Alternative Currency Funding
Commitment Percentage of any Revolving Credit Loan denominated in an Alternative
Currency with respect to which one or more Revolving Credit Lenders is an
Alternative Currency Participating Lender, each Alternative Currency
Participating Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased from such Alternative Currency Fronting Lender an
Alternative Currency Risk Participation in such Loan in an amount such that,
after such purchase, each Revolving Credit Lender (including the Alternative
Currency Funding Lenders, the Alternative Currency Fronting Lender and the
Alternative Currency Participating Lenders) will have an Alternative Currency
Loan Credit Exposure with respect to such Revolving Credit Loan equal in amount
to its applicable Commitment Percentage of such Revolving Credit Loan.

 

(iv)                              In the event that the Alternative Currency
Fronting Lender receives a payment in respect of any Revolving Credit Loan,
whether directly from Parent Borrower or otherwise, in which Alternative
Currency Participating Lenders have fully funded their purchase of Alternative
Currency Risk Participations, the Alternative Currency Fronting Lender shall

 

51

--------------------------------------------------------------------------------


 

promptly distribute to the Agent, for its distribution to each such Alternative
Currency Participating Lender, such Alternative Currency Participating Lender’s
Alternative Currency Participant’s Share of such payment.  If any payment
received by the Alternative Currency Fronting Lender with respect to any
Revolving Credit Loan in an Alternative Currency made by it shall be required to
be returned by the Alternative Currency Fronting Lender after such time as the
Alternative Currency Fronting Lender has distributed such payment to the Agent
pursuant to the immediately preceding sentence, each Alternative Currency
Participating Lender that has received a portion of such payment shall pay to
the Alternative Currency Fronting Lender an amount equal to its Alternative
Currency Participant’s Share of the amount to be returned; provided, however,
that no Alternative Currency Participating Lender shall be responsible for any
default by any other Alternative Currency Participating Lender in that other
Alternative Currency Participating Lender’s obligation to pay such amount.

 

(v)           Anything contained herein to the contrary notwithstanding, each
Alternative Currency Participating Lender’s obligation to acquire and pay for
its purchase of Alternative Currency Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against the Alternative Currency Fronting Lender, the Agent, the
Parent Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default; (iii) any adverse change in the
condition (financial or otherwise) of the Parent Borrower or any of its
Subsidiaries; (iv) any breach of this Agreement or any other Loan Document by
the Parent Borrower or any other Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(vi)                              In no event shall (i) the Alternative Currency
Risk Participation of any Alternative Currency Participating Lender in any
Revolving Credit Loans denominated in an Alternative Currency pursuant hereto be
construed as a loan or other extension of credit by such Alternative Currency
Participating Lender to the Parent Borrower, any Revolving Credit Lender or the
Agent or (ii) this Agreement be construed to require any Revolving Credit Lender
that is an Alternative Currency Participating Lender with respect to a specific
Alternative Currency to make any Revolving Credit Loans in such Alternative
Currency under this Agreement or under the other Loan Documents, subject to the
obligation of each Alternative Currency Participating Lender to give notice to
the Agent and the Parent Borrower at any time such Revolving Credit Lender
acquires the ability to make Revolving Credit Loans in such Alternative
Currency.

 

(vii)                           The Agent shall change a Revolving Credit
Lender’s designation from Alternative Currency Participating Lender to
Alternative Currency Funding Lender with respect to an Alternative Currency for
which such Lender previously has been designated an Alternative Currency
Participating Lender, upon receipt of a written notice to the Agent and the
Parent Borrower from such Alternative Currency Participating Lender requesting
that its designation be so changed.  Each Alternative Currency Participating
Lender agrees to give such notice to the Agent and the Parent Borrower promptly
upon its acquiring the ability to make Revolving Credit Loans in such
Alternative Currency.

 

(viii)                        At any time after the Closing Date, the Parent
Borrower may make a request to Agent that any existing Revolving Credit Lender
act as an additional Alternative

 

52

--------------------------------------------------------------------------------


 

Currency Fronting Lender.  Upon the Agent’s approval that such Revolving Credit
Lender may act as an Alternative Currency Fronting Lender, the Agent shall
promptly notify such Revolving Credit Lender of such request.  Upon the
agreement by the applicable Revolving Credit Lender to act as an Alternative
Currency Fronting Lender, such Revolving Credit Lender shall become an
Alternative Currency Fronting Lender hereunder with a Fronting Commitment in an
amount agreed to by the Parent Borrower, the Agent, and such Alternative
Currency Fronting Lender, and the Agent shall promptly notify the Parent
Borrower of such additional Alternative Currency Fronting Lender and such
Alternative Currency Fronting Lender’s Fronting Commitment. In addition, any
Alternative Currency Fronting Lender may from time to time increase or decrease
its Fronting Commitment pursuant to a written agreement executed by the Parent
Borrower, the Agent, and such Alternative Currency Fronting Lender, subject,
however, to the Alternative Currency Sublimit.

 

(ix)                              The Parent Borrower shall have the right to
cancel requests made in connection with this §2.8(c)(viii) at any time and from
time to time up to the actual time that a Lender acts as an Alternative Currency
Fronting Lender or an Alternative Currency Funding Lender, as applicable,
without cost, fee or penalty.

 

§2.9                        Use of Proceeds.  The Parent Borrower will use the
proceeds of the Revolving Credit Loans, Term Loans, Term Loan II Loans, Term
Loan III Loans and the Letters of Credit solely to (a) pay closing costs in
connection with this Agreement; (b) repay existing construction loans, fund
future redevelopment and/or development projects, tenant improvements within Net
Rentable Area and property and equipment acquisitions; (c) to make Distributions
permitted by this Agreement; and (d) for general working capital purposes
(including to finance direct and indirect investments in real estate used or
intended to be used as a data center).

 

§2.10                 Letters of Credit.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement, at any time and from time to time from the Closing Date
through the day that is thirty (30) Business Days prior to the Revolving Credit
Maturity Date, the Issuing Lender shall issue such Letters of Credit denominated
in Dollars or in one or more Alternative Currencies as the Parent Borrower may
request upon the delivery of a written request in the form of Exhibit E hereto
(a “Letter of Credit Request”) to the Issuing Lender, provided that (i) no
Default or Event of Default shall have occurred and be continuing, (ii) upon
issuance of such Letter of Credit, the Letter of Credit Liabilities shall not
exceed the Letter of Credit Sublimit, (iii) in no event shall the sum of (A) the
Revolving Credit Loans Outstanding, (B) the Swing Loans Outstanding and (C) the
amount of Letter of Credit Liabilities (after giving effect to all Letters of
Credit requested) exceed the aggregate Revolving Credit Commitments, (iv) in no
event shall the outstanding principal amount of the Revolving Credit Loans,
Swing Loans, Letter of Credit Liabilities (after giving effect to any requested
Letters of Credit), Term Loans, Term Loan II Loans and Term Loan III Loans
exceed the Facility Availability or cause a violation of the covenant set forth
in §9.1, (v) the conditions set forth in §§10 and 11 shall have been satisfied,
(vi) no Revolving Credit Lender is a Defaulting Lender (provided Issuing Lender
may, in its sole discretion, be entitled to waive this condition), unless the
Issuing Lender has entered into arrangements, including the delivery of cash
collateral, satisfactory to the Issuing Lender (in its sole discretion) with the
Parent Borrower or such Defaulting Lender to eliminate the Issuing Lender’s
actual or potential Fronting Exposure with

 

53

--------------------------------------------------------------------------------


 

respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Liabilities as to which the Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion, and (vii) in no event shall
any amount drawn under a Letter of Credit be available for reinstatement or a
subsequent drawing under such Letter of Credit.  The Issuing Lender may assume
that the conditions in §10 and §11 have been satisfied unless it receives
written notice from a Revolving Credit Lender that such conditions have not been
satisfied.  Each Letter of Credit Request shall be executed by an Authorized
Officer of Parent Borrower.  The Issuing Lender shall be entitled to
conclusively rely on such Person’s authority to request a Letter of Credit on
behalf of Parent Borrower.  The Issuing Lender shall have no duty to verify the
authenticity of any signature appearing on a Letter of Credit Request.  The
Parent Borrower assumes all risks with respect to the use of the Letters of
Credit.  Unless the Issuing Lender and the Required Revolving Credit Lenders
otherwise consent, the term of any Letter of Credit shall not exceed a period of
time commencing on the issuance of the Letter of Credit and ending two (2) years
after the date of issuance thereof, subject to extension pursuant to an
“evergreen” clause reasonably acceptable to Agent but in any event the term
shall not extend beyond the Revolving Credit Maturity Date, unless otherwise
agreed to by the Issuing Lender with the Parent Borrower agreeing that it will
deliver cash collateral to the Agent in the amount of any such outstanding
Letter of Credit at least thirty (30) days prior to the Revolving Credit
Maturity Date).  The amount available to be drawn under any Letter of Credit
shall reduce on a dollar-for-dollar (Dollar Equivalent) basis the amount
available to be drawn under the aggregate Revolving Credit Commitments as a
Revolving Credit Loan.

 

(b)                                 Each Letter of Credit Request shall be
submitted to the Issuing Lender at least three (3) Business Days (or such
shorter period as the Issuing Lender may approve) prior to the date upon which
the requested Letter of Credit is to be issued.  Each such Letter of Credit
Request shall contain (i) a statement as to the purpose for which such Letter of
Credit shall be used (which purpose shall be in accordance with the terms of
this Agreement), and (ii) a certification by an Authorized Officer or the chief
financial or chief accounting officer of Parent Borrower that the Parent
Borrower is and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit.  If any
Letter of Credit Request does not specifically request that a Letter of Credit
is to be issued in an Alternative Currency denomination, the requested Letter of
Credit shall be issued in a Dollar denomination.  The Parent Borrower shall
further deliver to the Issuing Lender such additional applications (which
application as of the date hereof is in the form of Exhibit I attached hereto)
and documents as the Issuing Lender may require, in conformity with the then
standard practices of its letter of credit department applicable to all or
substantially all similarly situated borrowers, in connection with the issuance
of such Letter of Credit; provided that in the event of any conflict, the terms
of this Agreement shall control.

 

(c)                                  The Issuing Lender shall, subject to the
conditions set forth in this Agreement, issue the Letter of Credit on or before
three (3) Business Days following receipt of the documents last due pursuant to
§2.10(b).  Each Letter of Credit shall be in form and substance reasonably
satisfactory to the Issuing Lender in its reasonable discretion.

 

(d)                                 Upon the issuance of a Letter of Credit,
each Revolving Credit Lender shall be deemed to have purchased a participation
therein from Issuing Lender in an amount equal to its respective Commitment
Percentage of the amount of such Letter of Credit.  No Revolving Credit

 

54

--------------------------------------------------------------------------------


 

Lender’s obligation to participate in a Letter of Credit shall be affected by
any other Revolving Credit Lender’s failure to perform as required herein with
respect to such Letter of Credit or any other Letter of Credit.

 

(e)                                  Upon the issuance of each Letter of Credit,
the Parent Borrower shall pay to the Issuing Lender (i) for its own account, a
Letter of Credit fronting fee calculated at the rate set forth in the Agreement
Regarding Fees, and (ii) for the accounts of the Revolving Credit Lenders
(including the Issuing Lender) in accordance with their respective percentage
shares of participation in such Letter of Credit (including any such share
reallocated to a non-Defaulitng Lender in accordance with §14.16(a)(iv)), a
Letter of Credit fee calculated at the rate per annum equal to the Applicable
Margin then applicable to Revolving Credit LIBOR Rate Loans on the Dollar
Equivalent amount available to be drawn under such Letter of Credit.  Such fees
shall be payable in quarterly installments in arrears with respect to each
Letter of Credit on the fifth day of each calendar quarter following the date of
issuance and continuing on each quarter or portion thereof thereafter, as
applicable, or on any earlier date on which the Commitments shall terminate and
on the expiration or return of any Letter of Credit.  In addition, the Parent
Borrower shall pay to Issuing Lender for its own account within ten
(10) Business Days of demand of Issuing Lender the standard issuance,
documentation and service charges applicable to all or substantially all
similarly situated borrowers for Letters of Credit issued from time to time by
Issuing Lender.

 

(f)                                   In the event that any amount is drawn
under a Letter of Credit by the beneficiary thereof, unless the amount of such
draw is otherwise immediately repaid by the Parent Borrower, the Parent Borrower
shall reimburse the Issuing Lender by having such amount drawn treated as an
outstanding Revolving Credit Base Rate Loan under this Agreement (Parent
Borrower being deemed to have requested a Revolving Credit Base Rate Loan on
such date in an amount equal to the Dollar Equivalent of the amount of such
drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement) and the Agent shall promptly notify
each Revolving Credit Lender by telex, telecopy, telegram, telephone (confirmed
in writing) or other similar means of transmission, and each Revolving Credit
Lender shall promptly and unconditionally pay to the Agent, for the Issuing
Lender’s own account, an amount in Dollars equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of such Letter of Credit (to the
extent of the Dollar Equivalent of the amount drawn).  Parent Borrower further
hereby irrevocably authorizes and directs Agent to notify the Revolving Credit
Lenders of Parent Borrower’s intent to convert such Revolving Credit Base Rate
Loan to a Revolving Credit LIBOR Rate Loan with an Interest Period of one
(1) month on the third (3rd) Business Day following the funding by the Revolving
Credit Lenders of their advance under this §2.10(f), provided that the making of
such Revolving Credit LIBOR Rate Loan shall not be a contravention of any
provision of this Agreement.  If and to the extent any Revolving Credit Lender
shall not make such amount available on the Business Day on which such draw is
funded, such Revolving Credit Lender agrees to pay such amount to the Agent
forthwith on demand, together with interest thereon, for each day from the date
on which such draw was funded until the date on which such amount is paid to the
Agent, at the Overnight Rate until three (3) days after the date on which the
Agent gives notice of such draw and at the Overnight Rate plus one percent
(1.0%) for each day thereafter.  Further, such Revolving Credit Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Revolving Credit Loans, amounts due with respect to its participations in
Letters of Credit and any other amounts due to it hereunder to the Agent to fund
the amount of any drawn Letter of Credit which such Revolving

 

55

--------------------------------------------------------------------------------


 

Credit Lender was required to fund pursuant to this §2.10(f) until such amount
has been funded (as a result of such assignment or otherwise).  In the event of
any such failure or refusal, the Revolving Credit Lenders not so failing or
refusing shall be entitled to a priority secured position for such amounts as
provided in §12.5.  The failure of any Revolving Credit Lender to make funds
available to the Agent in such amount shall not relieve any other Revolving
Credit Lender of its obligation hereunder to make funds available to the Agent
pursuant to this §2.10(f).  Nothing herein shall limit the Parent Borrower’s
obligation to reimburse the Issuing Lender for any draws and disbursements made
in respect of any Letter of Credit on the same Business Day when any such draw
or disbursement is made.  If a draw or disbursement with respect to a Letter of
Credit is reimbursed by the making of Loans hereunder, the Parent Borrower’s
obligation to pay the amount of such draw or disbursement to the Issuing Lender
shall be automatically converted into an obligation to pay the resulting Loans.

 

(g)                                  If after the issuance of a Letter of Credit
pursuant to §2.10(c) by the Issuing Lender, but prior to the funding of any
portion thereof by a Revolving Credit Lender, for any reason a drawing under a
Letter of Credit cannot be refinanced as a Revolving Credit Loan, each Revolving
Credit Lender will, on the date such Revolving Credit Loan pursuant to
§2.10(f) was to have been made, purchase an undivided participation interest in
the Letter of Credit in an Dollar Equivalent amount equal to its Revolving
Credit Commitment Percentage of the amount of such Letter of Credit.  Each
Revolving Credit Lender will immediately transfer to the Issuing Lender in
immediately available funds the amount of its participation and upon receipt
thereof the Issuing Lender will deliver to such Revolving Credit Lender a Letter
of Credit participation certificate dated the date of receipt of such funds and
in such amount.

 

(h)                                 Whenever at any time after the Issuing
Lender has received from any Revolving Credit Lender any such Revolving Credit
Lender’s payment of funds under a Letter of Credit and thereafter the Issuing
Lender receives any payment on account thereof, then the Issuing Lender will
distribute to such Revolving Credit Lender its participation interest in such
amount (appropriately adjusted in the case of interest payments to reflect the
period of time during which such Revolving Credit Lender’s participation
interest was outstanding and funded); provided, however, that in the event that
such payment received by the Issuing Lender is required to be returned, such
Revolving Credit Lender will return to the Issuing Lender any portion thereof
previously distributed by the Issuing Lender to it.

 

(i)                                     The issuance of any supplement,
modification, amendment, renewal or extension to or of any Letter of Credit
shall be treated in all respects the same as the issuance of a new Letter of
Credit.

 

(j)                                    Parent Borrower assumes all risks of the
acts, omissions, or misuse of any Letter of Credit by the beneficiary thereof. 
Neither Agent, Issuing Lender nor any Lender will be responsible for (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any Letter
of Credit or any document submitted by any party in connection with the issuance
of any Letter of Credit, even if such document should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) failure of any beneficiary of

 

56

--------------------------------------------------------------------------------


 

any Letter of Credit to comply fully with the conditions required in order to
demand payment under a Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document or draft
required by or from a beneficiary in order to make a disbursement under a Letter
of Credit or the proceeds thereof; (vii) for the misapplication by the
beneficiary of any Letter of Credit of the proceeds of any drawing under such
Letter of Credit; (viii) for any consequences arising from causes beyond the
control of Agent or any Lender; or (ix) any adverse change in the relevant
exchange rates or in the availability of the relevant Alternative Currency to
the Parent Borrower or any Subsidiary or in the relevant currency markets
generally.  None of the foregoing will affect, impair or prevent the vesting of
any of the rights or powers granted to Agent, Issuing Lender or the Lenders
hereunder.  In furtherance and extension and not in limitation or derogation of
any of the foregoing, any act taken or omitted to be taken by Agent, Issuing
Lender or the other Lenders in good faith will be binding on Parent Borrower and
will not put Agent, Issuing Lender or the other Lenders under any resulting
liability to Parent Borrower; provided nothing contained herein shall relieve
Issuing Lender for liability to Parent Borrower arising as a result of the gross
negligence or willful misconduct of Issuing Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods.

 

§2.11                 Increase in Total Commitment.

 

(a)                                 Provided that no Default or Event of Default
has occurred and is continuing, subject to the terms and conditions set forth in
this §2.11, the Parent Borrower shall have the option at any time and from time
to time before the date that is thirty (30) days prior to the Revolving Credit
Maturity Date (or the extended maturity date if Parent Borrower exercises its
extension option pursuant to §2.12) to request an increase in the Total
Commitment to not more than ONE BILLION TWO HUNDRED MILLION DOLLARS
($1,200,000,000) by giving written notice to the Agent (an “Increase Notice”;
and the amount of such requested increase is the “Commitment Increase”), with
such Commitment Increase being allocated to the Revolving Credit Facility and/or
the Term Loan Facility and/or the Term Loan II Facility and/or the Term Loan III
Facility in such fashion as the Parent Borrower may designate; provided that any
such individual increase must be in a minimum amount of $25,000,000 and
incremental amounts of $5,000,000 in excess thereof.  Upon receipt of any
Increase Notice, the Agent shall consult with Arrangers and shall notify the
Parent Borrower of the amount of facility fees to be paid to any Lenders who
provide an additional Commitment in connection with such increase in the Total
Commitment (which shall be in addition to the fees to be paid to Agent or
Arrangers pursuant to the Agreement Regarding Fees).  If the Parent Borrower
agrees to pay the facility fees so determined, then the Agent shall send a
notice to all Lenders (the “Additional Commitment Request Notice”) informing
them of the Parent Borrower’s request to increase the Total Commitment, the
applicable Facility to be increased, and of the facility fees to be paid with
respect thereto.  Each Lender who desires to provide an additional Commitment
upon such terms shall provide Agent with a written commitment letter specifying
the amount of the additional Commitment by which it is willing to provide prior
to such deadline as may be specified in the Additional Commitment Request
Notice.  If the requested increase is oversubscribed then the Agent and the
Arrangers shall allocate the Commitment Increase among the Lenders who provide
such commitment letters on such basis mutually acceptable to each of the Parent
Borrower, Agent and Arrangers.  If the additional Commitments so provided are
not sufficient to provide the full amount of the Commitment Increase requested
by

 

57

--------------------------------------------------------------------------------


 

the Parent Borrower, then the Agent, Arrangers or Parent Borrower may, but shall
not be obligated to, invite one or more banks or lending institutions (which
banks or lending institutions shall be reasonably acceptable to Agent, Arrangers
and Parent Borrower) to become a Lender and provide an additional Commitment. 
The Agent shall provide all Lenders with a notice setting forth the amount, if
any, of the additional Commitment to be provided by each Lender and the revised
Commitment Percentages which shall be applicable after the effective date of the
Commitment Increase specified therein (the “Commitment Increase Date”).  In no
event shall any Lender be obligated to provide an additional Commitment.

 

(b)                                 On any Commitment Increase Date the
outstanding principal balance of the applicable Loans shall be reallocated among
the Lenders such that after the applicable Commitment Increase Date the
outstanding principal amount of Loans owed to each Lender shall be equal to such
Lender’s, as applicable, Revolving Credit Commitment Percentage and/or Term Loan
Commitment Percentage and/or Term Loan II Commitment Percentage and/or Term Loan
III Commitment Percentage (as in effect after the applicable Commitment Increase
Date) of the outstanding principal amount of the applicable Loans.  The
participation interests of the Revolving Credit Lenders in Swing Loans, Letters
of Credit, and Alternative Currency Risk Participations shall be similarly
adjusted as applicable.  On any Commitment Increase Date those Lenders whose
applicable Commitment Percentage is increasing shall advance the funds to the
Agent and the funds so advanced shall be distributed among the Lenders whose
applicable Commitment Percentage is decreasing as necessary to accomplish the
required reallocation of the outstanding Loans.  The funds so advanced shall be
Base Rate Loans until converted to LIBOR Rate Loans which are allocated among
all Lenders based on their applicable Revolving Credit Commitment Percentages
and/or Term Loan Commitment Percentages and/or Term Loan II Commitment
Percentages and/or Term Loan III Commitment Percentages.

 

(c)                                  Upon the effective date of each increase in
the Total Commitment pursuant to this §2.11 the Agent may unilaterally revise
Schedule 1.1 and the Parent Borrower shall, if requested by such Lender, execute
and deliver to the Agent new Notes for each Lender whose Commitment has changed
so that the principal amount of such Lender’s applicable Notes shall equal its
applicable Commitment.  The Agent shall deliver such replacement Notes to the
respective Lenders in exchange for the Notes replaced thereby which shall be
surrendered by such Lenders.  Such new Notes shall provide that they are
replacements for the surrendered Notes and that they do not constitute a
novation, shall be dated as of the Commitment Increase Date and shall otherwise
be in substantially the form of the replaced Notes.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, the obligation of the Agent and the Lenders to increase the
Total Commitment pursuant to this §2.11 shall be conditioned upon satisfaction
or waiver of the following conditions precedent which must be satisfied or
waived prior to the effectiveness of any increase of the Total Commitment:

 

(i)                                     Payment of Activation Fee.  The Parent
Borrower shall pay (A) to the Agent those fees described in and contemplated by
the Agreement Regarding Fees with respect to the applicable Commitment Increase,
and (B) to the Arrangers such facility fees as the Lenders who are providing an
additional Commitment may require to increase the aggregate Total Commitment,
which fees shall, when paid, be fully earned and non-refundable under any

 

58

--------------------------------------------------------------------------------


 

circumstances.  The Arrangers shall pay to the Lenders acquiring the increased
Commitment certain fees pursuant to their separate agreement; and

 

(ii)                                  No Default.  On the date any Increase
Notice is given and on the date such increase becomes effective, both
immediately before and after the Total Commitment is increased, there shall
exist no Default or Event of Default; and

 

(iii)                               Representations True.  The representations
and warranties made by the Parent Borrower in the Loan Documents or otherwise
made by or on behalf of the Parent Borrower in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Commitment is increased, both
immediately before and after the Total Commitment is increased; and

 

(iv)                              Additional Documents and Expenses.  The Parent
Borrower shall execute and deliver to Agent and the Lenders such additional
documents, instruments, certifications and opinions as the Agent may reasonably
require, including, without limitation, a Compliance Certificate, demonstrating
compliance with all covenants set forth in the Loan Documents after giving
effect to the increase, and the Parent Borrower shall pay the cost of any
updated UCC searches and any and all intangible taxes or other taxes,
assessments or charges or any similar fees, taxes or expenses which are demanded
in connection with such increase.

 

§2.12                 Extension of Revolving Credit Maturity Date.  The Parent
Borrower shall have the one-time right and option to extend the Revolving Credit
Maturity Date to April 19, 2023, upon satisfaction or waiver of the following
conditions precedent, which must be satisfied prior to the effectiveness of any
extension of the Revolving Credit Maturity Date:

 

(a)                                 Extension Request.  The Parent Borrower
shall deliver written notice of such request (the “Extension Request”) to the
Agent not earlier than the date which is ninety (90) days and not later than the
date which is forty five (45) days prior to the Revolving Credit Maturity Date
(as determined without regard to such extension).  Any such Extension Request
shall be irrevocable and binding on the Parent Borrower.

 

(b)                                 Payment of Extension Fee.  The Parent
Borrower shall pay to the Agent for the pro rata accounts of the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitments
an extension fee in an amount equal to ten (10) basis points of the aggregate
Revolving Credit Commitments of the Revolving Credit Lenders in effect on the
Revolving Credit Maturity Date (as determined without regard to such extension),
which fee shall, when paid, be fully earned and non-refundable under any
circumstances.

 

(c)                                  No Default.  On the date the Extension
Request is given and on the Revolving Credit Maturity Date (as determined
without regard to such extension) there shall exist no Default or Event of
Default.

 

(d)                                 Representations and Warranties.  The
representations and warranties made by the Parent Borrower in the Loan Documents
or otherwise made by or on behalf of the Parent Borrower in connection therewith
or after the date thereof shall have been true and correct in all material
respects when made and shall also be true and correct in all material respects
on the date

 

59

--------------------------------------------------------------------------------


 

the Extension Request is given and on the Revolving Credit Maturity Date (as
determined without regard to such extension) other than for changes in the
ordinary course of business permitted by this Agreement that have not had a
Material Adverse Effect.

 

§2.13                 Pro Rata Treatment.

 

(a)                                 As provided elsewhere herein, all Revolving
Credit Lenders’ interests in the Revolving Credit Loans, all interests of the
Term Loan Lenders in the Term Loans, all interests of the Term Loan II Lenders
in the Term Loan II Loans, all interests of the Term Loan III Lenders in the
Term Loan III Loans, and all Lenders’ interests in the Loan Documents shall be
ratable undivided interests and none of such Lenders’ interests shall have
priority over the others.  Each payment delivered to the Agent for the account
of any Lender or amount to be applied or paid by the Agent to any Lender shall
be paid promptly by the Agent to such Lender in the same type of funds that the
Agent received at such Lender’s address specified pursuant to §19.  The Agent is
hereby authorized to charge the account of the Parent Borrower maintained with
KeyBank for each payment of principal, interest and fees as it becomes due
hereunder.

 

(b)                                 Except to the extent otherwise explicitly
provided in this Agreement:  (a) each borrowing from the Revolving Credit
Lenders under §2.1(b), §2.5(d) and §2.10(f) shall be made from the Revolving
Credit Lenders, each payment of the fees under §2.3 and §2.10(e) shall be made
for the account of the Revolving Credit Lenders, and each termination or
reduction of the amount of the Revolving Credit Commitments under §2.4 shall be
applied to the respective Revolving Credit Commitments of the Revolving Credit
Lenders, pro rata according to the amounts of their respective Revolving Credit
Commitment Percentages; (b) each payment or prepayment of principal of Revolving
Credit Loans shall be made for the account of the Revolving Credit Lenders pro
rata in accordance with the respective unpaid principal amounts of the Revolving
Credit Loans held by them, provided that, subject to §14.16, if immediately
prior to giving effect to any such payment in respect of any Revolving Credit
Loans the outstanding principal amount of the Revolving Credit Loans shall not
be held by the Revolving Credit Lenders pro rata in accordance with their
respective Revolving Credit Commitment Percentages in effect at the time such
Revolving Credit Loans were made, then such payment shall be applied to the
Revolving Credit Loans in such manner as shall result, as nearly as is
practicable, in the outstanding principal amount of the Revolving Credit Loans
being held by the Revolving Credit Lenders pro rata in accordance with such
respective Revolving Credit Commitment Percentages; (c) each payment or
prepayment of principal of Term Loans shall be made for the account of the Term
Loan Lenders pro rata in accordance with the respective unpaid principal amounts
of the Term Loans held by them; (d) each payment or prepayment of principal of
Term Loan II Loans shall be made for the account of the Term Loan II Lenders pro
rata in accordance with the respective unpaid principal amounts of the Term Loan
II Loans held by them; (e) each payment or prepayment of principal of Term Loan
III Loans shall be made for the account of the Term Loan III Lenders pro rata in
accordance with the respective unpaid principal amounts of the Term Loan III
Loans held by them; (f) each payment of interest on Loans of a Class shall be
made for the account of the Lenders of such Class pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders of such Class; (g) the conversion and continuation of Loans of a
particular Class and Type pursuant to §4.1 shall be made pro rata among the
Lenders of such Class according to the amounts of their respective Loans of such
Class, and the then current Interest Period for each Lender’s portion of each
such Loan of such Type shall be

 

60

--------------------------------------------------------------------------------


 

coterminous; (h) the Revolving Credit Lenders’ participation in, and payment
obligations in respect of, Swing Loans under §2.5, shall be in accordance with
their respective Revolving Credit Commitment Percentages and (i) the Revolving
Credit Lenders’ participation in, and payment obligations in respect of, Letters
of Credit under §2.10, shall be in accordance with their respective Revolving
Credit Commitment Percentages.

 

§3.                               REPAYMENT OF THE LOANS.

 

§3.1                        Stated Maturity.  The Parent Borrower promises to
pay on the Revolving Credit Maturity Date and there shall become absolutely due
and payable on the Revolving Credit Maturity Date all of the Revolving Credit
Loans, Swing Loans and other Letter of Credit Liabilities outstanding on such
date, together with any and all accrued and unpaid interest thereon.  The Parent
Borrower promises to pay on the Term Loan Maturity Date and there shall become
absolutely due and payable on the Term Loan Maturity Date all of the Term Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon.  The Parent Borrower promises to pay on the Term Loan II Maturity Date
and there shall become absolutely due and payable on the Term Loan II Maturity
Date all of the Term Loan II Loans outstanding on such date, together with any
and all accrued and unpaid interest thereon.  The Parent Borrower promises to
pay on the Term Loan III Maturity Date and there shall become absolutely due and
payable on the Term Loan III Maturity Date all of the Term Loan III Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon.

 

§3.2                        Mandatory Prepayments.

 

(a)                                 If at any time the sum of the aggregate
outstanding principal amount of the Revolving Credit Loans, the Swing Loans and
the Letter of Credit Liabilities exceeds the aggregate Revolving Credit
Commitments, then the Parent Borrower shall, within ten (10) Business Days after
receipt of notice from Agent of such occurrence pay the amount of such excess to
the Agent for the respective accounts of the Revolving Credit Lenders, as
applicable, for application to the Revolving Credit Loans as provided in §3.4,
together with any additional amounts payable pursuant to §4.8, except that the
amount of any Swing Loans shall be paid solely to the Swing Loan Lender. 
Notwithstanding the foregoing, if the Agent notifies the Parent Borrower at any
time that the Outstanding amount of all Loans denominated in Alternative
Currencies at such time exceeds a Dollar Equivalent amount equal to (a) 105% of
the Alternative Currency Sublimit then in effect, or (b) 105% of the
Unencumbered Asset Pool Availability, then, within three (3) Business Days after
receipt of such notice, the Parent Borrower shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect or 100% of the Unencumbered Asset Pool Availability, respectively.

 

(b)                                 If at any time the outstanding principal
balance of the Revolving Credit Loans, the Swing Loans, the Term Loan, the Term
Loan II Loan, the Term Loan III Loan, the Letter of Credit Liabilities and all
other Unsecured Debt exceeds the Unencumbered Asset Pool Availability
(including, without limitation, as a result of the termination of any ground
lease or any lease of a Leased Asset related to an Eligible Real Estate Asset),
then Parent Borrower shall, within ten (10) Business Days after receipt of
notice from the Agent of such occurrence, pay the amount of such excess as a
payment of principal to the holder or holders of any Unsecured Debt,

 

61

--------------------------------------------------------------------------------


 

together with any additional amounts required to be paid to such holder or
holders in connection with such principal payments of Indebtedness.

 

§3.3                        Optional Prepayments.

 

(a)                                 Parent Borrower shall have the right, at its
election, to prepay the outstanding amount of the Loans and Swing Loans, as a
whole or in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.8.

 

(b)                                 The Parent Borrower shall give the Agent, no
later than 10:00 a.m. (Eastern time) at least two (2) days prior written notice
for any LIBOR Rate Loans, and one (1) day prior written notice for any Base Rate
Loans, of any prepayment pursuant to this §3.3, in each case specifying the
proposed date of prepayment of the Loans and the principal amount to be prepaid
(provided that (i) any such notice may be revoked or modified upon one (1) day’s
prior notice to the Agent) and (ii) any such notice may be conditioned upon the
consummation of a transaction.  Notwithstanding the foregoing, no prior notice
shall be required for the prepayment of any Swing Loan.

 

§3.4                        Partial Prepayments.  Each partial prepayment of the
Loans under §3.3 shall be in a minimum Dollar Equivalent amount of $1,000,000 or
an integral multiple of $100,000 in excess thereof, shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of payment.
Each partial payment under §3.2 and §3.3 shall be applied first to the principal
of any Outstanding Swing Loans, then, in the absence of instruction by the
Parent Borrower, to the principal of Revolving Credit Loans (and with respect to
each category of Loans, first to the principal of Base Rate Loans, and then to
the principal of LIBOR Rate Loans).

 

§3.5                        Effect of Prepayments.  Amounts of the Revolving
Credit Loans prepaid under §3.2 and §3.3 prior to the Revolving Credit Maturity
Date may be reborrowed as provided in §2.

 

§4.                               CERTAIN GENERAL PROVISIONS.

 

§4.1                        Conversion Options.

 

(a)                                 The Parent Borrower may elect from time to
time to convert any of its outstanding Loans to a Loan of another Type and such
Loans shall thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan,
as applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, the Parent Borrower shall give the Agent at least
one (1) Business Day’s prior written notice of such election, and such
conversion shall only be made on the last day of the Interest Period with
respect to such LIBOR Rate Loan unless the Parent Borrower pays Breakage Costs
as required under this Agreement; (ii) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan, the Parent Borrower shall give the Agent at
least two (2) LIBOR Business Days’ prior written notice of such election and the
Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $1,000,000 or an integral
multiple of $250,000 in excess thereof and, after giving effect to the making of
such Loan, there shall be no more than ten (10) LIBOR

 

62

--------------------------------------------------------------------------------


 

Rate Loans outstanding at any one time; and (iii) no Loan may be converted into
a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing.  All or any part of the outstanding Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Base Rate Loan in a principal amount of less than $1,000,000 or an integral
multiple of $100,000 or a LIBOR Rate Loan in a principal amount of less than
$1,000,000 or an integral multiple of $250,000.  With respect to any Revolving
Credit Loan denominated in an Alternative Currency, the Parent Borrower shall
also notify Agent (in  connection  with the required  notices above) of any
requested change to such denomination (whether  to Dollars or to another
Alternative Currency).  For the avoidance of doubt, subject to §4.6(b), all
Revolving Credit Loans denominated in an Alternative Currency shall be Revolving
Credit LIBOR Rate Loans.  On the date on which such conversion is being made,
each Lender shall take such action as is necessary to transfer its Commitment
Percentage of such Loans to its Domestic Lending Office or its LIBOR Lending
Office, as the case may be.  Each Conversion/Continuation Request relating to
the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by
the Parent Borrower.  For purposes of this §4.1(a), the words “executed,”
“signed,” “signature,” “deliver,” “delivery,” and words of like import in or
relating to a Conversion/Continuation Request to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

(b)                                 Any LIBOR Rate Loan may be continued as such
Type upon the expiration of an Interest Period with respect thereto by
compliance by the Parent Borrower with the terms of §4.1; provided that no LIBOR
Rate Loan may be continued as such when any Default or Event of Default has
occurred and is continuing, but shall be automatically converted to a Base Rate
Loan on the last day of the Interest Period relating thereto ending during the
continuance of any Default or Event of Default.

 

(c)                                  In the event that the Parent Borrower does
not notify the Agent of its election hereunder with respect to any LIBOR Rate
Loan, such Loan shall be automatically continued at the end of the applicable
Interest Period as a LIBOR Rate Loan for an Interest Period of one month unless
such Interest Period shall be greater than the time remaining until the
Revolving Credit Maturity Date or the Term Loan Maturity Date or the Term Loan
II Maturity Date or the Term Loan III Maturity Date, as applicable, in which
case such Loan shall be automatically converted to a Base Rate Loan at the end
of the applicable Interest Period (and with respect to any such Revolving Credit
LIBOR Rate Loan denominated in an Alternative Currency, such Loan shall be
continued in the then applicable Alternative Currency).

 

§4.2                        Fees.  The Parent Borrower agrees to pay to KeyBank
certain fees for services rendered or to be rendered in connection with the
Loans as provided pursuant to a fee letter dated February 22, 2018 between the
Parent Borrower and KeyBank (the “Agreement Regarding Fees”).

 

63

--------------------------------------------------------------------------------


 

§4.3                        [Intentionally Omitted.]

 

§4.4                        Funds for Payments.

 

(a)                                 All payments of principal, interest,
facility fees, Letter of Credit fees, closing fees and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders and the Agent, as the case may be, at
the Agent’s Head Office, not later than 3:00 p.m. (Eastern time) on the day when
due (or such later time as is acceptable to the Agent in the event of a payment
in full of all Loans and a termination of Commitments hereunder), in each case
in lawful money of the United States in immediately available funds; provided,
that all payments by the Parent Borrower hereunder with respect to principal and
interest on Revolving Credit Loans denominated in an Alternative Currency shall
be made to the Agent, for the account of the respective Lenders to which such
payment is owed, at the Agent’s Head Office in such Alternative Currency not
later than the Applicable Time specified by the Agent on the dates specified
herein.  To the extent not already paid pursuant to the preceding sentence, the
Agent is hereby authorized to charge the accounts of the Parent Borrower with
KeyBank, on the dates when the amount thereof shall become due and payable, with
the amounts of the principal of and interest on the Loans and all fees, charges,
expenses and other amounts owing to the Agent and/or the Lenders (including
Swing Loan Lender) under the Loan Documents.  Subject to the foregoing, all
payments made to Agent on behalf of the Lenders, and actually received by Agent,
shall be deemed received by the Lenders on the date actually received by Agent. 
The Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such in accordance with §2.13.  If and to the
extent Agent shall not make such payments to a Lender when due as set forth in
the preceding sentence, then such unpaid amounts shall accrue interest, payable
by Agent, at the Federal Funds Effective Rate from the due date until (but not
including) the date on which Agent makes such payments to such Lender.

 

(b)                                 All payments by any Loan Party hereunder and
under any of the other Loan Documents shall be made without setoff or
counterclaim, and free and clear of and without deduction or withholding for any
Taxes, except as required by Legal Requirements. If any Legal Requirement (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Legal
Requirements and, if such Tax is an Indemnified Tax, then the sum payable by the
Parent Borrower or other applicable Guarantor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
§4.4) the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(c)                                  The Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with Legal Requirements, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

 

64

--------------------------------------------------------------------------------


 

(d)                                 The Loan Parties shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this §4.4) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Parent Borrower by a Lender (with
a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error; provided that the
determinations in such statement are made on a reasonable basis and in good
faith.

 

(e)                                  Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Parent Borrower or
a Guarantor has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Parent Borrower and the Guarantors to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of §18.4 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this subsection.

 

(f)                                   As soon as practicable after any payment
of Taxes by the Parent Borrower or any Guarantor to a Governmental Authority
pursuant to this §4.4, the Parent Borrower or such Guarantor shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

 

(g)                                  (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Parent Borrower and the Agent, at
the time or times reasonably requested by the Parent Borrower or the Agent, such
properly completed and executed documentation reasonably requested by the Parent
Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Parent Borrower or the Agent, shall deliver such
other documentation prescribed by Legal Requirements or reasonably requested by
the Parent Borrower or the Agent as will enable the Parent Borrower or the Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

65

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Parent Borrower and the Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Parent Borrower or the Agent), an electronic
copy (or an original if requested by the Parent Borrower or the Agent) of an
executed IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Parent Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Parent Borrower or
the Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Parent Borrower or the Agent) of an
executed IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Parent Borrower or the Agent) of an executed IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit J-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Parent
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or W-8BEN-E; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the Parent
Borrower or the Agent) of an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or
other

 

66

--------------------------------------------------------------------------------


 

certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit J-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Parent Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Parent Borrower or
the Agent), an electronic copy (or an original if requested by the Parent
Borrower or the Agent) of any other form prescribed by Legal Requirements as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Legal Requirements to permit the Parent Borrower or the Agent to
determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Parent Borrower and the Agent at
the time or times prescribed by Legal Requirements and at such time or times
reasonably requested by the Parent Borrower or the Agent such documentation
prescribed by Legal Requirements (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Parent Borrower or the Agent as may be necessary for
the Parent Borrower and the Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the Agent in
writing of its legal inability to do so.

 

(h)                                 The Agent shall deliver to the Parent
Borrower on or prior to the date on which it becomes the Agent under this
Agreement (and from time to time thereafter upon the reasonable request of the
Parent Borrower) an electronic copy (or an original if requested by the Parent
Borrower) of an executed IRS Form W-9.

 

(i)                                     If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this §4.4 (including by the
payment of additional amounts pursuant to this §4.4), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this §4.4  with respect to the Taxes giving rise
to such refund), net of all reasonable third party out-of-pocket expenses
(including Taxes) of such indemnified party actually incurred and without
interest (other than any interest paid by the relevant Governmental Authority
with

 

67

--------------------------------------------------------------------------------


 

respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.

 

(j)                                    Each party’s obligations under this §4.4
shall survive the resignation or replacement of the Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(k)                                 In the event it is reasonably necessary to
determine the fair market value of the Commitments, Loans and/or other
obligations under the Loan Documents for purposes of Treasury Regulation
Section 1.1273-2(f), the Agent shall assist Parent Borrower as reasonably
requested in connection with making such determination (including by using
commercially reasonable efforts to obtain quotes and sales prices for the
Commitments, Loans and/or other obligations), and the Agent shall promptly make
any such determination by Parent Borrower available to the Lenders in accordance
with Treasury Regulation Section 1.1273-2(f)(9).

 

(l)                                     The obligations of the Parent Borrower
to the Lenders under this Agreement (and of the Revolving Credit Lenders to make
payments to the Issuing Lender with respect to Letters of Credit, to the Swing
Loan Lender with respect to Swing Loans, and to the Alternative Currency 
Fronting Lender with respect to Alternative Currency Risk Participation) shall
be absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances:  (i) any
lack of validity or enforceability of this Agreement, any Letter of Credit or
any of the other Loan Documents; (ii) any improper use which may be made of any
Letter of Credit or any improper acts or omissions of any beneficiary or
transferee of any Letter of Credit in connection therewith; (iii) the existence
of any claim, set-off, defense or any right which the Parent Borrower or any of
their Subsidiaries or Affiliates may have at any time against any beneficiary or
any transferee of any Letter of Credit (or persons or entities for whom any such
beneficiary or any such transferee may be acting) or the Lenders (other than the
defense of payment to the Lenders in accordance with the terms of this
Agreement) or any other person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, or any unrelated transaction; (iv) any
draft, demand, certificate, statement or any other documents presented under any
Letter of Credit proving to be insufficient, forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever; (v) any breach of any agreement between Parent Borrower or any of
their Subsidiaries or Affiliates and any beneficiary or transferee of any Letter
of Credit; (vi) any irregularity in the

 

68

--------------------------------------------------------------------------------


 

transaction with respect to which any Letter of Credit is issued, including any
fraud by the beneficiary or any transferee of such Letter of Credit;
(vii) payment by the Issuing Lender under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods; (viii) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of such
Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Letter of Credit; (x) the failure of any payment by
Issuing Lender to conform to the terms of a Letter of Credit (if, in Issuing
Lender’s good faith judgment, such payment is determined to be appropriate);
(xi) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (xii) the
occurrence of any Default or Event of Default; (xiii) any adverse change in the
relevant exchange rates or in the availability of the relevant Alternative
Currency to the Parent Borrower or any Subsidiary or in the relevant currency
markets generally; and  (xiv) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, provided that such other
circumstances or happenings shall not have been the result of gross negligence
or willful misconduct on the part of the Issuing Lender, the Swing Loan Lender,
or the Alternative Currency Fronting Lender, as applicable, as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods.

 

§4.5                        Computations(a)  .  All computations of interest on
the Loans (other than Base Rate Loans at the prime rate, which shall be based on
a 365/366-day year as the case may be) and of other fees to the extent
applicable shall be based on a 360-day year and paid for the actual number of
days elapsed. Except as otherwise provided in the definition of the term
“Interest Period” with respect to LIBOR Rate Loans, whenever a payment hereunder
or under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.  The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.

 

§4.6                        Suspension of LIBOR Rate Loans.

 

(a)                                 In the event that, prior to the commencement
of any Interest Period relating to any LIBOR Rate Loan (whether denominated in
Dollars or an Alternative Currency), the Agent shall determine that adequate and
reasonable methods do not exist for ascertaining LIBOR for such Interest Period,
or the Agent shall reasonably determine (or shall receive notice from the
Required Lenders that they have determined) that LIBOR will not accurately and
fairly reflect the cost of the Lenders making or maintaining LIBOR Rate Loans
for such Interest Period, the Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on the Parent Borrower and
the Lenders absent manifest error) to the Parent Borrower and the Lenders.  In
such event, unless an alternative rate of interest is selected in accordance
with clause (b) below, (i) any Loan Request with respect to a LIBOR Rate Loan
shall be automatically withdrawn and shall be deemed a request for a Base Rate
Loan and (ii) each LIBOR Rate Loan will automatically, on the last day of the
then current Interest Period applicable thereto, become a Base Rate Loan, and
the obligations of the Lenders to make LIBOR Rate Loans shall be suspended until
the Agent determines that the circumstances giving rise to such suspension no
longer exist, whereupon the Agent shall so notify the Parent Borrower and the
Lenders.

 

69

--------------------------------------------------------------------------------


 

(b)                                 If at any time the Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a) have
not arisen but the supervisor for the administrator of the LIBOR Screen Rate or
a Governmental Authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which LIBOR Screen Rate shall no
longer be used for determining interest rates for loans, then the Agent and the
Parent Borrower shall endeavor to establish an alternate rate of interest (which
shall at no time be less than zero percent) to LIBOR that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable. 
Notwithstanding anything to the contrary in §27, such amendment shall become
effective without any further action or consent of any other party to this
Agreement so long as the Agent shall not have received, within five (5) Business
Days of the date notice of such alternate rate of interest and a copy of such
amendment is provided to the Lenders, a written notice from the Majority Lenders
stating that such Majority Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this §4.6(b), only to the extent LIBOR Screen Rate for such Interest Period is
not available or published at such time on a current basis), (1) any notice of
conversion/continuation that requests the conversion of any Loan to, or
continuation of any Loan as, a LIBOR Rate Loan shall be ineffective and any such
Loan shall be converted to a Base Rate Loan on the last day of the then current
Interest Period applicable thereto and (2) if any Loan Request requests a LIBOR
Rate Loan, such Loan shall be made as Base Rate Loan.

 

§4.7                        Illegality.  Notwithstanding any other provisions
herein, if after the date hereof any law, regulation, treaty or directive shall
be enacted or the interpretation or application thereof shall make it unlawful,
or any central bank or other governmental authority having jurisdiction over a
Lender or its LIBOR Lending Office shall assert that it is unlawful, for any
Lender to make or maintain LIBOR Rate Loans (whether denominated in Dollars or
an Alternative Currency), such Lender shall forthwith give notice of such
circumstances to the Agent and the Parent Borrower and thereupon (a) the
commitment of the Lenders to make LIBOR Rate Loans shall forthwith be suspended
and (b) the LIBOR Rate Loans then outstanding shall be converted automatically
to Base Rate Loans on the last day of each Interest Period applicable to such
LIBOR Rate Loans or within such earlier period as may be required by law. 
Notwithstanding the foregoing, before giving such notice, the applicable Lender
shall designate a different lending office if such designation will void the
need for giving such notice and will not, in the reasonable judgment of such
Lender, be otherwise materially disadvantageous to such Lender or increase any
costs payable by Parent Borrower hereunder.  Any Lender that is or becomes an
Alternative Currency Participating Lender with respect to any Alternative
Currency pursuant to this §4.7 or otherwise as provided in this Agreement shall
promptly notify the Agent and the Parent Borrower in the event that the
impediment resulting in its being or becoming an Alternative Currency
Participating Lender is alleviated in a manner such that it can become an
Alternative Currency Funding Lender with respect to such Alternative Currency.

 

§4.8                        Additional Interest.  If any LIBOR Rate Loan or any
portion thereof is repaid or is converted to a Base Rate Loan for any reason on
a date which is prior to the last day of the

 

70

--------------------------------------------------------------------------------


 

Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, the Parent Borrower will pay to the
Agent upon demand for the account of the applicable Lenders in accordance with
their respective Commitment Percentages (or to the Swing Loan Lender with
respect to a Swing Loan), in addition to any amounts of interest otherwise
payable hereunder, the Breakage Costs.  Parent Borrower understands, agrees and
acknowledges the following:  (i) no Lender has any obligation to purchase, sell
and/or match funds in connection with the use of LIBOR as a basis for
calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used merely
as a reference in determining such rate; and (iii) Parent Borrower has accepted
LIBOR as a reasonable and fair basis for calculating such rate and any Breakage
Costs.  Parent Borrower further agrees to pay the Breakage Costs, if any,
whether or not a Lender elects to purchase, sell and/or match funds.

 

§4.9                        Additional Costs, Etc.  Notwithstanding anything
herein to the contrary, if any Change in Law, shall:

 

(a)                                 subject any Lender or the Agent to any Taxes
or withholding of any nature with respect to this Agreement, the other Loan
Documents, such Lender’s Commitment, a Letter of Credit or the Loans (other than
for Indemnified Taxes, Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and Connection Income Taxes), or

 

(b)                                 materially change the basis of taxation
(except for changes in taxes on gross receipts, income or profits or its
franchise tax) of payments to any Lender of the principal of or the interest on
any Loans or any other amounts payable to any Lender under this Agreement or the
other Loan Documents, or

 

(c)                                  impose or increase or render applicable any
special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law and which are not
already reflected in any amounts payable by Parent Borrower hereunder) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or

 

(d)                                 impose on any Lender or the Agent any other
conditions or requirements with respect to this Agreement, the other Loan
Documents, the Loans (whether denominated in Dollars or an Alternative
Currency), such Lender’s Commitment (or, if applicable, such Lender’s Fronting
Commitment), a Letter of Credit or any class of loans or commitments of which
any of the Loans or such Lender’s Commitment forms a part; and the result of any
of the foregoing is:

 

(i)                                     to increase the cost to any Lender of
making, funding, issuing, renewing, extending or maintaining any of the Loans
(whether denominated in Dollars or an Alternative Currency), the Letters of
Credit or such Lender’s Commitment (or, if applicable, such Lender’s Fronting
Commitment), or

 

(ii)                                  to reduce the amount of principal,
interest or other amount payable to any Lender or the Agent hereunder on account
of such Lender’s Commitment (or, if applicable, such Lender’s Fronting
Commitment) or any of the Loans (whether denominated in Dollars or an
Alternative Currency) or the Letters of Credit, or

 

71

--------------------------------------------------------------------------------


 

(iii)                               to require any Lender or the Agent to make
any payment or to forego any interest or other sum payable hereunder, the amount
of which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or the
Agent from the Parent Borrower hereunder,

 

then, and in each such case, the Parent Borrower will (and as to clauses (a) and
(b) above, subject to the provisions of §4.4), within thirty (30) days of demand
made by such Lender or (as the case may be) the Agent at any time and from time
to time and as often as the occasion therefor may arise, pay to such Lender or
the Agent such additional amounts as such Lender or the Agent shall determine in
good faith to be sufficient to compensate such Lender or the Agent for such
additional cost, reduction, payment or foregone interest or other sum.  Without
limiting the generality of the foregoing provisions of this §4.9, any change
applicable to the banking industry as a whole and lenders generally, and not
solely to Agent or a Lender, based on: (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to have occurred ‘after the
date hereof’ or ‘after the date of this Agreement’ for purposes of this §4.9.

 

§4.10                 Capital Adequacy.  If after the date hereof any Lender
determines that (a) as a result of a Change in Law, or (b) compliance by such
Lender or its parent bank holding company with any directive of any such entity
regarding capital adequacy or liquidity, has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s commitment to make Loans (whether denominated in Dollars or an
Alternative Currency) or participate in Letters of Credit hereunder to a level
below that which such Lender or holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify the Parent Borrower
thereof.  The Parent Borrower agrees to pay to such Lender the amount of such
reduction in the return on capital as and when such reduction is determined,
upon presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof.  In determining such amount, such Lender may use
any reasonable averaging and attribution methods generally applied by such
Lender.  Without limiting the generality of the foregoing provisions of this
§4.10, any change applicable to the banking industry as a whole and lenders
generally, and not solely to Agent or a Lender, based on: (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have occurred ‘after the date hereof’ or ‘after the date of this Agreement’ for
purposes of this §4.10.

 

§4.11                 Breakage Costs.  Parent Borrower shall pay all Breakage
Costs required to be paid by them pursuant to this Agreement and incurred from
time to time by any Lender within fifteen (15) days from receipt of written
notice from Agent.

 

72

--------------------------------------------------------------------------------


 

§4.12                 Default Interest; Late Charge.  Following the occurrence
and during the continuance of any Event of Default, and regardless of whether or
not the Agent or the Lenders shall have accelerated the maturity of the Loans,
all Loans shall bear interest payable on demand at a rate per annum equal to
three percent (3.0%) above the interest rate that would otherwise be in effect
hereunder (the “Default Rate”), until such amount shall be paid in full (after
as well as before judgment), and the fee payable with respect to Letters of
Credit shall be increased to a rate equal to three percent (3.0%) above the
Letter of Credit fee that would otherwise be applicable to such time, or if any
of such amounts shall exceed the maximum rate permitted by law, then at the
maximum rate permitted by law.  In addition, the Parent Borrower shall pay a
late charge equal to three percent (3.0%) of any Dollar Equivalent amount of
interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the other Loan Documents, which is not paid by the Parent
Borrower within ten (10) days of the date when due.

 

§4.13                 Certificate.  A certificate setting forth any amounts
payable pursuant to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed
explanation of such amounts which are due, submitted by any Lender or the Agent
to the Parent Borrower, shall be presumptively correct in the absence of
manifest error.

 

§4.14                 Limitation on Interest.  Notwithstanding anything in this
Agreement or the other Loan Documents to the contrary, all agreements between or
among the Parent Borrower, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Parent Borrower.  All interest paid or
agreed to be paid to the Lenders shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full period
until payment in full of the principal of the Obligations (including the period
of any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by applicable law.  This
Section shall control all agreements between or among the Parent Borrower, the
Lenders and the Agent.

 

§4.15                 Certain Provisions Relating to Increased Costs and
Defaulting Lenders.  If a Lender gives notice of the existence of the
circumstances set forth in §4.7 or any Lender requests compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.4(b) (as a result of the imposition of withholding taxes on amounts paid
to such Lender under this Agreement), §4.9 or §4.10, then, such Lender, as
applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by Parent
Borrower under the foregoing provisions, provided that such action would not be
otherwise materially prejudicial to such Lender, including, without limitation,
by designating another of such

 

73

--------------------------------------------------------------------------------


 

Lender’s offices, branches or affiliates; the Parent Borrower agreeing to pay
all reasonably incurred costs and expenses incurred by such Lender in connection
with any such action.  Notwithstanding anything to the contrary contained
herein, if no Default or Event of Default shall have occurred and be continuing,
and if any Lender (a) has given notice of the existence of the circumstances set
forth in §4.7 or has requested payment or compensation for any losses or costs
to be reimbursed pursuant to any one or more of the provisions of §4.4(b) (as a
result of the imposition of withholding taxes on amounts paid to such Lender
under this Agreement), §4.9 or §4.10 and following the request of Parent
Borrower has been unable to take the steps described above to mitigate such
amounts (each, an “Affected Lender”) or (b) is a Defaulting Lender, then, within
thirty (30) days after such notice or request for payment or compensation or
such Lender became a Defaulting Lender, as applicable, Parent Borrower shall
have the right as to such Affected Lender or Defaulting Lender, as applicable,
to be exercised by delivery of written notice delivered to the Agent and the
Affected Lender or Defaulting Lender, as applicable, to elect to cause the
Affected Lender or Defaulting Lender, as applicable, to transfer its
Commitment.  The Agent shall promptly notify the remaining Lenders that each of
such Lenders shall have the right, but not the obligation, to acquire a portion
of the Commitment, pro rata based upon their relevant Commitment Percentages, of
the Affected Lender or Defaulting Lender, as applicable (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by the Agent).  In the event that the
Lenders do not elect to acquire all of the Affected Lender’s or Defaulting
Lender’s Commitment, then the Agent shall endeavor to obtain a new Lender to
acquire such remaining Commitment.  Upon any such purchase of the Commitment of
the Affected Lender or Defaulting Lender, as applicable, the Affected Lender’s
or Defaulting Lender’s interest in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender or Defaulting Lender, as applicable, shall promptly execute all
documents reasonably requested to surrender and transfer such interest.  The
purchase price for the Affected Lender’s or Defaulting Lender’s Commitment shall
equal any and all amounts outstanding and owed by Parent Borrower to the
Affected Lender or Defaulting Lender, as applicable, including principal,
prepayment premium or fee, and all accrued and unpaid interest or fees.

 

§5.                               UNENCUMBERED ASSET POOL.

 

§5.1                        Addition of Eligible Real Estate Assets.

 

(a)                                 After the Closing Date, Parent Borrower
shall have the right, subject to the satisfaction by Parent Borrower of the
conditions set forth in this §5.1, to add Potential Unencumbered Assets to the
Unencumbered Asset Pool.  Parent Borrower from time to time after the Closing
Date may also request that certain Real Estate of one or more Pool Owners
(collectively, the “Unencumbered Assets”) be included as an Eligible Real Estate
Asset for the purpose of increasing the Unencumbered Asset Pool Availability. If
Parent Borrower shall request that any Potential Unencumbered Assets or
Unencumbered Asset be added to the 2014 Term Loan Unencumbered Asset Pool or any
other borrowing base or asset pool under any other Unsecured Debt, it shall be
required to add such Potential Unencumbered Asset or Unencumbered Asset, as
applicable, to the Unencumbered Asset Pool hereunder.  In the event Parent
Borrower desires to add additional Potential Unencumbered Assets or Unencumbered
Assets as aforesaid, Parent Borrower shall provide written notice to the Agent
of such request (which the Agent shall promptly furnish to the Lenders),
together with all documentation and other information reasonably required

 

74

--------------------------------------------------------------------------------


 

to permit the Agent to determine whether such Real Estate is Eligible Real
Estate.  Notwithstanding the foregoing, no Unencumbered Asset or Potential
Unencumbered Asset shall be included in the Unencumbered Asset Pool unless and
until the following conditions precedent shall have been satisfied:

 

(i)                                     such Unencumbered Asset or Potential
Unencumbered Asset shall be Eligible Real Estate;

 

(ii)                                  the owner of any Unencumbered Asset (and
any indirect owner of such Subsidiary Guarantor) shall have executed a Joinder
Agreement and satisfied the conditions of §5.3;

 

(iii)                               Parent Borrower or the owner of the
Unencumbered Asset or Potential Unencumbered Asset, as applicable, shall have
executed and delivered to the Agent all Eligible Real Estate Qualification
Documents and a Compliance Certificate prepared using the financial statements
of Parent Borrower most recently provided or required to be provided to the
Agent under §6.4 or §7.4; and

 

(iv)                              after giving effect to the inclusion of such
Unencumbered Asset or Potential Unencumbered Asset, each of the representations
and warranties made by or on behalf of the Loan Parties or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
it was made and shall also be true as of the time of the replacement or addition
of Eligible Real Estate Assets, with the same effect as if made at and as of
that time (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing, and the Agent shall have received a
certificate of Parent Borrower to such effect.

 

Notwithstanding the foregoing, in the event such Unencumbered Asset or Potential
Unencumbered Asset does not qualify as Eligible Real Estate, so long as the
conditions set forth in clauses (ii), (iii) and (iv) of this §5.1 have been
satisfied, such Unencumbered Asset or Potential Unencumbered Asset shall be
included in the Unencumbered Asset Pool and shall be deemed Eligible Real Estate
so long as the Agent shall have received the prior written consent of each of
the Lenders to the inclusion of such Real Estate as an Eligible Real Estate
Asset.

 

§5.2                        Release of Eligible Real Estate Assets.  Provided no
Default or Event of Default shall have occurred hereunder and be continuing (or
would exist immediately after giving effect to the transactions contemplated by
this §5.2), and if the conditions set forth in this §5.2 are not met, upon
reasonable approval by the Required Lenders, the Agent shall release an Eligible
Real Estate Asset from the Unencumbered Asset Pool upon the request of Parent
Borrower subject to and upon the following terms and conditions:

 

(a)                                 Parent Borrower shall deliver to the Agent
written notice of its desire to obtain such release no later than ten (10) days
prior to the date on which such release is to be effected;

 

75

--------------------------------------------------------------------------------


 

(b)                                 Parent Borrower shall submit to the Agent
with such request a Compliance Certificate prepared using the financial
statements of Parent Borrower most recently provided or required to be provided
to the Agent under §6.4 or §7.4 adjusted in the best good faith estimate of
Parent Borrower to give effect to the proposed release and demonstrating that no
Default or Event of Default with respect to the covenants referred to therein
shall exist after giving effect to such release;

 

(c)                                  Parent Borrower shall pay all reasonable
costs and expenses of the Agent, if any, in connection with such release,
including without limitation, reasonable attorney’s fees;

 

(d)                                 Parent Borrower shall pay to the Agent for
the account of the Lenders a release price, which payment shall be applied to
reduce the outstanding principal balance of the Loans as provided in §3.4, in an
amount equal to the amount necessary, if any, to reduce the outstanding
principal balance of the Loans so that no violation of the covenant set forth in
§9.1 shall occur;

 

(e)                                  without limiting or affecting any other
provision hereof, any release of an Eligible Real Estate Asset will not cause
the Loan Parties to be in violation of the covenants set forth in §9.8; and

 

(f)                                   such Eligible Real Estate Asset has been
(or, contemporaneous with the release under this Agreement, will be) released
from the 2014 Term Loan Unencumbered Asset Pool or any other borrowing base or
asset pool under any other Unsecured Debt.

 

§5.3                        Additional Subsidiary Guarantors. Subject to
§5.4(b), the event that Real Estate of a Subsidiary of Parent Borrower is
included in the Unencumbered Asset Pool in accordance with the terms hereof,
Parent Borrower shall cause each such Subsidiary (and any entity having an
interest in such Subsidiary of Parent Borrower) to execute and deliver to Agent
a Joinder Agreement, and such Subsidiary (and any such entity) shall become a
Subsidiary Guarantor under the Guaranty.  For the avoidance of doubt, any
Subsidiary or other such entity which becomes an obligor pursuant to the 2014
Term Loan Agreement or any agreement evidencing other Unsecured Debt shall
become a Subsidiary Guarantor under the Guaranty.  Each such Subsidiary shall be
specifically authorized, in accordance with its respective organizational
documents, to be a Guarantor under the Guaranty.  Parent Borrower shall further
cause all representations, covenants and agreements in the Loan Documents with
respect to Guarantors to be true and correct with respect to each such
Subsidiary.  In connection with the delivery of such Joinder Agreement, Parent
Borrower shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require.

 

§5.4                        Release of Certain Subsidiary Guarantors.

 

(a)                                 In the event that all Eligible Real Estate
Assets owned by a Subsidiary Guarantor shall have been released from the
Unencumbered Asset Pool in accordance with the terms of this Agreement and from
the 2014 Term Loan Unencumbered Asset Pool or any other borrowing base or asset
pool under any other Unsecured Debt, as applicable, in accordance with the terms
of the 2014 Term Loan Agreement or any agreement evidencing other Unsecured
Debt,

 

76

--------------------------------------------------------------------------------


 

as applicable, then such Subsidiary Guarantor shall be released by Agent from
liability under the Guaranty.

 

(b)                                 Upon the occurrence of the Investment Grade
Pricing Date, and provided that no Default or Event of Default exists, the Agent
shall promptly release any Subsidiary Guarantor from the Guaranty upon receipt
by the Agent of a certificate from an officer of the Parent Borrower certifying
that such Subsidiary Guarantor has not created, incurred, acquired, assumed,
suffered to exist and is not otherwise liable (whether as a borrower,
co-borrower, guarantor or otherwise) with respect to any Indebtedness that is
Secured Recourse Indebtedness or Consolidated Unsecured Debt (or simultaneously
with the release hereunder will be released from liability with respect to such
Indebtedness).  In the event that at any time after a Subsidiary Guarantor has
been released from the Guaranty or from its obligation to become a Subsidiary
Guarantor pursuant to this §5.4, such Subsidiary Guarantor becomes obligated on
any Indebtedness (other than ordinary course operating Indebtedness of such
Subsidiary Guarantor that is otherwise permitted under the terms hereof) or the
Parent Borrower ceases to have an Investment Grade Rating, such Subsidiary
Guarantor shall be reinstated and the Parent Borrower shall, within ten
(10) Business Days (or such later date as agreed by the Agent) after such
occurrence, cause such Subsidiary Guarantor required to become a Subsidiary
Guarantor under §5.3 of this Agreement to execute and deliver the documents
required in said §5.3.  Notwithstanding the foregoing, the foregoing provisions
shall not apply to the REIT, which may only be released upon the written
approval of the Agent and all of the Lenders.

 

§6.                               REPRESENTATIONS AND WARRANTIES.

 

The Loan Parties represent and warrant to the Agent and the Lenders as follows,
each as of the Closing Date hereof, and as of the date of a request for a
funding of any Loan hereunder.

 

§6.1                        Corporate Authority, Etc.

 

(a)                                 Incorporation; Good Standing.  Parent
Borrower is a Delaware limited partnership duly organized pursuant to its
articles of organization or formation filed with the Delaware Secretary of
State, and is validly existing and in good standing under the laws of Delaware. 
Parent Borrower (i) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, and (ii) is in good
standing and is duly authorized to do business in the jurisdictions where the
Eligible Real Estate Assets owned or leased by it are located and in each other
jurisdiction where a failure to be so qualified in such other jurisdiction could
have a Material Adverse Effect.

 

(b)                                 Subsidiaries.  Each of the Loan Parties and
each of the Subsidiaries of the Loan Parties (i) is a corporation, limited
partnership, general partnership, limited liability company or trust duly
organized under the laws of its State of organization and is validly existing
and in good standing under the laws thereof, (ii) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated and (iii) is in good standing and is duly authorized to do business
in each jurisdiction where an Eligible Real Estate Asset owned or leased by it
is located (to the extent required by applicable law) and in each other
jurisdiction where a failure to be so qualified could have a Material Adverse
Effect.

 

77

--------------------------------------------------------------------------------


 

(c)                                  Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any of the
Loan Parties is a party and the transactions contemplated hereby and thereby
(i) are within the authority of Loan Parties, (ii) have been duly authorized by
all necessary proceedings on the part of Loan Parties, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which any Loan Party is subject or any judgment,
order, writ, injunction, license or permit applicable to any Loan Party, except
as would not reasonably be expected to result in a Material Adverse Effect,
(iv) do not and will not conflict with or constitute a default (whether with the
passage of time or the giving of notice, or both) under any provision of the
partnership agreement, articles of incorporation or other charter documents or
bylaws of, or any material agreement or other material instrument binding upon,
the Parent Borrower, any Subsidiary Guarantor or any of their properties, (v) do
not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of any Transaction Party
other than the liens and encumbrances in favor of Agent contemplated by this
Agreement and the other Loan Documents, and (vi) do not require the approval or
consent of any Person other than those already obtained and delivered to Agent
or except as would not reasonably be expected to result in a Material Adverse
Effect.

 

(d)                                 Enforceability.  The execution and delivery
of this Agreement and the other Loan Documents to which any of the Loan Parties
is a party are valid and legally binding obligations of Loan Parties enforceable
in accordance with the respective terms and provisions hereof and thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.

 

(e)                                  Foreign Assets Control.  None of the Parent
Borrower, any Subsidiary Guarantor or, to the knowledge of the Parent Borrower,
  any Affiliate of the Parent Borrower:  (i) is a Sanctioned Person or
(ii) derives any of its operating income from investments in, or transactions
with, Sanctioned Persons.  Parent Borrower, the Subsidiary Guarantors and to the
knowledge of the Parent Borrower, their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  No Loan or Letter of Credit, use of the
proceeds of any Loan or Letter of Credit, or other transactions contemplated
hereby will violate Anti-Corruption Laws or applicable Sanctions.  Neither the
making of the Loans nor the use of the proceeds thereof will violate the Patriot
Act, the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or successor statute thereto.  The Parent Borrower and
its Subsidiaries are in compliance in all material respects with the Patriot
Act.

 

§6.2                        Governmental Approvals.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any
Transaction Party is a party and the transactions contemplated hereby and
thereby do not require the approval or consent of, or filing or registration
with, or the giving of any notice to, any court, department, board, governmental
agency or authority other than those already obtained, in each case, except as
would not reasonably be expected to result in a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

§6.3                        Title to Eligible Real Estate Assets.  Except as
indicated on Schedule 6.3 hereto or other adjustments that are not material in
amount, Pool Owners directly or indirectly own or lease the Eligible Real Estate
Assets subject to no rights of others, including any mortgages, leases pursuant
to which Pool Owners or any of their Affiliates is the lessee, conditional sales
agreements, title retention agreements, liens or other encumbrances except
Permitted Liens.

 

§6.4                        Financial Statements.  REIT has furnished to Agent: 
(a) the consolidated balance sheet of REIT and its Subsidiaries as of the
Balance Sheet Date and the related consolidated statement of income and cash
flow for the calendar year then ended certified by an Authorized Officer or the
chief financial or accounting officer of REIT, (b) as of the Closing Date, an
unaudited statement of Net Operating Income for each of the Eligible Real Estate
Assets for the period ending the Balance Sheet Date certified by the chief
financial or accounting officer of Parent Borrower as fairly presenting the Net
Operating Income for such parcels for such periods, and (c) certain other
financial information relating to the Loan Parties and the Real Estate
(including, without limitation, the Eligible Real Estate Assets).  Such balance
sheet and statements have been prepared in accordance with generally accepted
accounting principles and fairly present the consolidated financial condition of
the REIT and its Subsidiaries as of such dates and the consolidated results of
the operations of the REIT and its Subsidiaries for such periods.  Agent and
Lenders hereby acknowledge and agree that the REIT’s most recent Form 10-K will
be utilized for purposes of preparation of the Compliance Certificate as of the
Closing Date.

 

§6.5                        No Material Changes.  Since the Balance Sheet Date
or the date of the most recent financial statements delivered pursuant to §7.4,
as applicable, there has occurred no materially adverse change in the financial
condition, or business of the Loan Parties, and their respective Subsidiaries
taken as a whole as shown on or reflected in the consolidated balance sheet of
the REIT as of the Balance Sheet Date, or its consolidated statement of income
or cash flows for the calendar year then ended, other than changes that have not
and could not reasonably be expected to have a Material Adverse Effect.  As of
the date hereof, except as set forth on Schedule 6.5 hereto, there has occurred
no materially adverse change in the financial condition, prospects, operations
or business activities of any of the Eligible Real Estate Assets from the
condition shown on the statements of income delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had any
materially adverse effect either individually or in the aggregate on the
business operation or financial condition of such Eligible Real Estate Asset.

 

§6.6                        Franchises, Patents, Copyrights, Etc.  Except as
could not reasonably be expected to have a Material Adverse Effect, the Loan
Parties and their respective Subsidiaries possess all franchises, patents,
copyrights, trademarks, trade names, service marks, licenses and permits, and
rights in respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.

 

§6.7                        Litigation.  Except as stated on Schedule 6.7, there
are no actions, suits, proceedings or investigations of any kind pending against
any Transaction Party or any of their respective Subsidiaries before any court,
tribunal, arbitrator, mediator or administrative agency or board which question
the validity of this Agreement or any of the other Loan Documents, any action
taken or to be taken pursuant hereto or thereto or any lien, security title or
security interest created or intended to be created pursuant hereto or thereto,
or which could reasonably be expected to have a Material Adverse Effect.  Except
as set forth on Schedule 6.7, there are no judgments,

 

79

--------------------------------------------------------------------------------


 

final orders or awards outstanding against or affecting any Transaction Party,
any of their respective Subsidiaries or any Eligible Real Estate Asset
individually or in the aggregate in excess of $1,000,000.

 

§6.8                        No Material Adverse Contracts, Etc.  None of the
Transaction Parties or any of their respective Subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation that has or is expected in the future to have a Material
Adverse Effect.  None of the Transaction Parties or any of their respective
Subsidiaries is a party to any contract or agreement that has or could
reasonably be expected to have a Material Adverse Effect.

 

§6.9                        Compliance with Other Instruments, Laws, Etc.  None
of the Transaction Parties or any of their respective Subsidiaries is in
violation of any provision of its charter or other organizational documents,
bylaws, or any agreement or instrument to which it is subject or by which it or
any of its properties is bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that has had or
could reasonably be expected to have a Material Adverse Effect.

 

§6.10                 Tax Status.  Except as would not reasonably be expected to
result in a Material Adverse Effect, each of the Transaction Parties and their
respective Subsidiaries (a) has made or filed all federal and state income and
all other Tax returns, reports and declarations required by any jurisdiction to
which it is subject or has obtained an extension for filing, (b) has paid prior
to delinquency all Taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings or for which any of
the Transaction Parties or their respective Subsidiaries, as applicable has set
aside on its books provisions reasonably adequate for the payment of such Taxes,
and (c) has made provisions reasonably adequate for the payment of all accrued
Taxes not yet due and payable.  Except as would not reasonably be expected to
result in a Material Adverse Effect, there are no unpaid Taxes claimed by the
taxing authority of any jurisdiction to be due by the Transaction Parties of
their respective Subsidiaries, the officers or partners of such Person know of
no basis for any such claim, and there are no audits pending or to the knowledge
of Transaction Parties threatened with respect to any Tax returns filed by
Transaction Parties or their respective Subsidiaries.  The taxpayer
identification number for Parent Borrower is 90-0587133.

 

§6.11                 No Event of Default.  No Default or Event of Default has
occurred and is continuing.

 

§6.12                       Investment Company Act; EEA Financial Institution. 
None of the Transaction Parties or any of their respective Subsidiaries is an
“investment company”, or an “affiliated company” or a “principal underwriter” of
an “investment company”, as such terms are defined in the Investment Company Act
of 1940.  None of the Transaction Parties is an EEA Financial Institution.

 

§6.13                 Absence of UCC Financing Statements, Etc.  Except with
respect to Permitted Liens or as disclosed on the lien search reports delivered
to and approved by the Agent, to the best of the Transaction Parties’ knowledge,
there is no financing statement (but excluding any financing

 

80

--------------------------------------------------------------------------------


 

statements that may be filed against any Transaction Party without the consent
or agreement of such Persons), security agreement, chattel mortgage, real estate
mortgage or other document filed or recorded with any applicable filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien on, or security interest or security
title in, any property of any Transaction Party or rights thereunder.

 

§6.14                 Setoff, Etc.  The Unencumbered Asset Pool is not subject
to any setoff, claims, withholdings or other defenses by the Transaction Parties
or any of their Subsidiaries or Affiliates or, to the best knowledge of
Transaction Parties, any other Person other than Permitted Liens.

 

§6.15                 Certain Transactions.  Except as disclosed on Schedule
6.15 hereto, none of the partners, officers, trustees, managers, members,
directors, or employees of any Transaction Party is, nor shall any such Person
become, a party to any transaction with any Transaction Party (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Transaction Parties, any
corporation, partnership, trust or other entity in which any partner, officer,
trustee, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, which are on terms less favorable to the
Transaction Parties than those that would be obtained in a comparable
arms-length transaction.

 

§6.16                 Employee Benefit Plans.  Except as would not reasonably be
expected to have a Material Adverse Effect, each Transaction Party and each
ERISA Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.  Except as would not reasonably be expected to have a Material
Adverse Effect, neither any Loan Party nor any ERISA Affiliate has (a) sought a
waiver of the minimum funding standard under §412 of the Code in respect of any
Multiemployer Plan or Guaranteed Pension Plan or (b) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA.  Neither any Transaction Party nor any ERISA Affiliate has
failed to make any contribution or payment to any Multiemployer Plan or
Guaranteed Pension Plan, or made any amendment to any Multiemployer Plan or
Guaranteed Pension Plan, which has resulted or would reasonably be expected to
result in the imposition of a Lien.  To the knowledge of the Transaction Party,
none of the Eligible Real Estate Assets constitutes a “plan asset” of any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.

 

§6.17                 Disclosure.  All of the representations and warranties
made by or on behalf of the Loan Parties in this Agreement and the other Loan
Documents or any document or instrument delivered to the Agent or the Lenders
pursuant to or in connection with any of such Loan Documents are true and
correct in all material respects.  All information contained in this Agreement,
the other Loan Documents or otherwise furnished to or made available to the
Agent or the Lenders by or on behalf of any Loan Party is and will be true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not materially misleading when taken as a

 

81

--------------------------------------------------------------------------------


 

whole.  The written information, reports and other papers and data with respect
to the Transaction Parties, any Subsidiary or the Eligible Real Estate Assets
(other than projections and estimates) furnished to the Agent or the Lenders in
connection with this Agreement or the obtaining of the Commitments of the
Lenders hereunder was, at the time so furnished, correct in all material
respects, or has been subsequently supplemented by other written information,
reports or other papers or data, to the extent necessary to give in all material
respects a true and accurate knowledge of the subject matter in all material
respects; provided that such representation shall not apply to (a) the accuracy
of any appraisal, title commitment, survey, or engineering and environmental
reports prepared by third parties or legal conclusions or analysis provided by
the Loan Parties’ counsel (although the Loan Parties have no reason to believe
that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Loan Parties (except to the extent the related
assumptions were when made manifestly unreasonable).

 

§6.18                 Trade Name; Place of Business.  No Loan Party uses any
trade name and conducts business under any name other than its actual name set
forth in the Loan Documents or “CoreSite(s)”.  The principal place of business
of the Loan Parties is 1001 17th Street, Suite 500, Denver, Colorado, 80202.

 

§6.19                 Regulations T, U and X.  No portion of any Loan is to be
used for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.  No
Transaction Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

 

§6.20                 Environmental Compliance.  Except as set forth on
Schedules 6.20(d) or as specifically set forth in any written environmental site
assessment reports provided to the Agent on or before the date hereof, or in the
case of Eligible Real Estate Asset acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent, if any, makes the following representations and warranties:

 

(a)                                 None of the Loan Parties, their respective
Subsidiaries, nor to the knowledge and belief of Loan Parties, any operator of
the Real Estate, nor any tenant or operations thereon, is in violation, or
alleged violation, of any Environmental Law, which violation could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 None of the Loan Parties nor any of their
respective Subsidiaries has received notice from any third party including,
without limitation, any federal, state or local governmental authority, (i) that
it has been identified by the United States Environmental Protection Agency
(“EPA”) as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986);
(ii) that any Hazardous Substance(s) which it has generated, transported or
disposed of have been found at any site at which a federal, state or local
agency or other third party has conducted, or has demanded that any Loan Party
or any of their respective Subsidiaries conduct, a remedial investigation,
removal or other response action pursuant to any Environmental Law; or
(iii) that it is or shall be

 

82

--------------------------------------------------------------------------------


 

a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which in the
case of clauses (i) through (iii) above could reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  To the knowledge of the Loan Parties,
(i) no portion of the Real Estate is used for the handling, processing, storage
or disposal of Hazardous Substances except in compliance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real Estate
except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by the Loan
Parties, their respective Subsidiaries or, the tenants and operators of their
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in the ordinary course of Transaction Parties’ or its
tenants’ and operators’ business and in compliance with applicable Environmental
Laws; (iii) there has been no past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (other than in reasonable quantities to the extent
necessary in the ordinary course of operation of Transaction Parties’, its
tenants’ or operators’ business and, in any event, in compliance with all
Environmental Laws) (a “Release”) or threatened Release of Hazardous Substances
on, upon, into or from the Eligible Real Estate Assets, which Release would have
a material adverse effect on the value of such Real Estate or could reasonably
be expected to have a Material Adverse Effect; (iv) there have been no Releases
on, upon, from or into any real property in the vicinity of any of the Real
Estate which, through soil or groundwater contamination, may have come to be
located on, and which could be reasonably anticipated to have a Material Adverse
Effect; and (v) any Hazardous Substances that have been generated on any of the
Real Estate have been transported off-site in accordance with all applicable
Environmental Laws and in a manner that could not reasonably be expected to have
a Material Adverse Effect.

 

(d)                                 Except as set forth on Schedule 6.20(d) or
for such matters that shall be complied with as of the Closing Date, by virtue
of the transactions set forth herein and contemplated hereby, or to the
effectiveness of any other transactions contemplated hereby, none of the Loan
Parties, their respective Subsidiaries nor the Real Estate will become subject
to any applicable Environmental Law requiring the performance of environmental
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement pursuant to
applicable Environmental Laws.

 

(e)                                  There are no existing or closed sanitary or
solid waste landfills, or hazardous waste treatment, storage or disposal
facilities on or, to Transaction Parties’ actual knowledge, affecting the Real
Estate except where such existence could not reasonably be expected to have a
Material Adverse Effect.

 

(f)                                   The Transaction Parties have not received
any written notice from any party that any use, operation, or condition of the
Transaction Party’s business on any Real Estate has caused any adverse condition
on any other property that could reasonably be expected to result in a claim
under applicable Environmental Law that would have a Material Adverse Effect,
nor does

 

83

--------------------------------------------------------------------------------


 

Transaction Party have actual knowledge of any existing facts or circumstances
that could reasonably be expected to form the basis for such a claim.

 

§6.21                 Subsidiaries; Organizational Structure.  Schedule
6.21(a) sets forth, as of the date hereof and after giving effect to the
reorganization previously disclosed to the Agent, all of the Subsidiaries of
Parent Borrower, the form and jurisdiction of organization of each of the
Subsidiaries, and the owners of the direct and indirect ownership interests
therein.  Schedule 6.21(b) sets forth, as of the date hereof, all of the
Unconsolidated Subsidiaries of Parent Borrower and its Subsidiaries, the form
and jurisdiction of organization of each of the Unconsolidated Subsidiaries,
Parent Borrower’s or its Subsidiary’s ownership interest therein and the other
owners of the applicable Unconsolidated Subsidiary.  No Person owns any legal,
equitable or beneficial interest in any of the Persons set forth on Schedules
6.21(a) and 6.21(b) except as set forth on such Schedules.

 

§6.22                 Leases.  The Transaction Parties have delivered to the
Agent true and complete copies of the Leases and any amendments thereto relating
to each Eligible Real Estate Asset required to be delivered as a part of the
Eligible Real Estate Qualification Documents as of the date hereof.  An accurate
and complete Rent Roll in all material respects as of the date of inclusion of
each Eligible Real Estate Asset in the Unencumbered Asset Pool with respect to
all Leases of any portion of the Eligible Real Estate Asset has been provided to
the Agent.  The Leases previously delivered to Agent as described in the
preceding sentence constitute as of the date thereof the sole agreements
relating to leasing or licensing of space at such Eligible Real Estate Asset and
in the Building relating thereto.  No tenant under any Lease is entitled to any
free rent, partial rent, rebate of rent payments, credit, offset or deduction in
rent, including, without limitation, lease support payments or lease buy-outs,
except as reflected in such Leases or such Rent Roll.  Except as set forth in
Schedule 6.22, the Leases reflected therein are, as of the date of inclusion of
the applicable Eligible Real Estate Asset in the Unencumbered Asset Pool, in
full force and effect in accordance with their respective terms, without any
payment default or any other material default thereunder, nor are there any
defenses, counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and except as reflected in Schedule 6.22, no Transaction Party has
given or made, any notice of any payment or other material default, or any
claim, which remains uncured or unsatisfied, with respect to any of the Leases,
and to the best of the knowledge and belief of the Transaction Parties, there is
no basis for any such claim or notice of default by any tenant which would
result in a Material Adverse Effect.  Transaction Party knows of no condition
which with the giving of notice or the passage of time or both would constitute
a default on the part of (i) any tenant with respect to the material terms under
a Lease or (ii) the respective Transaction Party as landlord under the Lease, in
either case, that would, in the aggregate with any other defaults under Leases
for the applicable Eligible Real Asset, adversely affect more than five percent
(5%) of the base rent generated by such Eligible Real Asset. No security deposit
or advance rental or fee payment has been made by any lessee or licensor under
the Leases except as may be specifically designated in the Leases.  No property
other than the Eligible Real Estate Asset which is the subject of the applicable
Lease is necessary to comply with the material requirements (including, without
limitation, parking requirements) contained in such Lease.

 

§6.23                 Property.  To the best of the Transaction Parties’
knowledge, all of the Eligible Real Estate Assets, and all major building
systems located thereon, are structurally sound, in good

 

84

--------------------------------------------------------------------------------


 

condition and working order and free from material defects, subject to ordinary
wear and tear, except for such portion of such Real Estate which is not occupied
by any tenant and which may not be in final working order pending final
build-out of such space or except as where such defects have not had and could
not reasonably be expected to have a Material Adverse Effect.  All of the other
Real Estate of the Transaction Parties and their respective Subsidiaries is
structurally sound, in good condition and working order, subject to ordinary
wear and tear, except for such portion of such Real Estate which is not occupied
by any tenant or where such defects have not had and could not reasonably be
expected to have a Material Adverse Effect.  Each of the Eligible Real Estate
Assets, and the use and operation thereof, is in material compliance with all
applicable federal and state law and governmental regulations and any local
ordinances, orders or regulations, including, without limitation, laws,
regulations and ordinances relating to zoning, building codes, subdivision, fire
protection, health, safety, handicapped access, historic preservation and
protection, wetlands, tidelands, and Environmental Laws except in cases that
would not reasonably cause a Material Adverse Effect. All water, sewer,
electric, gas, telephone and other utilities necessary for the use and operation
of the Eligible Real Estate Asset are installed to the property lines of the
Eligible Real Estate Asset through dedicated public rights of way or through
perpetual private easements and, except in the case of drainage facilities, are
connected to the Building located thereon with valid permits and are adequate to
service the Building in material compliance with applicable law. The streets
abutting the Eligible Real Estate Asset are dedicated and accepted public roads,
to which the Eligible Real Estate Asset has direct access or are perpetual
private ways (with direct access to public roads) to which the Eligible Real
Estate Asset has direct access.  There are no unpaid or outstanding real estate
or other taxes or assessments on or against any of the Eligible Real Estate
Assets which are payable by any Transaction Party (except only real estate or
other taxes or assessments, that are not yet delinquent or are being protested
as permitted by this Agreement).  Each Eligible Real Estate Asset owned by a
Transaction Party in fee is separately assessed for purposes of real estate tax
assessment and payment.  There are no unpaid or outstanding real estate or other
taxes or assessments on or against any other property of the Transaction Parties
or any of their respective Subsidiaries which are payable by any of such Persons
in any material amount (except only real estate or other taxes or assessments,
that are not yet delinquent or are being protested as permitted by this
Agreement).  There are no pending, or to the knowledge of Transaction Parties
threatened or contemplated, eminent domain proceedings against any of the
Eligible Real Estate Assets.  None of the Eligible Real Estate Assets is now
damaged in any material respects as a result of any fire, explosion, accident,
flood or other casualty.  None of the Transaction Parties has received any
outstanding notice from any insurer or its agent requiring performance of any
material work with respect to any of the Eligible Real Estate Assets or
canceling or threatening to cancel any policy of insurance, and each of the
Eligible Real Estate Assets complies with the material requirements of all of
the Transaction Parties’ insurance carriers.  Except as listed on Schedule 6.23,
the Transaction Parties have no Management Agreements for any of the Eligible
Real Estate Assets.  No person or entity has any right or option to acquire any
Eligible Real Estate Asset or any Building thereon or any portion thereof or
interest therein, except for certain tenants pursuant to the terms of their
Leases with Pool Owners.

 

§6.24                 Brokers.  None of the Loan Parties nor any of their
respective Subsidiaries has engaged or otherwise dealt with any broker, finder
or similar entity in connection with this Agreement or the Loans contemplated
hereunder.

 

85

--------------------------------------------------------------------------------


 

§6.25                 Other Debt.  None of the Transaction Parties is in default
of the payment of any Indebtedness or the performance of any material obligation
under any related agreement, mortgage, deed of trust, security agreement,
financing agreement or indenture to which any of them is a party involving
Indebtedness individually or in the aggregate in excess of (x) any Indebtedness
which is recourse to Parent Borrower or any of the Pool Owners (including,
without limitation, Secured Recourse Indebtedness) totaling in excess of
$25,000,000 or (y) Non-Recourse Indebtedness of the Parent Borrower or any of
the Pool Owners totaling in excess of $50,000,000.  None of the Transaction
Parties is a party to or bound by any agreement, instrument or indenture that
may require the subordination in right or time or payment of any of the
Obligations to any other indebtedness or obligation of any Transaction Party. 
Schedule 6.25 hereto sets forth all agreements, mortgages, deeds of trust,
financing agreements or other material agreements binding upon the Transaction
Parties or their respective properties and entered into by the Transaction
Parties as of the date of this Agreement with respect to any Indebtedness of the
Transaction Parties, and the Transaction Parties have provided the Agent with
true, correct and complete copies thereof.

 

§6.26                 Solvency.  As of the Closing Date and after giving effect
to the transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and, including, without
limitation the provisions of §37 hereof, no Transaction Party is insolvent on a
balance sheet basis such that the sum of such Person’s assets exceeds the sum of
such Person’s liabilities, each Transaction Party is able to pay its debts as
they become due, and each Transaction Party has sufficient capital to carry on
its business.

 

§6.27                 No Bankruptcy Filing.  No Transaction Party is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
the Transaction Parties have no knowledge of any Person contemplating the filing
of any such petition against it.

 

§6.28                 No Fraudulent Intent.  Neither the execution and delivery
of this Agreement or any of the other Loan Documents nor the performance of any
actions required hereunder or thereunder is being undertaken by any Loan Party
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.

 

§6.29                 Transaction in Best Interests of Loan Parties;
Consideration.  The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of each Loan Party.  The direct and indirect
benefits to inure to the Loan Parties pursuant to this Agreement and the other
Loan Documents constitute substantially more than “reasonably equivalent value”
(as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Loan Parties pursuant to this Agreement and the other Loan
Documents, and but for the willingness of each Subsidiary Guarantor to be a
guarantor of the Loan, the Loan Parties would be unable to obtain the financing
contemplated hereunder which financing will enable the Loan Parties to have
available financing to conduct and expand their business.

 

§6.30                 OFAC.  Neither the REIT Guarantor, nor any of its
Subsidiaries, nor, to the knowledge of the Parent Borrower, any director,
officer or employee thereof, is an individual or

 

86

--------------------------------------------------------------------------------


 

entity that is, or is owned or controlled directly by any individual or entity
that is (or will be) (i) a Sanctioned Person, (ii) located, organized or
resident, or has its assets located, in a Designated Jurisdiction, (iii) engaged
in any transaction with any Sanctioned Person or any Person who is located,
organized or resident in any Designated Jurisdiction to the extent that such
transactions would violate Sanctions, or (iv) is violating or will be violating 
any Anti-Money Laundering Law in any material respect.  No Loan or Letter of
Credit, nor the proceeds from any Loan or Letter of Credit, has been used,
directly or knowingly indirectly, or has otherwise been made available to fund
any activity or business in any Designated Jurisdiction or to fund any activity
or business with any Sanctioned Person, or in any other manner that will result
in a violation by any Loan Party or Subsidiary thereof, or any Lender, the
Agent, the Issuing Lender, of Sanctions. Each of the Loan Parties and its
Subsidiaries, and, to the knowledge of the Loan Parties, each director, officer,
employee, and agent of the Loan Parties and each such Subsidiary, is in
compliance with the Anti-Corruption Laws in all material respects.  The Loan
Parties have implemented and maintain in effect policies and procedures
reasonably designed to promote and achieve compliance with the Anti-Corruption
Laws and applicable Sanctions.  In addition, Loan Parties hereby agree to
provide to the Lenders any additional information that a Lender reasonably deems
necessary from time to time in order to ensure compliance with all applicable
laws concerning money laundering and similar activities.

 

§7.                               AFFIRMATIVE COVENANTS.

 

The Loan Parties covenant and agree that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

 

§7.1                        Punctual Payment.  The Loan Parties will duly and
punctually pay or cause to be paid the principal and interest on the Loans and
all interest and fees provided for in this Agreement, all in accordance with the
terms of this Agreement and the Notes, as well as all other sums owing pursuant
to the Loan Documents in accordance with the terms hereof.

 

§7.2                        Maintenance of Office.  The Loan Parties will
maintain their respective chief executive office at 1001 17th Street, Suite 500,
Denver, Colorado, 80202, or at such other place in the United States of America
as the Loan Parties shall designate upon prompt written notice to the Agent and
the Lenders, where notices, presentations and demands to or upon the Loan
Parties in respect of the Loan Documents may be given or made.

 

§7.3                        Records and Accounts.  The Loan Parties will keep,
and cause each of their respective Subsidiaries to keep true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with GAAP (in each case, in all material respects).  Neither
any Loan Party nor any of their respective Subsidiaries shall, without the prior
written consent of the Agent, not to be unreasonably withheld, (x) make any
material change to the accounting policies/principles used by such Person in
preparing the financial statements and other information described in §6.4 or
§7.4, or (y) change its fiscal year.  Agent and the Lenders acknowledge that
REIT’s fiscal year is a calendar year.

 

§7.4                        Financial Statements, Certificates and Information. 
Loan Parties will deliver or cause to be delivered to the Agent with sufficient
copies for each of the Lenders:

 

87

--------------------------------------------------------------------------------


 

(a)                                 within five (5) days of the filing of REIT’s
Form 10-K with the SEC, if applicable, but in any event not later than one
hundred twenty (120) days after the end of each calendar year, the audited
Consolidated balance sheet of the REIT and its Subsidiaries at the end of such
year, and the related audited consolidated statements of income, changes in
capital and cash flows for such year, setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with GAAP, together with a certification by an
Authorized Officer or the chief financial officer or accounting officer of the
REIT that the information contained in such financial statements fairly presents
in all material respects the financial position of the REIT and its
Subsidiaries, and accompanied by an auditor’s report prepared without
qualification as to the scope of the audit by a member firm of KPMG
International Cooperative or another nationally recognized accounting firm
reasonably approved by Agent;

 

(b)                                 within five (5) days of the filing of REIT’s
Form 10-Q with the SEC, if applicable, but in any event not later than sixty
(60) days after the end of each calendar quarter of each year, copies of the
unaudited consolidated balance sheet of the REIT and its Subsidiaries, as at the
end of such quarter, and the related unaudited consolidated statements of income
and cash flows for the portion of the REIT’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by an Authorized Officer or the chief financial officer or
accounting officer of REIT that the information contained in such financial
statements fairly presents in all material respects the financial position of
the REIT and its Subsidiaries on the date thereof (subject to year-end
adjustments);

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a statement
(a “Compliance Certificate”) certified by an Authorized Officer or the chief
financial officer or chief accounting officer of REIT in the form of Exhibit G
hereto (or in such other form as the Agent may approve from time to time)
setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in §9 setting
forth reconciliations to reflect changes in GAAP since the Balance Sheet Date,
with the Compliance Certificate for the quarter ending March 31, 2018 being
prepared by the REIT on a good faith estimated basis. REIT shall submit with the
Compliance Certificate an Unencumbered Asset Pool Certificate in the form of
Exhibit F attached hereto pursuant to which the REIT shall calculate the amount
of the Unencumbered Asset Pool Availability as of the end of the immediately
preceding calendar quarter.  All income, expense and value associated with Real
Estate or other Investments disposed of during any quarter will be eliminated
from calculations, where applicable.  The Compliance Certificate shall be
accompanied by copies of the statements of Net Operating Income for such
calendar quarter for each of the Eligible Real Estate Assets, prepared on a
basis consistent with the statements furnished to the Agent prior to the date
hereof and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by an Authorized Officer or the chief financial
officer or chief accounting officer of REIT that the information contained in
such statement fairly presents in all material respects Net Operating Income of
the Eligible Real Estate Assets for such periods;

 

(d)                                 simultaneously with the delivery of the
financial statements referred to in clause (a) above, the statement of all
contingent liabilities involving amounts of $10,000,000 or more of the Loan
Parties and their Subsidiaries which are not reflected in such financial
statements or referred to in the notes thereto (including, without limitation,
all guaranties, endorsements and

 

88

--------------------------------------------------------------------------------


 

other contingent obligations in respect of the indebtedness of others, and
obligations to reimburse the issuer in respect of any letters of credit);

 

(e)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, (i) a Rent
Roll for each of the Eligible Real Estate Assets and a summary thereof in form
reasonably satisfactory to Agent as of the end of each calendar quarter
(including the fourth calendar quarter in each year), together with a listing of
each tenant that has taken occupancy of such Eligible Real Estate Asset during
each calendar quarter (including the fourth calendar quarter in each year), and
(ii) a copy of each material Lease or material amendment to any material Lease
entered into with respect to an Eligible Real Estate Asset during such calendar
quarter (including the fourth calendar quarter in each year);

 

(f)                                   simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, to the extent
not included in public filings by or on behalf of REIT, and upon request by
Agent, a statement (i) listing the material Real Estate owned by the Loan
Parties and their Subsidiaries (or in which the Loan Parties or their
Subsidiaries owns an interest) and stating the location thereof, the date
acquired and the acquisition cost, (ii) listing the Indebtedness of the Loan
Parties and their Subsidiaries (excluding Indebtedness of the type described in
§8.1(b)-(e)), which statement shall include, without limitation, a statement of
the original principal amount of such Indebtedness and the current amount
outstanding, the holder thereof, the maturity date and any extension options,
the interest rate, the collateral provided for such Indebtedness and whether
such Indebtedness is recourse or non-recourse, and (iii) listing the properties
of the Loan Parties and their Subsidiaries which are Development Properties and
providing a brief summary of the status of such development;

 

(g)                                  contemporaneously with the filing or
mailing thereof, copies of all material of a financial nature, reports or proxy
statements sent to the owners of Parent Borrower or REIT;

 

(h)                                 to the extent requested by Agent, copies of
all annual federal income tax returns and amendments thereto of the Loan
Parties;

 

(i)                                     promptly upon the filing hereof, copies
of any registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and any annual, quarterly
or monthly reports and other statements and reports which Parent Borrower or
REIT shall file with the SEC;

 

(j)                                    to the extent requested by Agent,
evidence reasonably satisfactory to Agent of the timely payment of all real
estate taxes for the Eligible Real Estate Assets;

 

(k)                                 not later than January 31 of each year, a
budget and business plan for the Loan Parties and their Subsidiaries for such
calendar year; and

 

(l)                                     from time to time such other financial
data and information in the possession of the Loan Parties or their respective
Subsidiaries (including without limitation auditors’ management letters, status
of litigation or investigations against the Loan Parties and any settlement
discussions relating thereto, property inspection and environmental reports and
information as to zoning and other legal and regulatory changes affecting the
Loan Parties) as the Agent may reasonably request.

 

89

--------------------------------------------------------------------------------


 

Any material to be delivered pursuant to this §7.4 (collectively, “Information
Materials”) may be delivered electronically directly to Agent or made available
to Agent pursuant to an accessible website and the Lenders provided that such
material is in a format reasonably acceptable to Agent, and such material shall
be deemed to have been delivered to Agent and the Lenders upon Agent’s receipt
thereof or access to the website containing such material.   The Agent shall
distribute any such information to the other Lenders after receipt thereof, and
may do so by electronic form in the same manner as provided in this §7.4.  Upon
the request of Agent, Parent Borrower shall deliver paper copies thereof to
Agent and the Lenders.  Parent Borrower authorizes Agent and Arranger to
disseminate any such materials through the use of Intralinks, SyndTrak or any
other electronic information dissemination system provided that system is secure
and access thereto is protected by a password that is only disclosed to the
Lenders (an “Electronic System”).  Any such Electronic System is provided “as
is” and “as available.”  The Agent and each Arranger do not warrant the adequacy
of any Electronic System and expressly disclaim liability for errors or
omissions in any notice, demand, communication, information or other material
provided by or on behalf of Parent Borrower that is distributed over or by any
such Electronic System (“Communications”).  No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by
Agent or any Arranger in connection with the Communications or the Electronic
System.  In no event shall the Agent, any Arranger or any of their directors,
officers, employees, agents or attorneys have any liability to the Parent
Borrower or any Guarantor, any Lender or any other Person for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s, the Agent’s or any Arranger’s
transmission of Communications through the Electronic System, and the Loan
Parties release Agent, the Arrangers and the Lenders from any liability in
connection therewith.

 

§7.5                        Notices.

 

(a)                                 Defaults.  The Loan Parties will promptly
upon becoming aware of same notify the Agent in writing of the occurrence of any
Default or Event of Default, which notice shall describe such occurrence with
reasonable specificity.  If any Person shall give any notice or take any other
action in respect of a claimed default (whether or not constituting an Event of
Default) under this Agreement or under any note, evidence of indebtedness,
indenture or other obligation to which or with respect to which any Loan Party
or any of their respective Subsidiaries is a party or obligor, whether as
principal or surety, and such default would permit the holder of such note or
obligation or other evidence of indebtedness to accelerate the maturity thereof,
which acceleration would either cause a Default or have a Material Adverse
Effect, the Loan Parties shall forthwith give written notice thereof to the
Agent and each of the Lenders, describing the notice or action and the nature of
the claimed default.

 

(b)                                 Environmental Events.  The Loan Parties will
give notice to the Agent within ten (10) Business Days of becoming aware of
(i) any potential or known Release, or threat of Release, of any Hazardous
Substances in violation of any applicable Environmental Law; (ii) any violation
of any Environmental Law that any Loan Party or any of their respective
Subsidiaries reports in writing or is reportable by such Person in writing (or
for which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency or (iii) any inquiry, proceeding,
investigation, or other action, including a notice from any agency of

 

90

--------------------------------------------------------------------------------


 

potential environmental liability, of any federal, state or local environmental
agency or board, that in the case of either clauses (i) — (iii) above could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Notification of Claims Against the
Unencumbered Asset Pool.  The Loan Parties will give notice to the Agent in
writing within five (5) Business Days of becoming aware of any material setoff,
claims (including, with respect to the Eligible Real Estate Asset, environmental
claims or any claims or notices of default by a Loan Party under any ground
lease or Leased Asset), withholdings or other defenses to which any of the
Eligible Real Estate Assets are subject, to the extent the same would result in
a Material Adverse Effect.

 

(d)                                 Notice of Litigation and Judgments.  The
Loan Parties will give notice to the Agent in writing within five (5) Business
Days of becoming aware of any litigation or proceedings threatened in writing
affecting any Loan Party or any of their respective Subsidiaries or to which any
Loan Party or any of their respective Subsidiaries is or is to become a party
involving an uninsured claim against any Loan Party or any of their respective
Subsidiaries that could reasonably be expected to have a Material Adverse Effect
and stating the nature and status of such litigation or proceedings.  The Loan
Parties will give notice to the Agent, in writing, in form and detail reasonably
satisfactory to the Agent and each of the Lenders, within ten (10) days of any
judgment not covered by insurance, whether final or otherwise, against any Loan
Party or any of their respective Subsidiaries in an amount in excess of
$1,000,000.

 

(e)                                  ERISA.  The Loan Parties will give notice
to the Agent within ten (10) Business Days after the Loan Parties or any ERISA
Affiliate (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in §4043 of ERISA) with respect to any Guaranteed Pension
Plan, Multiemployer Plan, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event;
(ii) received a notice from the trustee of a Multiemployer Plan of complete or
partial withdrawal liability under Title IV of ERISA; or (iii) receives any
notice from the PBGC under Title IV or ERISA of an intent to terminate or
appoint a trustee to administer any such plan, in each case if such event or
occurrence would reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Notification of Lenders.  Within five
(5) Business Days after receiving any notice under this §7.5, the Agent will
forward a copy thereof to each of the Lenders, together with copies of any
certificates or other written information that accompanied such notice.

 

§7.6                        Existence; Maintenance of Properties.

 

(a)                                 The Loan Parties will preserve and keep in
full force and effect their legal existence in the jurisdiction of its
incorporation or formation.  The Loan Parties will preserve and keep in full
force all of their rights and franchises, the preservation of which is necessary
to the conduct of their business.  Loan Parties shall cause REIT to at all times
comply with all requirements and applicable laws and regulations necessary to
maintain REIT Status and shall continue to receive REIT Status.  Loan Parties
shall cause the common stock of REIT to at all times be listed for trading and
be traded on the New York Stock Exchange or another national exchange approved
by Agent, unless otherwise consented to by the Required Lenders.  Parent

 

91

--------------------------------------------------------------------------------


 

Borrower shall continue to own directly or indirectly one hundred percent (100%)
of the Pool Owners, subject to the terms and provisions hereof.

 

(b)                                 Each Transaction Party (i) will cause all of
its properties used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order (ordinary wear and tear excepted) and supplied with all necessary
equipment, and (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof in all cases in which the
failure to do so would cause a Material Adverse Effect, and (iii) will
diligently perform and observe in all material respects all of the terms,
covenants, and conditions of any ground lease or lease related to a Leased Asset
which is an Eligible Real Estate Asset.

 

§7.7                        Insurance.  The Transaction Parties will, at their
expense, procure and maintain for the benefit of the Transaction Parties,
insurance policies issued by such insurance companies, in such amounts, in such
form and substance, and with such coverages, endorsements, deductibles and
expiration dates as are commercially reasonable, taking into consideration the
property size, use, and location that a commercially prudent lender would
require covering each Eligible Real Estate Asset.

 

§7.8                        Taxes.  The Loan Parties will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, all taxes, assessments and other governmental charges imposed upon
them or upon the Eligible Real Estate Assets or the other Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom that if
unpaid might by law become a lien or charge upon any of its property or other
Liens affecting any of the Eligible Real Estate Assets or other property of Loan
Parties, or, with respect to their respective Subsidiaries that could reasonably
be expected to have a Material Adverse Effect, provided that any such tax,
assessment, charge or levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
which shall suspend the collection thereof with respect to such property,
neither such property nor any portion thereof or interest therein would be in
any danger of sale, forfeiture or loss by reason of such proceeding and such
Loan Party or any such Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, such Loan Party or any such Subsidiary either (i) will
provide a bond issued by a surety reasonably acceptable to the Agent and
sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy.

 

§7.9                        Inspection of Properties and Books.  The Loan
Parties will, and will cause their respective Subsidiaries to, permit the Agent
and the Lenders, at the Loan Parties’ expense and upon reasonable prior notice,
to visit and inspect any of the properties of the Loan Parties or any of their
respective Subsidiaries (subject to the rights of tenants under their Leases,
and Agent and Lender agree to use commercially reasonable efforts not to
interfere with such rights) during normal business hours, to examine the books
of account of the Loan Parties and their respective Subsidiaries (and to make
copies thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Loan Parties and their respective Subsidiaries with, and to be
advised as to the same by, their respective officers, partners or members, all
at such reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event

 

92

--------------------------------------------------------------------------------


 

of Default shall have occurred and be continuing, the Loan Parties shall not be
required to pay for such visits and inspections more often than once in any
twelve (12) month period.  The Lenders shall use good faith efforts to
coordinate such visits and inspections so as to minimize the interference with
and disruption to the normal business operations of the Loan Parties and their
respective Subsidiaries.

 

§7.10                 Compliance with Laws, Contracts, Licenses, and Permits. 
The Loan Parties will, and will cause each of their respective Subsidiaries to,
comply in all respects with (i) all applicable laws (including without
limitation Anti-Corruption Laws and applicable Sanctions) and regulations now or
hereafter in effect wherever its business is conducted, including all
Environmental Laws, (ii) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except
where a failure to so comply with any of clauses (i) through (v) could not
reasonably be expected to have a Material Adverse Effect.  If any authorization,
consent, approval, permit or license from any officer, agency or instrumentality
of any government shall become necessary or required in order that the Loan
Parties or their respective Subsidiaries may fulfill any of its obligations
hereunder, the Loan Parties or such Subsidiary will immediately take or cause to
be taken all reasonable steps necessary to obtain such authorization, consent,
approval, permit or license and furnish the Agent and the Lenders with evidence
thereof.  Loan Parties shall develop and implement such programs, policies and
procedures as are necessary to comply with the Patriot Act and shall promptly
advise Agent in writing in the event that Loan Parties shall determine that any
investors in Loan Parties are in violation of such act.

 

§7.11                 Further Assurances.  The Loan Parties will and will cause
each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

 

§7.12                 Management.  Loan Party shall upon request provide Agent
copies of (i) any future Management Agreements entered into with respect to any
additional Eligible Real Estate Asset added to the Unencumbered Asset Pool and
(ii) any replacements of or material amendments to the Management Agreements
provided to Agent on or prior to the date hereof.

 

§7.13                 [Intentionally Omitted].

 

§7.14                 Business Operations.  The Loan Parties and their
respective Subsidiaries shall operate their respective businesses in
substantially the same manner and in substantially the same fields and lines of
business as such business is now conducted and in compliance with the terms and
conditions of this Agreement and the Loan Documents.  Loan Parties will not, and
will not permit any Subsidiary to, directly or indirectly, engage in any line of
business other than the ownership, operation and development of Data Center
Properties or businesses incidental thereto.

 

93

--------------------------------------------------------------------------------


 

§7.15                 Registered Servicemark.  Without prior written notice to
the Agent, none of the Eligible Real Estate Assets shall be owned or operated by
the Loan Parties under any registered or protected trademark, tradename,
servicemark or logo (other than the “CoreSite(s)” name and the “CoreSite(s)”
logo).

 

§7.16                 Ownership of Real Estate.  Without the prior written
consent of Agent, all Eligible Real Estate Assets and all interests (whether
direct or indirect) of Parent Borrower or REIT in any real estate assets now
owned or leased or acquired or leased after the date hereof shall be owned or
leased directly by Parent Borrower or a Wholly Owned Subsidiary of Parent
Borrower; provided, however that Parent Borrower shall be permitted to own or
lease interests in Real Estate through non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates as permitted by §8.3(m).

 

§7.17                 [Intentionally Omitted].

 

§7.18                 Ownership Restrictions.  REIT will at all times own not
less than thirty three percent (33%) of the economic, voting and beneficial
interest in Parent Borrower and shall be the sole general partner of Parent
Borrower.

 

§7.19                 Plan Assets.  The Loan Parties will do, or cause to be
done, all things necessary to ensure that none of the Eligible Real Estate
Assets will be deemed to be Plan Assets at any time.

 

§7.20                 [Intentionally Omitted.]

 

§7.21                 [Intentionally Omitted.]

 

§7.22                 REIT Covenants.  Loan Parties shall cause REIT to comply
with the following covenants:

 

(a)                                 REIT will have as its sole business purpose
owning ownership interests of Parent Borrower, performing duties as the general
partner of Parent Borrower, and making equity investments in such operating
partnership and doing and performing any and all acts and things in service of
the foregoing (including, for the avoidance of doubt, owning ownership interests
in CoreSite, L.L.C.), and shall not engage in any business or activities other
than those described in this §7.22(a);

 

(b)                                 REIT shall promptly contribute or otherwise
downstream to Parent Borrower any net assets received by REIT from third parties
(including, without limitation, the proceeds from any Equity Offering);

 

(c)                                  REIT will not make or permit to be made, by
voluntary or involuntary means, any transfer or encumbrance of its interest in
Parent Borrower, or any dilution of its interest in Parent Borrower; provided,
however, that the interests of the REIT in Parent Borrower may be diluted as a
direct result of the acquisition by Parent Borrower or its Subsidiaries of
additional Real Estate, either by acquiring title to such Real Estate directly
in the name of Parent Borrower or any such Subsidiary or by acquiring direct or
indirect ownership interests in a partnership, corporation or limited liability
company that owns directly such Real Estate (subject in all respects to
compliance by Parent Borrower and its Subsidiaries with the terms of this
Agreement), the sales price of which is paid in whole or in part by the issuance
of additional interests in Parent Borrower

 

94

--------------------------------------------------------------------------------


 

so long as the REIT at all times complies with §7.18 hereof; and provided,
further, that this paragraph shall not apply to any Employee Benefit Plan of
REIT or any unit redemptions of Parent Borrower by The Carlyle Group; and

 

(d)                                 the REIT shall not dissolve, liquidate or
otherwise wind-up its business, affairs or assets.

 

§8.                               NEGATIVE COVENANTS.

 

The Loan Parties covenant and agree that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

 

§8.1                        Restrictions on Indebtedness.  The Transaction
Parties will not create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:

 

(a)                                 Indebtedness to the Lenders arising under
any of the Loan Documents;

 

(b)                                 current liabilities of the Transaction
Parties incurred in the ordinary course of business but not incurred through
(i) the borrowing of money, or (ii) the obtaining of credit except for credit on
an open account basis customarily extended and in fact extended in connection
with normal purchases of goods and services;

 

(c)                                  Indebtedness in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of §7.8;

 

(d)                                 Indebtedness in respect of judgments only to
the extent, for the period and for an amount not resulting in an Event of
Default;

 

(e)                                  endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business;

 

(f)                                   Indebtedness of the Parent Borrower in
connection with completion and similar guaranties in an aggregate amount at any
one time not in excess of the greater of (i) $175,000,000 or (ii) fifteen
percent (15%) of the Gross Asset Value;

 

(g)                                  other Indebtedness of the Parent Borrower,
the REIT or any of their Subsidiaries (other than any Pool Owner), provided that
none of such Persons shall incur any of the Indebtedness described in this
§8.1(g) unless it shall have provided to the Agent prior written notice of the
proposed incurrence of such Indebtedness, a statement that the borrowing will
not cause a Default or Event of Default and a Compliance Certificate
demonstrating that the Loan Parties will be in compliance with its covenants
referred to therein after giving effect to the incurrence of such Indebtedness;

 

(h)                                 Derivatives Contracts (including Approved
Derivatives Contracts);

 

95

--------------------------------------------------------------------------------


 

(i)                                     the 2014 Term Loan Agreement; and

 

(j)                                    the Senior Notes.

 

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g) above shall have any of the Eligible Real
Estate Assets or any interest therein or any direct or indirect ownership
interest in any Pool Owner as collateral, a borrowing base, asset pool or any
similar form of credit support for such Indebtedness (provided that the
foregoing shall not preclude Subsidiaries of the Parent Borrower (other than a
Pool Owner) from incurring Indebtedness subject to the terms of this §8.1 or
recourse to the general credit of Parent Borrower) and (ii) none of the Pool
Owners, Parent Borrower nor REIT shall create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness
(including, without limitation, pursuant to any conditional or limited guaranty
or indemnity agreement creating liability with respect to usual and customary
exclusions from the non-recourse limitations governing the Non-Recourse
Indebtedness of any Person, or otherwise) other than Indebtedness described in
§8.1(a)-(j) above.

 

§8.2                        Restrictions on Liens, Etc.  The Transaction Parties
will not (a) create or incur or suffer to be created or incurred or to exist any
lien, security title, encumbrance, mortgage, pledge, negative pledge (aside from
any negative pledge in relation to the 2014 Term Loan Agreement or any agreement
evidencing other Unsecured Debt, as applicable), charge, restriction or other
security interest of any kind upon any of their respective property or assets of
any character whether now owned or hereafter acquired, or upon the income or
profits therefrom; (b) transfer any of their property or assets or the income or
profits therefrom for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors; (c) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; (d) sell, assign, pledge or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse; or (e) incur or maintain any obligation (aside from any
negative pledge in relation to the 2014 Term Loan Agreement or any agreement
evidencing other Unsecured Debt, as applicable) to any holder of Indebtedness of
any of such Persons which prohibits the creation or maintenance of any lien
securing the Obligations (collectively, “Liens”); provided that notwithstanding
anything to the contrary contained herein, the Transaction Parties may create or
incur or suffer to be created or incurred or to exist:

 

(i)                                     (A) Liens not yet due or payable on
properties to secure taxes, assessments and other governmental charges
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets other
than (I) the Unencumbered Asset Pool and (II) any direct or indirect interest of
Parent Borrower or any Subsidiary of Loan Party in any other Loan Party in
respect of judgments permitted by §8.1(d);

 

96

--------------------------------------------------------------------------------


 

(ii)                                  deposits or pledges made in connection
with, or to secure payment of, workers’ compensation, unemployment insurance,
old age pensions or other social security obligations or Approved Derivatives
Contracts;

 

(iii)                               Liens consisting of (A) mortgage liens on
Real Estate (including the rents, issues and profits therefrom), other than Real
Estate that constitutes an Eligible Real Estate Asset or any interest therein
(including the rents, issues and profits therefrom), securing Indebtedness which
is permitted by §8.1(g) or (B) liens consisting of pledges of security interests
in the ownership interests of any Subsidiary which is not a Transaction Party or
the direct or indirect owner of an interest in a Transaction Party securing
Indebtedness which is permitted by §8.1(g);

 

(iv)                              encumbrances on any Eligible Real Estate Asset
consisting of easements, rights of way, zoning restrictions, restrictions on the
use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s liens under leases to which a Transaction Party is a
party, purchase money security interests and other liens or encumbrances, which
do not individually or in the aggregate have a Material Adverse Effect;

 

(v)                                 the rights of tenants or subtenants under
Leases in the ordinary course of business;

 

(vi)                              any option, contract or other agreement to
sell an asset provided such sale is otherwise permitted by this Agreement;

 

(vii)                           with respect to any Leased Asset, any
(x) reversionary interest or title of lessor or sublessor under the applicable
Lease or (y) Lien, easement, restriction or encumbrance to which the interest or
title of such lessor or sublessor may be subject; and

 

(viii)                        Liens in favor of the Agent and the Lenders under
the Loan Documents to secure the Obligations.

 

Notwithstanding anything in this Agreement to the contrary, (x) no Pool Owner
shall create or incur or suffer to be created or incurred or to exist any Lien
other than Liens contemplated in §§8.2(i), (iv), (v), (vi), (vii) and (viii) and
(y) REIT shall not create or suffer to be created or incurred or to exist any
Lien other than Liens contemplated in §8.2(i)(A).

 

§8.3                        Restrictions on Investments.  Neither the Parent
Borrower nor any Pool Owner will make or permit to exist or to remain
outstanding any Investment except Investments in:

 

(a)                                 marketable direct or guaranteed obligations
of the United States of America that mature within one (1) year from the date of
purchase by Parent Borrower or Pool Owner;

 

(b)                                 marketable direct obligations of any of the
following: Federal Home Loan Mortgage Corporation, Student Loan Marketing
Association, Federal Home Loan Banks, Federal National Mortgage Association,
Government National Mortgage Association, Bank for Cooperatives, Federal
Intermediate Credit Banks, Federal Financing Banks, Export-Import Bank of the
United States, Federal Land Banks, or any other agency or instrumentality of the
United States of America;

 

97

--------------------------------------------------------------------------------


 

(c)                                  demand deposits, certificates of deposit,
bankers acceptances and time deposits of United States banks having total assets
in excess of $100,000,000; provided, however, that the aggregate amount at any
time so invested with any single bank having total assets of less than
$1,000,000,000 will not exceed $200,000;

 

(d)                                 securities commonly known as “commercial
paper” issued by a corporation organized and existing under the laws of the
United States of America or any State which at the time of purchase are rated by
Moody’s Investors Service, Inc. or by Standard & Poor’s Corporation at not less
than “P 1” if then rated by Moody’s Investors Service, Inc., and not less than
“A 1”, if then rated by Standard & Poor’s Corporation;

 

(e)                                  mortgage-backed securities guaranteed by
the Government National Mortgage Association, the Federal National Mortgage
Association or the Federal Home Loan Mortgage Corporation and other
mortgage-backed bonds which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard & Poor’s Corporation at not less than
“Aa” if then rated by Moody’s Investors Service, Inc. and not less than “AA” if
then rated by Standard & Poor’s Corporation, such investment, when aggregated
with the Investments set forth in §8.3(k),  not to exceed five percent (5%) of
Gross Asset Value;

 

(f)                                   repurchase agreements having a term not
greater than ninety (90) days and fully secured by securities described in the
foregoing subsection (a), (b) or (e) with banks described in the foregoing
subsection (c) or with financial institutions or other corporations having total
assets in excess of $500,000,000;

 

(g)                                  shares of so-called “money market funds”
registered with the SEC under the Investment Company Act of 1940 which maintain
a level per-share value, invest principally in investments described in the
foregoing subsections (a) through (f) and have total assets in excess of
$50,000,000;

 

(h)                                 the acquisition of fee interests or
long-term ground lease interests by Parent Borrower or Pool Owner in (i) Real
Estate which is utilized for income-producing Data Center Properties located in
the continental United States or the District of Columbia and businesses and
investments incidental thereto, and (ii) subject to the restrictions set forth
in this §8.3, the acquisition of Land Assets to be developed for the foregoing
purposes and Development Properties to be used for the purposes set forth in
§8.3(h)(i);

 

(i)                                     Investments by Parent Borrower in
wholly-owned Subsidiaries of Parent Borrower;

 

(j)                                    Investments in Land Assets, provided that
the aggregate Investment therein shall not exceed seven and one half percent
(7.5%) of Gross Asset Value;

 

(k)                                 Investments in mortgages or notes receivable
not to exceed five percent (5%) of Gross Asset Value;

 

(l)                                     Investments in Development Projects,
provided that the aggregate Investment therein shall not exceed thirty percent
(30%) of the Gross Asset Value;

 

98

--------------------------------------------------------------------------------


 

(m)                             Investments in non-wholly owned Subsidiaries and
Unconsolidated Affiliates, provided that the aggregate Investment therein shall
not exceed twenty percent (20%) of Gross Asset Value;

 

(n)                                 Investments in assets located outside the
United States, provided that the aggregate Investment therein shall not exceed
ten percent (10%) of the Gross Asset Value;

 

(o)                                 Investments (i) in equipment which will be
incorporated into the development of Data Center Properties, (ii) with utility
companies to bring critical power to Data Center Properties, and (iii) with
fiber optic companies to bring fiber optics to Data Center Properties.

 

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Parent Borrower and Pool Owners in the Investments described in
§8.3(j)-(n) exceed thirty-five percent (35%) of Gross Asset Value at any time.

 

For the purposes of this §8.3, the Investment of Parent Borrower or Pool Owners
in any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of their
Unconsolidated Affiliate’s Investment in Land Assets; plus (ii) such Person’s
pro rata share of any other Investments valued at the GAAP book value.

 

§8.4                        Merger, Consolidation.  Transaction Parties will not
become a party to any dissolution, liquidation, disposition of all or
substantially all of its assets or business, merger, reorganization,
consolidation or other business combination or agree to effect any asset
acquisition, stock acquisition or other acquisition individually or in a series
of transactions which may have a similar effect as any of the foregoing, in each
case without the prior written consent of the Required Lenders except for
(i) the merger or consolidation of one or more of the Subsidiaries of Parent
Borrower (other than any Subsidiary that is a Pool Owner) with and into Parent
Borrower (it being understood and agreed that in any such event Parent Borrower
will be the surviving Person) and (ii) the merger or consolidation of two or
more Subsidiaries of Parent Borrower; provided that no such merger or
consolidation shall involve any Subsidiary that is a Pool Owner.

 

§8.5                        Sale and Leaseback.  The Transaction Parties will
not enter into any arrangement, directly or indirectly, whereby any Transaction
Party shall sell or transfer any Real Estate owned by it in order that then or
thereafter such Transaction Party shall lease back such Real Estate without the
prior written consent of Agent, such consent not to be unreasonably withheld.

 

§8.6                        Compliance with Environmental Laws.  None of the
Transaction Parties will do any of the following: (a) use any of the Real Estate
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of Transaction Party’s or its tenants’ business and
in material compliance with all applicable Environmental Laws, (b) cause or
permit to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Real Estate except in material compliance with Environmental Laws,
(d) conduct any activity at any Real Estate or use any Real Estate in any

 

99

--------------------------------------------------------------------------------


 

manner that could reasonably be expected to cause a Release of Hazardous
Substances on, upon or into the Real Estate or any surrounding properties or any
threatened Release of Hazardous Substances which might give rise to liability
under CERCLA or any other Environmental Law, or (e) directly or indirectly
transport or arrange for the transport of any Hazardous Substances (except in
material compliance with all Environmental Laws), except as any such use,
generation, conduct or other activity described in clauses (a) to (e) of this
§8.6 could not reasonably be expected to have a Material Adverse Effect.

 

The Transaction Parties shall:

 

(i)                                     in the event of any change in applicable
Environmental Laws governing the assessment, release or removal of Hazardous
Substances, take all reasonable action as required by such Laws (including,
without limitation, the conducting of engineering tests at the sole expense of
the Transaction Parties) to confirm that no Hazardous Substances are or ever
were Released or disposed of on the Eligible Real Estate Assets in violation of
applicable Environmental Laws; and

 

(ii)                                  if any Release or disposal of Hazardous
Substances which Transaction Parties may be legally obligated to contain,
correct or otherwise remediate or which may otherwise expose such Transaction
Parties to liability shall occur or shall have occurred on any Eligible Real
Estate Asset (including without limitation any such Release or disposal
occurring prior to the acquisition or leasing of such Eligible Real Estate Asset
by the Transaction Parties), the relevant Transaction Party shall, after
obtaining knowledge thereof, cause the prompt containment and removal of such
Hazardous Substances and remediation of the Eligible Real Estate Asset in
material compliance with all applicable Environmental Laws; provided, that each
of the Transaction Parties shall be deemed to be in compliance with
Environmental Laws for the purpose of this clause (ii) so long as it or a
responsible third party with sufficient financial resources is taking reasonable
action to remediate or manage such event or has taken and is diligently pursuing
a challenge to any such alleged legal obligation through appropriate
administrative or judicial proceedings.

 

§8.7                        Distributions.

 

(a)                                 In the event that an Event of Default shall
have occurred and be continuing, Parent Borrower shall make no Distributions,
and REIT shall not pay any Distribution to its shareholders, other than, if REIT
exists and has elected REIT Status, Distributions pro rata in accordance with
percentage interests to the owners of Parent Borrower such that REIT receives an
amount that is estimated by REIT in good faith after reasonable diligence to be
necessary either to maintain the REIT Status of REIT under the Code for any
calendar year, or to enable REIT to avoid the payment of any tax for any
calendar year that could be avoided by reason of a distribution by REIT to its
shareholders, with such distributions to be made as and when determined by REIT,
whether during or after the end of the relevant tax year and REIT shall be
allowed to make Distributions of such amounts to its shareholders.

 

(b)                                 Notwithstanding the foregoing, at any time
when an Event of Default under §12.1(a), (b), (h), (i) or (j) shall have
occurred or the maturity of the Obligations has been

 

100

--------------------------------------------------------------------------------


 

accelerated, Parent Borrower shall not, and shall not permit REIT to, make any
Distributions whatsoever, directly or indirectly.

 

§8.8                        Asset Sales .  Except for the transactions described
on Schedule 8.8 hereto, the Transaction Parties will not sell, transfer or
otherwise dispose of any material asset other than pursuant to a bona fide arm’s
length transaction.  No Transaction Party shall sell, transfer or otherwise
dispose of any Real Estate in one transaction or a series of transactions during
any four (4) consecutive fiscal quarters in excess of an amount equal to
thirty-five percent (35%) of Gross Asset Value, except as the result of a
condemnation or casualty and except for the granting of Permitted Liens, as
applicable, without the prior written consent of Agent and the Required Lenders.

 

§8.9                        Intentionally Omitted.

 

§8.10                 Restriction on Prepayment of Indebtedness.  The
Transaction Parties will not (a) prepay, redeem, defease, purchase or otherwise
retire the principal amount, in whole or in part, of any Indebtedness other than
the Obligations or the obligations under the 2014 Term Loan Agreement or any
agreement evidencing other Unsecured Debt, as applicable, after the occurrence
of any Event of Default; provided, that the foregoing shall not prohibit (x) the
prepayment of Indebtedness which is financed solely from the proceeds of a new
loan which would otherwise be permitted by the terms of §8.1; and (y) the
prepayment, redemption, defeasance or other retirement of the principal of
Indebtedness secured by Real Estate which is satisfied solely from the proceeds
of a sale of the Real Estate securing such Indebtedness; and (b) modify any
document evidencing any Indebtedness (other than the Obligations) to accelerate
the maturity date of such Indebtedness after the occurrence of an Event of
Default.

 

§8.11                 Zoning and Contract Changes and Compliance.  No
Transaction Party shall initiate or consent to any zoning reclassification of
any of its Eligible Real Estate Asset or seek any variance under any existing
zoning ordinance or use or permit the use of any Eligible Real Estate Asset in
any manner that could result in such use becoming a non-conforming use under any
zoning ordinance or any other applicable land use law, rule or regulation.  No
Transaction Party shall initiate any change in any laws, requirements of
governmental authorities or obligations created by private contracts and Leases
which now or hereafter may materially adversely affect the ownership, occupancy,
use or operation of any Eligible Real Estate Asset.

 

§8.12                 Derivatives Contracts.  No Transaction Party shall
contract, create, incur, assume or suffer to exist any Derivatives Contracts
except for Derivative Contracts made in the ordinary course of business and not
prohibited pursuant to §8.1.

 

§8.13                 Transactions with Affiliates.  No Transaction Party shall
permit to exist or enter into any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (but not including any Subsidiary of Parent Borrower), except
(i) transactions in connection with the Management Agreements, (ii) transactions
set forth on Schedule 6.15 attached hereto and (iii) transactions pursuant to
the reasonable requirements of the business of such Person and upon fair and
reasonable terms which are no less favorable to such Person than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.

 

101

--------------------------------------------------------------------------------


 

§8.14                 Management Fees.  Transaction Parties shall not pay, and
shall not permit to be paid, any management fees or other payments under any
Management Agreement for any Eligible Real Estate Asset to any manager that is
an Affiliate of any Transaction Party in the event that a Default or Event of
Default shall have occurred and be continuing.

 

§8.15                 Sanctions; Anti-Corruption Laws.  The Loan Parties will
not, directly or knowingly indirectly, (a) use the proceeds of any Loan or
Letter of Credit, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Agent, Issuing Lender, Swing Loan
Lender, or otherwise) of Sanctions, or (b) use the proceeds of any Loan or
Letter of Credit in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.

 

§9.                               FINANCIAL COVENANTS.

 

The Loan Parties covenant and agree that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit, in the event that the Loan Party shall not be in
compliance with any of the following covenants, Loan Parties shall, within
thirty (30) days after knowledge thereof (except as to §9.1, which shall be
governed by the cure period set forth in §3.2), prepay the Loans in an amount
that is necessary or take such other action as may be necessary to comply with
the financial covenants set forth below:

 

§9.1                        Unencumbered Asset Pool.  The outstanding principal
balance of all Unsecured Debt shall not be greater than the Unencumbered Asset
Pool Availability.

 

§9.2                        Consolidated Total Indebtedness to Gross Asset
Value.  Consolidated Total Indebtedness shall not exceed sixty percent (60%) of
Gross Asset Value; provided that for a period of up to two (2) fiscal quarters
following a Material Acquisition, the Consolidated Total Indebtedness shall not
exceed a maximum of sixty-five percent (65%) of Gross Asset Value.

 

§9.3                        Secured Debt to Gross Asset Value. Secured Debt
shall not exceed forty percent (40%) of Gross Asset Value.

 

§9.4                        Secured Recourse Indebtedness to Gross Asset Value. 
Secured Recourse Indebtedness shall not exceed fifteen percent (15%) of Gross
Asset Value; provided that, at any such time as the Parent Borrower has received
an Investment Grade Rating, the foregoing covenant shall be of no further force
and effect and the Parent Borrower shall not be required to comply therewith.

 

§9.5                        Adjusted Consolidated EBITDA to Consolidated Fixed
Charges.  The ratio of Adjusted Consolidated EBITDA determined for the most
recently ended calendar quarter to Consolidated Fixed Charges for the most
recently ended calendar quarter annualized, shall not be less than 1.50 to 1.0.

 

102

--------------------------------------------------------------------------------


 

§9.6                        Minimum Consolidated Tangible Net Worth.  Parent
Borrower’s Consolidated Tangible Net Worth shall not be less than the sum of
(i) $2,274,892,911, plus (ii) seventy-five percent (75%) of the sum of (A) any
additional Net Offering Proceeds after December 31, 2017, plus (B) the value of
interests in Parent Borrower or interests in REIT issued upon the contribution
of assets to Parent Borrower or its Subsidiaries after December 31, 2017 (with
such value determined at the time of contribution).

 

§10.                        CLOSING CONDITIONS.

 

The obligation of the Lenders to make the Loans or issue Letters of Credit shall
be subject to the satisfaction of the following conditions precedent:

 

§10.1                 Loan Documents.  Each of the Loan Documents shall have
been duly executed and delivered by the respective parties thereto and shall be
in full force and effect.  The Agent shall have received a fully executed
counterpart of each such document.

 

§10.2                 Certified Copies of Organizational Documents.  The Agent
shall have received from each Loan Party a copy, certified as of a recent date
by the appropriate officer of each State in which such Person is organized and
in which the Eligible Real Estate Assets are located and a duly authorized
officer, partner or member of such Person, as applicable, to be true and
complete, of the partnership agreement, corporate charter or operating agreement
and/or other organizational agreements of such Loan Party, as applicable, and
its qualification to do business, as applicable, as in effect on such date of
certification.

 

§10.3                 Resolutions.  All action on the part of each Loan Party,
as applicable, necessary for the valid execution, delivery and performance by
such Person of this Agreement and the other Loan Documents to which such Person
is or is to become a party shall have been duly and effectively taken, and
evidence thereof reasonably satisfactory to the Agent shall have been provided
to the Agent.

 

§10.4                 Incumbency Certificate; Authorized Signers.  The Agent
shall have received from each Loan Party an incumbency certificate, dated as of
the Closing Date, signed by a duly authorized officer of such Person and giving
the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party.  The Agent shall have
also received from each Loan Party a certificate, dated as of the Closing Date,
signed by a duly authorized representative of Loan Parties and giving the name
and specimen signature of each Authorized Officer who shall be authorized to
make Loan Requests, Letter of Credit Requests and Conversion/Continuation
Requests and to give notices and to take other action on behalf of the Loan
Parties under the Loan Documents.

 

§10.5                 Opinion of Counsel.  The Agent shall have received an
opinion addressed to the Lenders and the Agent and dated as of the Closing Date
from counsel to the Loan Parties in form and substance reasonably satisfactory
to the Agent.

 

§10.6                 Payment of Fees.  The Loan Parties shall have paid to the
Agent the fees payable to the Agent or any Lender pursuant to §4.2.

 

103

--------------------------------------------------------------------------------


 

§10.7                 Insurance.  If requested by the Agent, the Agent shall
have received certificates evidencing all policies of insurance as required by
this Agreement or the other Loan Documents.

 

§10.8                 Performance; No Default.  Loan Parties shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

 

§10.9                 Representations and Warranties.  The representations and
warranties made by the Loan Parties in the Loan Documents or otherwise made by
or on behalf of the Loan Parties and their respective Subsidiaries in connection
therewith or after the date thereof shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the Closing Date.

 

§10.10          Proceedings and Documents.  All proceedings in connection with
the transactions contemplated by this Agreement and the other Loan Documents
shall be reasonably satisfactory to the Agent and the Agent’s counsel in form
and substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require, including all
documentation required by any Lender to satisfy the requirements of §6.30.

 

§10.11          Eligible Real Estate Qualification Documents.  The Eligible Real
Estate Qualification Documents for each Eligible Real Estate Asset included in
the Unencumbered Asset Pool as of the Closing Date shall have been delivered to
the Agent at the Loan Parties’ expense and shall be in form and substance
reasonably satisfactory to the Agent.

 

§10.12          Compliance Certificate.  The Agent shall have received a
Compliance Certificate dated as of the date of the Closing Date demonstrating
pro forma compliance with each of the covenants calculated therein based upon
the REIT’s most recent Form 10-K.  Further, such Compliance Certificate shall
include within the calculation of Net Operating Income any Eligible Real Estate
Assets which have been owned for less than a calendar quarter, and shall be
based upon financial data and information with respect to Eligible Real Estate
Assets as of the end of the most recent calendar month as to which data and
information is available.

 

§10.13          Existing Agreement.  Simultaneous with the initial Loan advance
hereunder all amounts due under the Existing Agreement shall be repaid in full.

 

§10.14          Consents .  The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

 

§10.15                Patriot Act; Anti-Money Laundering Laws.  The Parent
Borrower and each of the Loan Parties shall have provided to the Agent and the
Lenders the documentation and other information requested by the Agent in order
to comply with the requirements of any Anti-Money Laundering Laws, including,
without limitation, the Patriot Act and any applicable “know your customer”
rules and regulations.

 

104

--------------------------------------------------------------------------------


 

§10.16          Other.  The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

§11.                        CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

 

§11.1                 Prior Conditions Satisfied.  All conditions set forth in
§10 shall continue to be satisfied as of the date upon which any Loan is to be
made or any Letter of Credit is to be issued.

 

§11.2                 Representations True; No Default.  Each of the
representations and warranties made by or on behalf of the Transaction Parties
or any of their respective Subsidiaries contained in this Agreement, the other
Loan Documents or in any document or instrument delivered pursuant to or in
connection with this Agreement shall be true in all material respects both as of
the date as of which they were made and shall also be true in all material
respects as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same effect as if made at and as of that time, except
to the extent of changes resulting from transactions permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing.

 

§11.3                 Borrowing Documents.  The Agent shall have received a
fully completed Loan Request for such Loan and the other documents and
information (including, without limitation, a Compliance Certificate; provided,
however, that the calculation of Gross Asset Value in such Compliance
Certificate need only contain the Gross Asset Value calculation submitted to
Agent in the most recent quarterly Compliance Certificate delivered pursuant to
§7.4(c), subject to any adjustments necessary to reflect any newly acquired or
sold Real Estate since the date of such quarterly Compliance Certificate) as
required by §2.7, or a fully completed Letter of Credit Request required by
§2.10 in the form of Exhibit E hereto fully completed, as applicable.

 

§11.4                 Regarding Alternative Currency.  In the case of a
Revolving Credit Loan to be denominated in an Alternative Currency, there shall
not have occurred any change in national or international financial, political
or economic conditions or currency exchange rates or exchange controls which in
the reasonable opinion of the Agent, the Required Revolving Credit Lenders (in
the case of any Loans to be denominated in an Alternative Currency) or the
Issuing Lender (in the case of any Letter of Credit to be denominated in an
Alternative Currency) would make it impracticable for such Loan to be
denominated in the relevant Alternative Currency.

 

§12.                        EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1                 Events of Default and Acceleration.  If any of the
following events (“Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:

 

105

--------------------------------------------------------------------------------


 

(a)                                 the Parent Borrower shall fail to pay any
principal of the Loans when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment;

 

(b)                                 the Parent Borrower shall fail to pay any
interest on the Loans within five (5) days of the date that the same shall
become due and payable, or any reimbursement obligations with respect to Letters
of Credit or any fees or other sums due hereunder (other than any voluntary
prepayment) or under any of the other Loan Documents within ten (10) days after
notice from Agent, whether at the stated date of maturity or any accelerated
date of maturity or at any other date fixed for payment;

 

(c)                                  the Loan Parties shall fail to comply with
the covenant contained in §9.1 and such failure shall continue uncured after
written notice thereof shall have been given to the Loan Parties by the Agent as
provided in §3.2;

 

(d)                                 any of the Loan Parties or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained in (i) §8.15 and such failure continues for thirty (30) days
after written notice thereof shall have been given to the Loan Parties by Agent,
or (ii) §9.2, §9.3, §9.4, §9.5, or §9.6 and such failure under this clause
(d)(ii) shall continue for the thirty (30) day cure period provided in the
preamble to Article 9 after written notice thereof shall have been given to the
Loan Parties by Agent as provided in the preamble to Article 9;

 

(e)                                  any of the Loan Parties shall fail to
perform any other term, covenant or agreement contained herein or in any of the
other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 (including, without limitation,
§12.2 below) or in the other Loan Documents), and such failure shall continue
for thirty (30) days after Loan Party receives from Agent written notice
thereof, and in the case of a default that cannot be cured within such thirty
(30) day period despite Loan Party’s diligent efforts but is susceptible of
being cured within ninety (90) days of Loan Party’s receipt of Agent’s original
notice, then Loan Party shall have such additional time as is reasonably
necessary to effect such cure, but in no event in excess of ninety (90) days
from Loan Party’s receipt of Lender’s original notice;

 

(f)                                   any material representation or warranty
made by or on behalf of the Loan Parties or any of their respective Subsidiaries
in this Agreement or any other Loan Document, or any report, certificate,
financial statement, request for a Loan, Letter of Credit Request, or in any
other document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan, the issuance of any Letter of Credit or any of
the other Loan Documents shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

 

(g)                                  any of the Transaction Parties shall fail
to pay when due (including, without limitation, at maturity), or within any
applicable period of notice and grace, any principal, interest or other amount
on account of any obligation for borrowed money or credit received or other
Indebtedness, or shall fail to observe or perform any term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing any obligation for borrowed money or credit received or other
Indebtedness and the holder or holders thereof or of any obligations issued

 

106

--------------------------------------------------------------------------------


 

thereunder have accelerated the maturity thereof; provided that the events
described in §12.1(g) shall not constitute an Event of Default unless such
failure to perform, together with other failures to perform as described in
§12.1(g), involve singly or in the aggregate obligations for (x) any
Indebtedness which is recourse to Parent Borrower or any of the Pool Owners
(including, without limitation, Secured Recourse Indebtedness) totaling in
excess of $25,000,000 or (y) Non-Recourse Indebtedness of the Parent Borrower or
any of the Pool Owners totaling in excess of $50,000,000;

 

(h)                                 any of the Transaction Parties or REIT,
(i) shall make an assignment for the benefit of creditors, or admit in writing
its general inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver for it or any substantial part of its
assets, (ii) shall commence any case or other proceeding relating to it under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;

 

(i)                                     a petition or application shall be filed
for the appointment of a trustee or other custodian, liquidator or receiver of
any of the Transaction Parties or REIT or any substantial part of the assets of
any thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within ninety (90)
days following the filing or commencement thereof;

 

(j)                                    a decree or order is entered appointing a
trustee, custodian, liquidator or receiver for any of the Transaction Parties or
REIT or adjudicating any such Person, bankrupt or insolvent, or approving a
petition in any such case or other proceeding, or a decree or order for relief
is entered in respect of any such Person in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;

 

(k)                                 there shall remain in force, undischarged,
unsatisfied and unstayed, for more than sixty (60) days one or more uninsured or
unbonded final judgments against Parent Borrower or any Pool Owner that, either
individually or in the aggregate, exceed $50,000,000;

 

(l)                                     any of the Loan Documents shall be
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Required Lenders, or any action at law, suit in equity or other legal proceeding
to cancel, revoke or rescind any of the Loan Documents shall be commenced by or
on behalf of any of the Loan Parties, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination, or issue a judgment, order, decree or ruling, to the effect that
any one or more of the Loan Documents is illegal, invalid or unenforceable in
accordance with the terms thereof;

 

(m)                             any dissolution, termination, partial or
complete liquidation, merger or consolidation of any of the Transaction Parties
shall occur or any sale, transfer or other disposition

 

107

--------------------------------------------------------------------------------


 

of the assets of any of the Transaction Parties shall occur other than as
permitted under the terms of this Agreement or the other Loan Documents;

 

(n)                                 with respect to any Guaranteed Pension Plan,
an ERISA Reportable Event shall have occurred and such event reasonably would be
expected to result in liability of any of the Transaction Parties to pay money
to the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$25,000,000 and one of the following shall apply with respect to such event: 
(x) such event in the circumstances occurring reasonably would be expected to
result in the termination of such Guaranteed Pension Plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (y) a trustee shall have been
appointed by the United States District Court to administer such Plan; or
(z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;

 

(o)                                 any Change of Control shall occur;

 

(p)                                 an Event of Default under any of the other
Loan Documents shall occur;

 

then, and upon any such Event of Default, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to the Loan Parties declare all
amounts owing with respect to this Agreement, the Notes, the Letters of Credit
and the other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Loan Parties;
provided that in the event of any Event of Default specified in §12.1(h),
§12.1(i) or §12.1(j), all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent.  The Agent may in
its absolute and sole discretion, and upon the request of the Required Lenders
shall, after the occurrence and during the continuance of an Event of Default,
demand that the Loan Parties will deposit with and pledge to Agent cash in an
amount equal to the amount of all undrawn Letters of Credit, provided that in
the event of any Event of Default specified in §12.1(h), §12.1(i) or §12.1(j),
such cash collateral shall become immediately due and payable automatically and
without any requirement of presentment, demand, protest or other notice of any
kind from any of the Lenders or the Agent.  Such amounts will be pledged to and
held by Agent for the benefit of the Lenders as security for any amounts that
become payable under the Letters of Credit and all other Obligations.  In the
event the Loan Party fails to deliver such cash collateral, upon demand by Agent
or the Majority Lenders in their absolute and sole discretion after the
occurrence and during the continuance of an Event of Default, and regardless of
whether the conditions precedent in this Agreement for a Revolving Credit Loan
have been satisfied, the Revolving Credit Lenders will cause a Revolving Credit
Loan to be made in the undrawn amount of all Letters of Credit.  The proceeds of
any such Revolving Credit Loan will be pledged to and held by Agent as security
for any amounts that become payable under the Letters of Credit and all other
Obligations.  Upon any draws under Letters of Credit, at Agent’s sole
discretion, Agent may apply any such amounts pledged or funded hereunder to the
repayment of amounts drawn thereunder and upon the expiration of the Letters of
Credit any remaining amounts will be applied to the payment of all other
Obligations or if there are no outstanding Obligations and Lenders have no
further obligation to make Revolving Credit Loans or issue Letters of Credit or
if such excess no longer exists, such proceeds deposited by Loan Parties will be
released to Loan Parties.

 

108

--------------------------------------------------------------------------------


 

§12.2                 Certain Cure Periods; Limitation of Cure Periods.

 

(a)                                 Notwithstanding anything contained in §12.1
to the contrary, (i) no Event of Default shall exist hereunder upon the
occurrence of any failure described in §12.1(b) in the event that the Loan
Parties cure such Default within five (5) Business Days after the date such
payment is due, provided that no such cure period shall apply to any payments
due upon the maturity of the Notes, and (ii) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(e) in the event
that, if such Default consists of the failure to provide insurance as required
by §7.7, the Loan Parties cure such Default within fifteen (15) days following
receipt of written notice of such Default or with respect to the occurrence of
any other failure described in §12.1(e) in the event such failure shall continue
for thirty (30) days after Loan Party receives from Agent written notice
thereof, and in the case of a default that cannot be cured within such thirty
(30) day period despite Loan Party’s diligent efforts but is susceptible of
being cured within ninety (90) days of Loan Party’s receipt of Agent’s original
notice, then Loan Party shall have such additional time as is reasonably
necessary to effect such cure, but in no event in excess of ninety (90) days
from Loan Party’s receipt of Agent’s original notice, provided that the
provisions of this clause (ii) shall not pertain to any default consisting of a
failure to comply with §8.1, §8.2, §8.3, §8.4, §8.7, §8.8, or §8.14, or to any
Default excluded from any provision of cure of defaults contained in any other
of the Loan Documents.

 

(b)                                 In the event that there shall occur any
Default that affects only certain Eligible Real Estate Assets or the
owner(s) thereof (if such owner is a Pool Owner), then the Loan Parties may
elect to cure such Default (so long as no other Default or Event of Default
would arise as a result) by electing to have Agent remove such Eligible Real
Estate Asset from the calculation of Unencumbered Asset Pool Availability and by
reducing the outstanding Loans by the amount of the Unencumbered Asset Pool
Availability attributable to such Eligible Real Estate Asset, in which event
such removal and reduction shall be completed within thirty (30) days after
receipt of notice of such Default from the Agent or the Required Lenders.

 

§12.3                 Termination of Commitments.  If any one or more Events of
Default specified in §12.1(h), §12.1(i) or §12.1(j) shall occur, then
immediately and without any action on the part of the Agent or any Lender any
unused portion of the credit and the Commitments hereunder shall automatically
terminate and the Lenders shall be relieved of all obligations to make Loans or
issue Letters of Credit to the Loan Parties, and all Obligations shall be deemed
automatically accelerated and declared due and payable in full.  If any other
Event of Default shall have occurred, the Agent may, and upon the election of
the Required Lenders shall, by notice to the Loan Parties terminate the
obligation to make Revolving Credit  Loans and issue Letters of Credit to the
Loan Parties and accelerate the Obligations as provided in §12.1 above.  No
termination under this §12.3 shall relieve the Loan Parties of their obligations
to the Lenders arising under this Agreement or the other Loan Documents.

 

§12.4                 Remedies.  To the extent permitted by applicable law, in
case any one or more Events of Default shall have occurred and be continuing,
and whether or not the Lenders shall have accelerated the maturity of the Loans
pursuant to §12.1, the Agent on behalf of the Lenders may, and upon the consent
of the Required Lenders shall, proceed to protect and enforce their rights and
remedies under this Agreement, the Notes and/or any of the other Loan Documents
by suit in equity, action at law or other appropriate proceeding, including to
the full extent permitted by

 

109

--------------------------------------------------------------------------------


 

applicable law the specific performance of any covenant or agreement contained
in this Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof.  No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law. 
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default.  If any Loan Party fails to perform any agreement
or covenant contained in this Agreement or any of the other Loan Documents
beyond any applicable period for notice and cure, Agent may itself perform, or
cause to be performed, any agreement or covenant of such Person contained in
this Agreement or any of the other Loan Documents which such Person shall fail
to perform, and the out-of-pocket costs of such performance, together with any
reasonable expenses, including reasonable attorneys’ fees actually incurred
(including attorneys’ fees incurred in any appeal) by Agent in connection
therewith, shall be payable by Loan Parties upon demand and shall constitute a
part of the Obligations and shall if not paid within thirty (30) days after
demand bear interest at the rate for overdue amounts as set forth in this
Agreement.  In the event that all or any portion of the Obligations is collected
by or through an attorney-at-law, the Loan Parties shall pay all costs of
collection including, but not limited to, reasonable attorney’s fees.

 

§12.5                 Distribution of Collateral Proceeds.  In the event that,
following the occurrence and during the continuance of any Event of Default, any
monies are received in connection with the enforcement of any of the Loan
Documents, or otherwise with respect to the realization upon any of the assets
of Loan Parties, such monies shall be distributed for application as follows:

 

(a)                                 First, to the payment of, or (as the case
may be) the reimbursement of the Agent for or in respect of, all reasonable
out-of-pocket costs, expenses, disbursements and losses which shall have been
paid, incurred or sustained by the Agent in accordance with the terms of the
Loan Documents in connection with the collection of such monies by the Agent,
for the exercise, protection or enforcement by the Agent of all or any of the
rights, remedies, powers and privileges of the Agent or the Lenders under this
Agreement or any of the other Loan Documents or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

 

(b)                                 Second, to all other Obligations (including
any Letter of Credit Liabilities and any interest, expenses or other obligations
incurred after the commencement of a bankruptcy) and Hedge Obligations in the
following order:

 

(i)                                     To any other fees and expenses due to
the Lenders or the Issuing Lender under the Loan Documents until paid in full;

 

(ii)                                  to the payment of accrued and unpaid
interest on all Swing Loans until paid in full;

 

110

--------------------------------------------------------------------------------


 

(iii)                               to payment of accrued and unpaid interest on
all other Loans and Letter of Credit Liabilities, for the ratable benefit of the
Lenders and the Issuing Lender, until paid in full;

 

(iv)                              to the payment of all unpaid principal on all
Swing Loans until paid in full;

 

(v)                                 (a) to the payments of unpaid principal of
all other Loans and Letter of Credit Liabilities, to be paid to the Lenders and
the Issuing Lender and (b) to the payment of all Hedge Obligations for the
ratable benefit of each Lender Hedge Provider, equally and ratably in accordance
with the respective amounts thereof then due and owing to such Persons until
paid in full; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Agent to be held as cash collateral; and

 

(vi)                              to payment of all other amounts due under any
of the Loan Documents to be applied for the ratable benefit of the Agent, the
Issuing Lender and/or the Lenders until paid in full.

 

(c)                                  Third, the excess, if any, shall be
returned to the Loan Parties or to such other Persons as are entitled thereto.

 

§12.6                 Cash Collateral Account.

 

(a)                                 As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations and Hedge Obligations, Parent Borrower hereby pledges and grants to
the Agent, for the ratable benefit of the Agent, the Lenders, and the Lender
Hedge Providers as provided herein, a security interest in all of its right,
title and interest in and to the Cash Collateral Account and the balances from
time to time in the Cash Collateral Account (including the investments and
reinvestments therein provided for below).  The balances from time to time in
the Cash Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Agent as provided herein.  Anything in this
Agreement to the contrary notwithstanding, funds held in the Cash Collateral
Account shall be subject to withdrawal only as provided in this section.

 

(b)                                 Amounts on deposit in the Cash Collateral
Account shall be invested and reinvested by the Agent in such Cash Equivalents
as the Agent shall determine in its sole discretion.  All such investments and
reinvestments shall be held in the name of and be under the sole dominion and
control of the Agent for the ratable benefit of the Lenders.  The Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Cash Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Agent accords other funds deposited with the Agent, it being understood that the
Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any funds held in the Cash
Collateral Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, the
Parent Borrower and the Lenders authorize the Agent

 

111

--------------------------------------------------------------------------------


 

to use the monies deposited in the Cash Collateral Account to make payment to
the beneficiary with respect to such drawing or the payee with respect to such
presentment.

 

(d)                                 If an Event of Default exists, the Majority
Lenders may, in their discretion, at any time and from time to time, instruct
the Agent to liquidate any such investments and reinvestments and apply proceeds
thereof to the Obligations and Hedge Obligations in accordance with the
priorities set forth in §12.5.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in the Cash Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing and the pro rata share of any Letter of Credit Obligations of any
Defaulting Lender after giving effect to §14.16, the Agent shall, from time to
time, at the request of the Parent Borrower, deliver to the Parent Borrower
within ten (10) Business Days after the Agent’s receipt of such request from the
Parent Borrower, against receipt but without any recourse, warranty or
representation whatsoever, such of the balances in the Cash Collateral Account
as exceed the aggregate amount of the Letter of Credit Liabilities at such time.

 

(f)                                   The Parent Borrower shall pay to the Agent
from time to time such fees as the Agent normally charges for similar services
in connection with the Agent’s administration of the Cash Collateral Account and
investments and reinvestments of funds therein.  Parent Borrower authorizes
Agent to file such financing statements as Agent may reasonably require in order
to perfect Agent’s security interest in the Cash Collateral Account, and Parent
Borrower shall promptly upon demand execute and deliver to Agent such other
documents as Agent may reasonably request to evidence its security interest in
the Cash Collateral Account.

 

§13.                        SETOFF.

 

Regardless of the adequacy of any security for the Obligations, during the
continuance of any Event of Default, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Lender
or any Affiliate thereof to the Loan Parties and any securities or other
property of the Loan Parties in the possession of such Lender or any Affiliate
may, without notice to any Loan Party (any such notice being expressly waived by
Loan Parties) but with the prior written approval of Agent, be applied to or set
off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Loan Parties to such Lender.  Each of the Lenders
agrees with each other Lender that if such Lender shall receive from a Loan
Party, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender (but excluding the Swing Loan Note) any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.  In the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set

 

112

--------------------------------------------------------------------------------


 

off shall be paid over immediately to the Agent for further application in
accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 

§14.                        THE AGENT.

 

§14.1                 Authorization.  Each of the Lenders hereby irrevocably
appoints KeyBank as the Agent and authorizes the Agent to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Agent and all other powers not specifically reserved to the Lenders,
together with such powers as are reasonably incident thereto, provided that no
duties or responsibilities not expressly assumed herein or therein shall be
implied to have been assumed by the Agent.  The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship.  Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. 
The Loan Parties and any other Person shall be entitled to conclusively rely on
a statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

 

§14.2                 Employees and Agents.  The Agent may exercise its powers
and execute its duties by or through employees or agents and shall be entitled
to take, and to rely on, advice of counsel concerning all matters pertaining to
its rights and duties under this Agreement and the other Loan Documents. The
Agent may utilize the services of such Persons as the Agent may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Loan Parties.

 

§14.3                 No Liability.  Neither the Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent, or employee thereof, shall be liable for
(a) any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods
or (b) any action taken or not taken by Agent with the consent or at the request
of the Required Lenders.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Agent for the account of the Lenders, unless the Agent has received
notice from a

 

113

--------------------------------------------------------------------------------


 

Lender or the Loan Parties referring to the Loan Documents and describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default”.

 

§14.4                 No Representations.  The Agent shall not be responsible
for the execution or validity or enforceability of this Agreement, the Notes,
any of the other Loan Documents or any instrument at any time constituting, or
intended to constitute, collateral security for the Notes, or for the value of
any such collateral security or for the validity, enforceability or
collectability of any such amounts owing with respect to the Notes, or for any
recitals or statements, warranties or representations made herein, or any
agreement, instrument or certificate delivered in connection therewith or in any
of the other Loan Documents or in any certificate or instrument hereafter
furnished to it by or on behalf of the Loan Parties or any of their respective
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any of the other Loan Documents (except that the Agent shall confirm receipt of
the items required to be delivered to it in §§10 and 11 hereof).  The Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Loan Parties or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete.  The Agent has not made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of the Loan Parties or any of their
respective Subsidiaries, or the value of the Unencumbered Asset Pool or any
other assets of the Loan Parties or any of their respective Subsidiaries.  Each
Lender acknowledges that it has, independently and without reliance upon the
Agent or any other Lender, and based upon such information and documents as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender, based upon such information
and documents as it deems appropriate at the time, continue to make its own
credit analysis and decisions in taking or not taking action under this
Agreement and the other Loan Documents.  Agent’s Special Counsel has only
represented Agent and KeyBank in connection with the Loan Documents and the only
attorney client relationship or duty of care is between Agent’s Special Counsel
and Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents.

 

§14.5                 Payments.

 

(a)                                 A payment by the Loan Parties to the Agent
hereunder or under any of the other Loan Documents for the account of any Lender
shall constitute a payment to such Lender.  The Agent agrees to distribute to
each Lender not later than one Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents.  In the event that the Agent fails to distribute such amounts
within one Business Day as provided above, the Agent shall pay interest on such
amount at a rate per annum equal to the Overnight Rate from time to time in
effect.  Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then until such time as such Lender
is no longer a Defaulting Lender, each payment of the Parent Borrower hereunder
shall be applied in accordance with §14.16.

 

114

--------------------------------------------------------------------------------


 

(b)                                 If in the opinion of the Agent the
distribution of any amount received by it in such capacity hereunder, under the
Notes or under any of the other Loan Documents might involve it in liability, it
may refrain from making such distribution until its right to make such
distribution shall have been adjudicated by a court of competent jurisdiction. 
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

 

§14.6                 Holders of Notes.  Subject to the terms of §18, the Agent
may deem and treat the payee of any Note as the absolute owner or purchaser
thereof for all purposes hereof until it shall have been furnished in writing
with a different name by such payee or by a subsequent holder, assignee or
transferee.

 

§14.7                 Indemnity.  The Lenders ratably agree hereby to indemnify
and hold harmless the Agent from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, reasonable
expenses (including any expenses for which the Agent has not been reimbursed by
the Loan Parties as required by §15 and without limiting the Loan Parties’
obligation to do so), and liabilities of every nature and character arising out
of or related to this Agreement, the Notes, or any of the other Loan Documents
or the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods.  The agreements in this §14.7 shall survive
the payment of all amounts payable under the Loan Documents.

 

§14.8                 Agent as Lender.  In its individual capacity, KeyBank
shall have the same obligations and the same rights, powers and privileges in
respect to its Commitment and the Loans made by it, and as the holder of any of
the Notes as it would have were it not also the Agent.  The provisions of this
§14.8 shall likewise apply to KeyBank or any other Person serving as the
Alternative Currency Fronting Lender.

 

§14.9                 Resignation.  The Agent may resign at any time by giving
thirty (30) calendar days’ prior written notice thereof to the Lenders and the
Loan Parties.  The Required Lenders may remove the Agent from its capacity as
Agent in the event of the Agent’s gross negligence or willful misconduct.  Any
such resignation or removal may at Agent’s option also constitute Agent’s
resignation as Issuing Lender, Swing Loan Lender, and Alternative Currency
Fronting Lender.  Upon any such resignation, or removal, the Required Lenders,
subject to the terms of §18.1, shall have the right to appoint as a successor
Agent and, if applicable, Issuing Lender, Swing Loan Lender, and Alternative
Currency Fronting Lender, any Lender or any bank whose senior debt obligations
are rated not less than “A” or its equivalent by Moody’s or not less than “A” or
its equivalent by S&P and which has a net worth of not less than $500,000,000;
provided that any such replacement Agent shall have a Commitment Percentage of
not less than ten percent (10%).  Unless a Default or Event of Default shall
have occurred and be continuing, such successor Agent and, if
applicable, Issuing Lender, Swing Loan Lender, and Alternative Currency Fronting
Lender shall be reasonably acceptable to the Loan Parties.  If no successor
Agent shall have been appointed and shall have accepted such appointment within
thirty (30) days after the retiring Agent’s giving

 

115

--------------------------------------------------------------------------------


 

of notice of resignation or the Required Lender’s removal of the Agent, then the
retiring or removed Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be any Lender or any financial institution whose senior debt
obligations are rated not less than “A2” or its equivalent by Moody’s or not
less than “A” or its equivalent by S&P and which has a net worth of not less
than $500,000,000.  Upon the acceptance of any appointment as Agent and, if
applicable, Issuing Lender, Swing Loan Lender, and Alternative Currency Fronting
Lender hereunder by a successor Agent and, if applicable, Issuing Lender, Swing
Loan Lender, and Alternative Currency Fronting Lender such successor Agent and,
if applicable, Issuing Lender, Swing Loan Lender, and Alternative Currency
Fronting Lender, shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent and, if
applicable, Issuing Lender, Swing Loan Lender, and Alternative Currency Fronting
Lender, and the retiring or removed Agent and, if applicable, Issuing Lender,
Swing Loan Lender, and Alternative Currency Fronting Lender, shall be discharged
from its duties and obligations hereunder as Agent and, if applicable, Issuing
Lender, Swing Loan Lender, and Alternative Currency Fronting Lender.  After any
retiring Agent’s resignation or removal, the provisions of this Agreement and
the other Loan Documents shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Agent, Issuing Lender, Swing Loan Lender, and Alternative Currency Fronting
Lender.  If the resigning or removed Agent shall also resign as the Issuing
Lender, such successor Agent shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Issuing Lender, in
either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit.  Upon any change in the Agent under this
Agreement, the resigning or removed Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning or removed Agent.

 

§14.10          Duties in the Case of Enforcement.  In case one or more Events
of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Agent may and, if
(a) so requested by the Required Lenders and (b) the Lenders have provided to
the Agent such additional indemnities and assurances in accordance with their
respective Commitment Percentages against expenses and liabilities as the Agent
may reasonably request, shall proceed to exercise all or any legal and equitable
and other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders.  Without limiting the generality of the foregoing, if
Agent reasonably determines payment is in the best interest of all the Lenders,
Agent may without the approval of the Lenders pay taxes and insurance premiums
and spend money for maintenance, repairs or other expenses which may be
necessary to be incurred, and Agent shall promptly thereafter notify the Lenders
of such action.  Each Lender shall, within thirty (30) days of request therefor,
pay to the Agent its Commitment Percentage of the reasonable costs incurred by
the Agent in taking any such actions hereunder to the extent that such costs
shall not be promptly reimbursed to the Agent by the Loan Parties (and without
limiting the Loan Parties’ obligation to do so) within such period with respect
to the Eligible Real Estate Assets.  The Required Lenders may direct the Agent
in writing as to the method and the extent of any such exercise, the Lenders
hereby agreeing to indemnify and hold the Agent harmless in accordance with
their respective Commitment Percentages from all liabilities incurred in respect
of all actions taken or omitted in accordance with such directions,

 

116

--------------------------------------------------------------------------------


 

except to the extent that any of the same shall be directly caused by the
Agent’s willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods,
provided that the Agent need not comply with any such direction to the extent
that the Agent reasonably believes the Agent’s compliance with such direction to
be unlawful in any applicable jurisdiction or commercially unreasonable under
the UCC as enacted in any applicable jurisdiction.

 

§14.11          Bankruptcy.  In the event a bankruptcy or other insolvency
proceeding is commenced by or against any Loan Party with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders.  Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement.

 

§14.12          Intentionally Omitted.

 

§14.13          Reliance by Agent.  The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer.  The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the making of such Loan.  The Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

§14.14          Approvals.  If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders,
the Majority Lenders or the Required Lenders is required or permitted under this
Agreement, each Lender agrees to give the Agent, within ten (10) days of receipt
of the request for action together with all reasonably requested information
related thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of  approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof.  If consent is required for the requested action, any
Lender’s failure to respond to a request for Directions within the required time
period shall be deemed to constitute a Direction to take such requested action. 
In the event that any recommendation is not approved by the requisite number of
Lenders and a subsequent approval on the same subject matter is requested by
Agent, then for the purposes of this paragraph each Lender shall be required to
respond to a request for Directions within five (5) Business Days of receipt of
such request.  Agent and each Lender shall be entitled to assume that any
officer of the other Lenders delivering any notice, consent, certificate or
other writing is authorized to give such notice, consent, certificate or other
writing unless Agent and such other Lenders have otherwise been notified in
writing.

 

117

--------------------------------------------------------------------------------


 

§14.15          Loan Parties Not Beneficiary.  Except for the provisions of
§14.9 relating to the appointment of a successor Agent, the provisions of this
§14 are solely for the benefit of the Agent and the Lenders, may not be enforced
by the Loan Parties, and except for the provisions of §14.9, may be modified or
waived without the approval or consent of the Loan Parties.

 

§14.16          Defaulting Lenders.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Legal Requirements:

 

(i)                                     That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in §27.

 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, or otherwise, and including any
amounts made available to the Agent by that Defaulting Lender pursuant to §13),
shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by that Defaulting Lender to the Issuing Lender, Swing Loan Lender, or
Alternative Currency Fronting Lender hereunder; third, if so determined by the
Agent or requested by the Issuing Lender, Swing Loan Lender, or Alternative
Currency Fronting Lender to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Loan,
Letter of Credit, or Alternative Currency Risk Participation; fourth, as the
Loan Party may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Loan Party, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing to
the Lenders, the Issuing Lender, Swing Loan Lender, or Alternative Currency
Fronting Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Lender, Swing Loan Lender, or Alternative
Currency Fronting Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists or non-defaulting Lenders have
been paid in full all amounts then due, to the payment of any amounts owing to
the Loan Party as a result of any judgment of a court of competent jurisdiction
obtained by the Loan Party against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Liabilities in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or Letter of Credit Liabilities were made at a time when the conditions set
forth in §11 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Letter of Credit Liabilities owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of

 

118

--------------------------------------------------------------------------------


 

any Loans of, or Letter of Credit Liabilities owed to, that Defaulting Lender. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this §14.16(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               That Defaulting Lender, which is a Revolving
Credit Lender, (x) shall not be entitled to receive any facility unused fee
pursuant to §2.3 for any period during which that Revolving Credit Lender is a
Defaulting Lender (and the Loan Party shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in §2.10(e).

 

(iv)                              During any period in which there is a
Revolving Credit Lender which is a Defaulting Lender, for purposes of computing
the amount of the obligation of each non-Defaulting Revolving Credit Lender to
acquire, refinance or fund participations in Letters of Credit, Swing Loans, or
Alternative Currency Risk Participations pursuant to §§2.5, 2.8, and/or 2.10,
the “Revolving Credit Commitment Percentage” of each non-Defaulting Revolving
Credit Lender shall be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Revolving Credit Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Revolving Credit Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting
Revolving Credit Lender to acquire, refinance or fund participations in Letters
of Credit, Swing Loans, and Alternative Currency Risk  Participations shall not
exceed the positive difference, if any, of (1) the Revolving Credit Commitment
of that non-Defaulting Revolving Credit Lender minus (2) the aggregate
Outstanding of the Revolving Credit Loans of and Letter of Credit Liabilities
held by that Revolving Credit Lender.  Subject to §38, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

(b)                                 During any period that a Lender is a
Defaulting Lender, the Loan Party may, by giving written notice thereof to the
Agent, such Defaulting Lender, and the other Lenders, demand that such
Defaulting Lender assign its Commitment to an Eligible Assignee subject to and
in accordance with the provisions of §18.1, with the Loan Party being obligated
to pay the applicable assignment fee due under §18.2 in the event same is not
paid by the Defaulting Lender, provided further that the amount of such fee
shall be deducted from any payments to be made to the Defaulting Lender under
this §14.16(a)(v).  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment via an assignment subject to and
in accordance with the provisions of §18.1.  No such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient with any applicable amounts held
pursuant to the immediately preceding subsection (f), upon distribution thereof
as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding,

 

119

--------------------------------------------------------------------------------


 

with the consent of the Loan Party and the Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Agent, the Issuing Lender or any Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) such Defaulting
Lender’s full pro rata share of all Loans and participations in Letters of
Credit, Swing Loans, and Alternative Currency Risk Participations. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under any
Legal Requirement without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(c)                                  If a Lender is a Defaulting Lender because
it has failed to make timely payment to the Agent of any amount required to be
paid to the Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Agent or the Parent
Borrower may have under the immediately preceding provisions or otherwise, the
Agent shall be entitled (i) to collect interest from such Defaulting Lender on
such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Effective
Rate, (ii) to withhold or setoff and to apply in satisfaction of the defaulted
payment and any related interest, any amounts otherwise payable to such
Defaulting Lender under this Agreement or any other Loan Document and (iii) to
bring an action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest.  Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall be
applied as set forth in §14.16(a)(ii).

 

(d)                                 Defaulting Lender Cure.  If the Loan Party,
the Agent, Swing Loan Lender, Issuing Lender, and Alternative Currency Funding
Lender agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit, Swing Loans, and
Alternative Currency Risk Participations to be held on a pro rata basis by the
Lenders in accordance with their Commitment Percentage (without giving effect to
§14.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Loan Party while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

§15.                        EXPENSES.

 

The Loan Parties agree to pay (a) to the extent incurred by Agent the reasonable
costs of producing and reproducing this Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (b) all engineer’s fees,
environmental reviews and the

 

120

--------------------------------------------------------------------------------


 

reasonable fees, expenses and disbursements of the counsel to the Agent and any
local counsel to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (c) all other reasonable out of pocket fees, expenses and
disbursements (other than Taxes unless such payment is otherwise required
pursuant to the terms of this Agreement) of the Agent incurred by the Agent in
connection with the preparation or interpretation of the Loan Documents and
other instruments mentioned herein, the addition or substitution of additional
Eligible Real Estate Assets, the review of leases, the making of each advance
hereunder, the issuance of Letters of Credit, and the third party out-of-pocket
costs and expenses incurred in connection with the syndication of the
Commitments pursuant to §18 hereof, and (d) without duplication, all
out-of-pocket expenses (including reasonable attorneys’ fees and costs, and the
fees and costs of appraisers, engineers, investment bankers or other experts
retained by any Lender or the Agent) incurred by any Lender or the Agent in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Loan Parties or the administration thereof after
the occurrence of a Default or Event of Default and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to the Agent’s or any of the Lenders’ relationship with the Loan Parties
(provided that any attorneys’ fees and costs pursuant to this clause (d) shall
be limited to those incurred by the Agent and one other counsel with respect to
the Lenders as a group and an additional counsel in the event of an actual or
perceived conflict of interest), (e) all reasonable out-of-pocket fees, expenses
and disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by Agent in connection with the execution and delivery of this
Agreement and the other Loan Documents (without duplication of any of the items
listed above), and (f) all expenses relating to the use of Intralinks, SyndTrak
or any other similar system for the dissemination and sharing of documents and
information in connection with the Loans.  The covenants of this §15 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder.

 

§16.                        INDEMNIFICATION.

 

The Loan Parties, jointly and severally, agree to indemnify and hold harmless
the Agent, the Lenders and the Arrangers and each director, officer, employee,
agent and Affiliate thereof and Person who controls the Agent or any Lender or
the Arrangers against any and all claims, actions and suits, whether groundless
or otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of or relating to any claim,
action, suit or litigation arising out of this Agreement or any of the other
Loan Documents or the transactions contemplated hereby and thereby including,
without limitation, (a) any and all claims for brokerage, leasing, finders or
similar fees which may be made relating to the Eligible Real Estate Assets or
the Loans by parties claiming by or through Loan Party, (b) any condition of the
Eligible Real Estate Assets or any other Real Estate, (c) any actual or proposed
use by the Loan Parties of the proceeds of any of the Loans or Letters of
Credit, (d) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Loan Parties, (e) the Loan
Parties entering into or performing this Agreement or any of the other Loan
Documents, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to the
Eligible Real Estate Assets or any other Real Estate, (g) with respect to the
Loan Parties and their respective properties and assets the violation of any
Environmental Law, the Release or threatened Release of any Hazardous Substances
or any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous

 

121

--------------------------------------------------------------------------------


 

Substances (including, but not limited to, claims with respect to wrongful
death, personal injury, nuisance or damage to property), and (h) to the extent
used by Loan Party, any use of Intralinks, SyndTrak or any other system for the
dissemination and sharing of documents and information, in each case including,
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Loan Parties shall not be obligated under this §16
or otherwise to indemnify any Person for liabilities arising from such Person’s
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods.  In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel (and an additional
counsel in the event of an actual or perceived conflict of interest) and, in
addition to the foregoing indemnity, the Loan Parties agree to pay promptly the
reasonable fees and expenses of such counsel.  No person indemnified hereunder
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.  If, and to the extent that the obligations of the Loan Parties under
this §16 are unenforceable for any reason, the Loan Parties hereby agree to make
the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law.  The provisions of this §16 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder.   Notwithstanding the foregoing, this Section 16 shall not
apply with respect to Taxes, other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

 

§17.                        SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Loan Parties or any of their respective
Subsidiaries pursuant hereto or thereto shall be deemed to have been relied upon
by the Lenders and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Lenders of
any of the Loans, as herein contemplated, and shall continue in full force and
effect so long as any amount due under this Agreement or the Notes or any of the
other Loan Documents remains outstanding or any Letters of Credit remain
outstanding or any Lender has any obligation to make any Loans or issue any
Letters of Credit.  The indemnification obligations of the Loan Parties provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein.  All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of the Loan Parties or any of their respective Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

 

§18.                        ASSIGNMENT AND PARTICIPATION.

 

§18.1                 Conditions to Assignment by Lenders.  Except as provided
herein, each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loans at the time owing to it and the Notes held by it, and
further

 

122

--------------------------------------------------------------------------------


 

including for purposes of this §18.1, participations in Letters of Credit, Swing
Loans, and Alternative Currency Risk Participations); provided that:

 

(a)                                 the Agent, the Swing Loan Lender and the
Issuing Lender shall have each given its prior written consent to such
assignment, which consent shall not be unreasonably withheld or delayed, and
shall not be required if such assignment is to an existing Lender, an Affiliate
of a Lender or an Approved Fund;

 

(b)                                 each such assignment shall be of a constant,
and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Commitment
in the event an interest in the Revolving Credit Loans is assigned, or with
respect to the Term Loan Commitment in the event an interest in the Term Loans
is assigned or with respect to the Term Loan II Commitment in the event an
interest in the Term Loan II Loans is assigned or with respect to the Term Loan
III Commitment in the event an interest in the Term Loan III Loans is assigned;

 

(c)                                  the parties to such assignment shall
execute and deliver to the Agent, for recording in the Register (as hereinafter
defined) an Assignment and Acceptance Agreement in the form of Exhibit H annexed
hereto, together with any Notes subject to such assignment;

 

(d)                                 in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, any Loan Party or REIT; and

 

(e)                                  such assignee shall acquire an interest in
the Loans of not less than the Dollar Equivalent of $5,000,000 and integral
multiples of $1,000,000 in excess thereof (or if less, the remaining Loans of
the assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, Parent Borrower.

 

Upon execution, delivery, acceptance and recording of such Assignment and
Acceptance Agreement, (i) the assignee thereunder shall be a party hereto and
all other Loan Documents executed by the Lenders and, to the extent provided in
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder, (ii) the assigning Lender shall, upon payment to the Agent of
the registration fee referred to in §18.2, be released from its obligations
under this Agreement arising after the effective date of such assignment with
respect to the assigned portion of its interests, rights and obligations under
this Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to
reflect such assignment.  In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Loan Parties and
REIT.

 

§18.2                 Register.  The Agent shall maintain on behalf of the Loan
Parties a copy of each assignment delivered to it and a register or similar list
(the “Register”) for the recordation of the names and addresses of the Lenders
and the Commitment Percentages of and principal amount of and interest on the
Loans owing to the Lenders from time to time.  The entries in the Register shall
be conclusive, in the absence of manifest error, and the Loan Parties, the Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all

 

123

--------------------------------------------------------------------------------


 

purposes, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Loan Parties and the Lenders at any reasonable
time and from time to time upon reasonable prior notice.  Upon each such
recordation, the assigning Lender agrees to pay to the Agent a registration fee
in the sum of $3,500.

 

§18.3                 New Notes.  Upon its receipt of an Assignment and
Acceptance Agreement executed by the parties to such assignment, together with
each Note subject to such assignment, the Agent shall record the information
contained therein in the Register.  Within five (5) Business Days after receipt
of notice of such assignment from Agent, the Loan Parties, at their own expense,
shall execute and deliver to the Agent, in exchange for each surrendered Note, a
new Note (if requested by the subject Lender) to such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to  the assigning Lender in an amount
equal to the amount retained by it hereunder.  Such new Notes shall provide that
they are replacements for the surrendered Notes, shall be in an aggregate
principal amount equal to the aggregate principal amount of the surrendered
Notes, shall be dated the effective date of such Assignment and Acceptance
Agreement and shall otherwise be in substantially the form of the assigned
Notes.  The surrendered Notes shall be canceled and returned to the Loan
Parties.

 

§18.4                 Participations.  Any Lender may at any time, without the
consent of, or notice to, the Loan Party or the Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Loan Parties
or any of the Loan Parties’ Affiliates or Subsidiaries ) (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in Letter of Credit Liabilities and/or
Swing Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Party, the Agent, the Lenders and the Issuing Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described §27(a), (b), (c) or (h) that affects such
Participant.  The Loan Party agrees that each Participant shall be entitled to
the benefits of §§4.4, 4.9 and 4.10 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to §18.1; provided a
Participant shall not be entitled to receive any greater payment under §§4.9 and
4.10 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Loan Parties’ prior written
consent.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of §13 as though it were a Lender, provided such
Participant agrees to be subject to §13 as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Loan Parties, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
Obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any

 

124

--------------------------------------------------------------------------------


 

Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other Obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other Obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations, proposed Section 1.163-5(b) of the United States Treasury
Regulations and any amended, replacement or successor authority.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

 

§18.5                 Pledge by Lender.  Any Lender may at any time pledge all
or any portion of its interest and rights under this Agreement (including all or
any portion of its Note) to any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341 or to such other Person as
the Agent may approve to secure obligations of such lenders.  No such pledge or
the enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

§18.6                 No Assignment by Loan Parties.  The Loan Parties shall not
assign or transfer any of their rights or obligations under this Agreement
without the prior written consent of each of the Lenders.

 

§18.7                 Disclosure.  Loan Parties, at no cost or expense, agree to
promptly cooperate with any Lender in connection with any proposed permitted
assignment or participation of all or any portion of its Commitment.  The Loan
Parties agree that in addition to disclosures made in accordance with standard
banking practices any Lender may disclose information, subject to such proposed
participant entering into a confidentiality agreement providing substantially
the same protection to the Loan Parties as this Agreement, obtained by such
Lender pursuant to this Agreement to assignees or participants and potential
assignees or participants hereunder, subject to the provisions of this §18.7. 
Each Lender agrees for itself that it shall in accordance with its customary
procedures hold confidential all non-public information obtained from Loan
Parties that has been identified in writing as confidential by any of them, and
shall use reasonable efforts in accordance with its customary procedures to not
disclose such information to any other Person, it being understood and agreed
that, notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this §18.7
and sign a confidentiality agreement reasonably acceptable to Loan Party),
(b) disclosures to its directors, officers, employees, Affiliates, accountants,
appraisers, legal counsel and other professional advisors of such Lender
(provided that such Persons who are not employees of such Lender are advised of
the provision of this §18.7 and sign a confidentiality agreement reasonably
acceptable to Loan Party), (c) disclosures customarily provided or reasonably
required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7 and sign a confidentiality agreement reasonably
acceptable to Loan Party), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, (e) disclosures with
the consent of the Parent Borrower, or (f) disclosures required or requested by

 

125

--------------------------------------------------------------------------------


 

any other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Loan Parties of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information.  In addition, each Lender may make disclosure of
such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7 and sign a confidentiality agreement reasonably acceptable to Loan
Party).  Non-public information shall not include any information which is or
subsequently becomes publicly available other than as a result of a disclosure
of such information by a Lender, or prior to the delivery to such Lender is
within the possession of such Lender if such information is not known by such
Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Loan Parties, or is disclosed with the prior
approval of Loan Parties.  Nothing herein shall prohibit the disclosure of
non-public information to the extent necessary to enforce the Loan Documents.

 

§18.8                 Titled Agents.  The Titled Agents shall not have any
additional rights or obligations under the Loan Documents, except for those
rights, if any, as a Lender.

 

§19.                        NOTICES.

 

Each notice, demand, election or request (hereinafter in this §19 referred to as
“Notice”) must be in writing and shall be deemed to have been properly given or
served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, and addressed as follows:

 

If to the Agent or KeyBank:

 

KeyBank National Association
4910 Tiedeman Road, 3rd Floor

Brooklyn, OH 44144
Attn:  KeyBank Real Estate Capital

 

With a copy to:

 

KeyBank National Association
225 Franklin Street, 16th Floor
Boston, Massachusetts 02110
Attn:  Mr. Gregory W. Lane

 

and

 

Riemer & Braunstein LLP
Three Center Plaza, Suite 600
Boston, Massachusetts  02108
Attn:  Kevin J. Lyons, Esquire

 

126

--------------------------------------------------------------------------------


 

If to the Loan Parties:

 

CoreSite L.P.
1001 17th Street, Suite 500
Denver, CO  80202
Attn:                    Mr. Adam Post
Telecopy No.:  (877) 549-5851

 

CoreSite L.P.
1001 17th Street, Suite 500
Denver, CO  80202
Attn:                    General Counsel
Telecopy No.:  (855) 232-0594

 

With a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, NY  10022
Attn:                    James I. Hisiger, Esquire

 

With a copy to:

 

Latham & Watkins LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC 20004-1304
Attn:                    Jeffrey R. Chenard, Esquire

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender. 
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent. 
By giving at least fifteen (15) days prior Notice thereof, Loan Parties, a
Lender or Agent shall have the right from time to time and at any time during
the term of this Agreement to change their respective addresses and each shall
have the right to specify as its address any other address within the United
States of America.

 

127

--------------------------------------------------------------------------------


 

§20.                        RELATIONSHIP.

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Loan Parties or their respective Subsidiaries arising out
of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and Agent, and the Loan Parties is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

§21.                        GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401.  THE LOAN PARTIES, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT
FOR THE ENFORCEMENT OF THIS AGREEMENT SHALL BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN) SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF. 
THE LOAN PARTIES, THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE ANY OBJECTION ANY OF THEM
MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.  THE LOAN PARTIES, THE
AGENT AND THE LENDERS FURTHER AGREE THAT SERVICE OF PROCESS IN ANY SUCH SUIT
MAY BE MADE UPON THE LOAN PARTIES BY MAIL AT THE ADDRESS SPECIFIED IN §19
HEREOF.  IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON
A NONEXCLUSIVE BASIS WHERE ANY ASSETS OF LOAN PARTIES EXIST AND THE LOAN PARTIES
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE LOAN PARTIES BY MAIL AT THE ADDRESS
SPECIFIED IN §19 HEREOF.

 

§22.                        HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23.                        COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it

 

128

--------------------------------------------------------------------------------


 

shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.

 

§24.                        ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25.                        WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

EACH OF THE LOAN PARTIES, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.  EACH LOAN PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  EACH LOAN PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25.  EACH LOAN PARTY ACKNOWLEDGES
THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT
EACH LOAN PARTY AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

§26.                        DEALINGS WITH THE LOAN PARTIES.

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Loan Parties and their respective Subsidiaries or any of their
Affiliates regardless of the capacity of the Agent or the Lender hereunder.  The
Lenders acknowledge that, pursuant to such activities, KeyBank or its Affiliates
may receive information regarding such Persons (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

 

129

--------------------------------------------------------------------------------


 

§27.                        CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

§27.1                 Amendments Generally.  Except as otherwise expressly
provided in this Agreement, any consent or approval required or permitted by
this Agreement may be given, and any term of this Agreement or of any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Loan Parties of any terms of this Agreement or
such other instrument or the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Required
Lenders, which consent, approval or waiver (as applicable), or other action
permitted to be taken by the Required Lenders hereunder, shall be binding on the
Agent (subject to §14.10) and the Lenders.  Notwithstanding the foregoing, none
of the following may occur without the written consent of each Lender adversely
affected thereby:

 

(a) a reduction in the rate of interest on the Notes (other than a reduction or
waiver of default interest);

 

(b) an increase in the amount of the Commitments of the Lenders (except as
provided in §2.11 and §18.1);

 

(c) a forgiveness, reduction, or waiver of the principal of any unpaid Loan or
any interest thereon or fee payable under the Loan Documents;

 

(d) a change in the amount of any fee payable to a Lender hereunder;

 

(e) the postponement of any date fixed for any payment of principal of or
interest on the Loan or fee payable under the Loan Documents;

 

(f) an extension of the Term Loan Maturity Date, the Term Loan II Maturity Date,
the Term Loan III Maturity Date or the Revolving Credit Maturity Date (except as
provided in §2.12);

 

(g) a change in the manner of distribution of any payments to the Lenders or the
Agent;

 

(h) the release of any Loan Party or Guarantor except as otherwise provided in
§5.2 or §5.4;

 

(i) an amendment of the definition of Majority Lenders, Required Lenders,
Required Revolving Credit Lenders, Required Term Loan Lenders, Required Term
Loan II Lenders, Required Term Loan III Lenders or of any requirement for
consent by all of the Lenders;

 

(j) any modification to require a Revolving Credit Lender to fund a pro rata
share of a request for an advance of the Revolving Credit Loan made by the Loan
Parties other than based on its Revolving Credit Commitment Percentage;

 

(k) an amendment to this §27;

 

(l) an amendment or modification to the definition of Unencumbered Asset Pool
Availability (or any defined term referenced therein) which would result in an
increase in availability derived from Leased Assets; or

 

130

--------------------------------------------------------------------------------


 

(m) an amendment of any provision of this Agreement or the Loan Documents which
requires the approval of all of the Lenders, the Majority Lenders, Required
Lenders, Required Revolving Credit Lenders, Required Term Loan II Lenders,
Required Term Loan III Lenders or Required Term Loan Lenders to require a lesser
number of Lenders to approve such action.

 

The provisions of §14 may not be amended without the written consent of the
Agent.  There shall be no amendment, modification or waiver of any provision in
the Loan Documents with respect to Swing Loans without the consent of the Swing
Loan Lender, nor any amendment, modification or waiver of any provision in the
Loan Documents with respect to Letters of Credit without the consent of the
Issuing Lender.  Notwithstanding anything to the contrary herein, (i) any term
of this Agreement or of any other Loan Document relating to the rights or
obligations of the Revolving Credit Lenders, and not any other Lenders, may be
amended, and the performance or observance by Loan Parties of any such terms may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, and only with, the written consent of the Required
Revolving Credit Lenders or all Revolving Credit Lenders directly and adversely
affected thereby, as applicable (and for the avoidance of doubt, consent of any
Term Loan Lender, any Term Loan II Lender or any Term Loan III Lender shall not
be required); and (ii) any term of this Agreement or of any other Loan Document
relating to the rights or obligations of the Term Loan Lenders, and not any
other Lenders, may be amended, and the performance or observance by Loan Parties
of any such terms may be waived (either generally or in a particular instance
and either retroactively or prospectively) with, but only with, the written
consent of the Required Term Loan Lenders or all Term Loan Lenders directly or
adversely affected thereby, as applicable (and for the avoidance of doubt,
consent of any Revolving Credit Lender, any Term Loan II Lender or any Term Loan
III Lender shall not be required); and (iii) any term of this Agreement or of
any other Loan Document relating to the rights or obligations of the Term Loan
II Lenders, and not any other Lenders, may be amended, and the performance or
observance by Loan Parties of any such terms may be waived (either generally or
in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Required Term Loan II Lenders or all Term
Loan II Lenders directly or adversely affected thereby, as applicable (and for
the avoidance of doubt, consent of any Revolving Credit Lender, any Term Loan
Lender or any Term Loan III Lender shall not be required); and (iv) any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Term Loan III Lenders, and not any other Lenders, may be
amended, and the performance or observance by Loan Parties of any such terms may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Required Term
Loan III Lenders or all Term Loan III Lenders directly or adversely affected
thereby, as applicable (and for the avoidance of doubt, consent of any Revolving
Credit Lender, any Term Loan Lender or any Term Loan II Lender shall not be
required).  No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon.  No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of

 

131

--------------------------------------------------------------------------------


 

all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

 

§27.2                 Technical Amendments.  Notwithstanding anything to the
contrary in this Agreement, including this §27, this Agreement may be amended by
the Parent Borrower and Agent to provide for any Commitment Increase in the
manner contemplated by §2.11 and the extension of the Revolving Credit Maturity
Date as provided in §2.12.  Notwithstanding anything to the contrary in this
§27, if the Agent and the Parent Borrower have jointly identified an ambiguity,
omission, mistake or defect in any provision of this Agreement or an
inconsistency between provisions of this Agreement, the Agent and the Parent
Borrower shall be permitted to amend such provision or provisions to cure such
ambiguity, omission, mistake, defect or inconsistency so long as to do so would
not materially adversely affect the interests of the Lenders and the Issuing
Lender.  Any such amendment shall become effective without any further action or
consent of any of other party to this Agreement.  The Agent shall provide a copy
of each such amendment to the Lenders promptly after execution thereof.

 

§28.                        SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29.                        TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Loan Parties under this Agreement and the other Loan
Documents.

 

§30.                        NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

 

§31.                        REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to Loan Parties of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to Loan Parties or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, Loan Parties will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

 

132

--------------------------------------------------------------------------------


 

§32.                        NO THIRD PARTIES BENEFITED.

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Loan Parties, the Lenders, the Agent
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents.  All conditions to the performance of the obligations of the Agent
and the Lenders under this Agreement, including the obligation to make Loans and
issue Letters of Credit, are imposed solely and exclusively for the benefit of
the Agent and the Lenders and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that the Agent and the Lenders will refuse to make Loans or issue Letters
of Credit in the absence of strict compliance with any or all thereof and no
other Person shall, under any circumstances, be deemed to be a beneficiary of
such conditions, any and all of which may be freely waived in whole or in part
by the Agent and the Lenders at any time if in their sole discretion they deem
it desirable to do so.  In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by the Loan Parties or any of their Subsidiaries of
any development or the absence therefrom of defects.

 

§33.                        PATRIOT ACT.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies Loan
Parties, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify Loan
Parties in accordance with the Patriot Act.

 

§34.                        JUDGMENT CURRENCY.   Each Loan Party agrees to
indemnify and hold harmless the Agent and the Lenders from and against any loss
incurred by any of them as a result of any judgment or order being given or made
for an amount due from such Loan Party under or in connection with this Credit
Agreement or any other Loan Document and such judgment or order being paid or
payable in a currency other than the applicable currency (the “Judgment
Currency”) as a result of any variation as between (i) the rate of exchange at
which the applicable currency amount is converted into the Judgment Currency for
the purpose of such judgment or order, and (ii) the rate of exchange at which
the relevant indemnified party is able to purchase the applicable currency with
the amount of the Judgment Currency actually received by such Person.  The
foregoing indemnity shall constitute separate and independent obligations of the
Loan Parties and shall continue in full force and effect notwithstanding any
such judgment or order as aforesaid.  The term “rate of exchange” shall include
any premiums and costs of exchange payable in connection with the purchase of,
or conversion of, the relevant currency.

 

§35.                        JOINT AND SEVERAL LIABILITY.

 

Each of the Loan Parties covenants and agrees that it is obligated to repay the
Obligations and Hedge Obligations (provided that the Hedge Obligations shall not
include any Excluded Swap Obligations) as joint and several obligors under this
Agreement and each applicable Derivatives Contract and that each and every
covenant and obligation of any Loan Party

 

133

--------------------------------------------------------------------------------


 

hereunder and under the other Loan Documents shall be the joint and several
obligations of each Loan Party.

 

§36.                     ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF LOAN
PARTIES.

 

§36.1                 Attorney-in-Fact.  For the purpose of implementing the
joint Loan Party provisions of the Loan Documents, the Loan Parties hereby
irrevocably appoint Parent Borrower as their agent and attorney-in-fact for all
purposes of the Loan Documents, including the giving and receiving of notices
and other communications.

 

§36.2                 Accommodation.  It is understood and agreed that the
handling of this credit facility on a joint borrowing basis as set forth in this
Agreement is solely as an accommodation to the Loan Parties and at their
request.  Accordingly, the Agent and the Lenders are entitled to rely, and shall
be exonerated from any liability for relying upon, any Loan Request or Letter of
Credit Request or any other request or communication made by a purported officer
of any Loan Party without the need for any consent or other authorization of any
other Loan Party and upon any information or certificate provided on behalf of
any Loan Party by a purported officer of such Loan Party, and any such request
or other action shall be fully binding on each Loan Party as if made by it.

 

§36.3                 Waiver of Automatic or Supplemental Stay.  Each of the
Loan Parties represents, warrants and covenants to the Lenders and Agent that in
the event of the filing of any voluntary or involuntary petition in bankruptcy
by or against the other of the Loan Parties at any time following the execution
and delivery of this Agreement, none of the Loan Parties shall seek a
supplemental stay or any other relief, whether injunctive or otherwise, pursuant
to Section 105 of the Bankruptcy Code or any other provision of the Bankruptcy
Code, to stay, interdict, condition, reduce or inhibit the ability of the
Lenders or Agent to enforce any rights it has by virtue of this Agreement, the
Loan Documents, or at law or in equity, or any other rights the Lenders or Agent
has, whether now or hereafter acquired, against the other Loan Parties or
against any property owned by such other Loan Parties.

 

§36.4                 Waiver of Defenses.  To the extent permitted by applicable
law, each of the Loan Parties hereby waives and agrees not to assert or take
advantage of any defense based upon:

 

(a)                                 Any right to require Agent or the Lenders to
proceed against the other Loan Parties or any other Person or to proceed against
or exhaust any security held by Agent or the Lenders at any time or to pursue
any other remedy in Agent’s or any Lender’s power or under any other agreement
before proceeding against a Loan Party hereunder or under any other Loan
Document;

 

(b)                                 The defense of the statute of limitations in
any action hereunder or the payment or performance of any of the Obligations;

 

(c)                                  Any defense that may arise by reason of the
incapacity, lack of authority, death or disability of any other Person or
Persons or the failure of Agent or any Lender to file or enforce a claim against
the estate (in administration, bankruptcy or any other proceeding) of any other
Person or Persons;

 

134

--------------------------------------------------------------------------------


 

(d)                                 Any failure on the part of Agent or any
Lender to ascertain the extent or nature of any insurance or other rights with
respect thereto, or the liability of any party liable under the Loan Documents
or the obligations evidenced or secured thereby;

 

(e)                                  Demand, presentment for payment, notice of
nonpayment, protest, notice of protest and all other notices of any kind (except
for such notices as are specifically required to be provided to Loan Parties
pursuant to the Loan Documents), or the lack of any thereof, including, without
limiting the generality of the foregoing, notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or non-action on the part of any Loan Party, Agent, any Lender, any endorser or
creditor of Loan Parties or on the part of any other Person whomsoever under
this or any other instrument in connection with any obligation or evidence of
indebtedness held by Agent or any Lender;

 

(f)                                   Any defense based upon an election of
remedies by Agent or any Lender, including any election to proceed by judicial
or nonjudicial foreclosure of any security, whether real property or personal
property security, or by deed in lieu thereof, and whether or not every aspect
of any foreclosure sale is commercially reasonable, or any election of remedies,
including remedies relating to real property or personal property security,
which destroys or otherwise impairs the subrogation rights of a Loan Party or
the rights of a Loan Party to proceed against the other Loan Parties for
reimbursement, or both;

 

(g)                                  Any right or claim of right to cause a
marshaling of the assets of Loan Parties;

 

(h)                                 Any principle or provision of law, statutory
or otherwise, which is or might be in conflict with the terms and provisions of
this Agreement;

 

(i)                                     Any duty on the part of Agent or any
Lender to disclose to Loan Parties any facts Agent or any Lender may now or
hereafter know about Loan Parties or the Eligible Real Estate Assets, regardless
of whether Agent or any Lender has reason to believe that any such facts
materially increase the risk beyond that which each Loan Party intends to assume
or has reason to believe that such facts are unknown to Loan Parties or has a
reasonable opportunity to communicate such facts to Loan Parties, it being
understood and agreed that each Loan Party is fully responsible for being and
keeping informed of the financial condition of the other Loan Parties, of the
condition of the Eligible Real Estate Asset and of any and all circumstances
bearing on the risk that liability may be incurred by Loan Parties hereunder and
under the other Loan Documents;

 

(j)                                    Any inaccuracy of any representation or
other provision contained in any Loan Document;

 

(k)                                 Subject to compliance with the provisions of
this Agreement, any sale or assignment of the Loan Documents, or any interest
therein;

 

(l)                                     Subject to compliance with the
provisions of this Agreement, any sale or assignment by a Loan Party or any
other Person of any Eligible Real Estate Assets, or any portion thereof or
interest therein, not consented to by Agent or any Lender;

 

135

--------------------------------------------------------------------------------


 

(m)                             Any invalidity, irregularity or
unenforceability, in whole or in part, of any one or more of the Loan Documents;

 

(n)                                 Any lack of commercial reasonableness in
dealing with the Unencumbered Asset Pool;

 

(o)                                 Any deficiencies in the Unencumbered Asset
Pool or any deficiency in the ability of Agent or any Lender to collect or to
obtain performance from any Persons now or hereafter liable for the payment and
performance of any obligation hereby guaranteed;

 

(p)                                 An assertion or claim that the automatic
stay provided by 11 U.S.C. §362 (arising upon the voluntary or involuntary
bankruptcy proceeding of the other Loan Parties) or any other stay provided
under any other debtor relief law (whether statutory, common law, case law or
otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which may
be or become applicable, shall operate or be interpreted to stay, interdict,
condition, reduce or inhibit the ability of Agent or any Lender to enforce any
of its rights, whether now or hereafter required, which Agent or any Lender may
have against a Loan Party;

 

(q)                                 Any modifications of the Loan Documents or
any obligation of Loan Parties relating to the Loan by operation of law or by
action of any court, whether pursuant to the Bankruptcy Code, or any other
debtor relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise;

 

(r)                                    Any release of a Loan Party or of any
other Person from performance or observance of any of the agreements, covenants,
terms or conditions contained in any of the Loan Documents by operation of law,
Agent’s or the Lenders’ voluntary act or otherwise;

 

(s)                                   Any action, occurrence, event or matter
consented to by Loan Parties under any provision hereof, or otherwise;

 

(t)                                    The dissolution or termination of
existence of any Loan Party;

 

(u)                                 Either with or without notice to Loan
Parties, any renewal, extension, modification, amendment or another changes in
the Obligations, including but not limited to any material alteration of the
terms of payment or performance of the Obligations;

 

(v)                                 Any defense of Loan Parties, including
without limitation, the invalidity, illegality or unenforceability of any of the
Obligations; or

 

(w)                               To the fullest extent permitted by law, any
other legal, equitable or surety defenses whatsoever to which Loan Parties might
otherwise be entitled, it being the intention that the obligations of Loan
Parties hereunder are absolute, unconditional and irrevocable.

 

§36.5                 Waiver.  Each of the Loan Parties waives, to the fullest
extent that each may lawfully so do, the benefit of all appraisement, valuation,
stay, extension, homestead, exemption and redemption laws which such Person may
claim or seek to take advantage of in order to prevent or hinder the enforcement
of any of the Loan Documents or the exercise by Lenders or Agent of any of their
respective remedies under the Loan Documents and, to the fullest extent that the
Loan

 

136

--------------------------------------------------------------------------------


 

Parties may lawfully so do.  Each of the Loan Parties further agrees that the
Lenders and Agent shall be entitled to exercise their respective rights and
remedies under the Loan Documents or at law or in equity in such order as they
may elect.  Without limiting the foregoing, each of the Loan Parties further
agrees that upon the occurrence of an Event of Default, the Lenders and Agent
may exercise any of such rights and remedies without notice to either of the
Loan Parties except as required by law or the Loan Documents and agrees that
neither the Lenders nor Agent shall be required to proceed against the other of
the Loan Parties or any other Person or to proceed against or to exhaust any
other security held by the Lenders or Agent at any time or to pursue any other
remedy in Lender’s or Agent’s power or under any of the Loan Documents before
proceeding against a Loan Party or its assets under the Loan Documents.

 

§36.6                 Subordination.  So long as the Loans or Letters of Credit
are outstanding, each of the Loan Parties hereby expressly waives any right of
contribution from or indemnity against the other, whether at law or in equity,
arising from any payments made by such Person pursuant to the terms of this
Agreement or the Loan Documents, and each of the Loan Parties acknowledges that
it has no right whatsoever to proceed against the other for reimbursement of any
such payments.  In connection with the foregoing, each of the Loan Parties
expressly waives any and all rights of subrogation to the Lenders or Agent
against the other of the Loan Parties, and each of the Loan Parties hereby
waives any rights to enforce any remedy which the Lenders or Agent may have
against the other of the Loan Parties and any rights to participate in any
assets of the other Loan Parties.  In addition to and without in any way
limiting the foregoing, each of the Loan Parties hereby subordinates any and all
indebtedness it may now or hereafter owe to such other Loan Parties to all
indebtedness of the Loan Parties to the Lenders and Agent, and agrees with the
Lenders and Agent that neither of the Loan Parties shall claim any offset or
other reduction of such Loan Party’s obligations hereunder because of any such
indebtedness and shall not take any action to obtain any assets of the other
Loan Parties.

 

§37.                        ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE
PROVISIONS.

 

(a)                                 Without limiting any other provision of §36,
each Subsidiary Guarantor acknowledges that it has received, or will receive,
significant financial and other benefits, either directly or indirectly, from
the proceeds of the Loans made by the Lenders to the Loan Parties pursuant to
this Agreement; that the benefits received by such Subsidiary Guarantor are
reasonably equivalent consideration for such Subsidiary Guarantor’s execution of
this Agreement and the other Loan Documents to which it is a party; and that
such benefits include, without limitation, the access to capital afforded to the
Loan Parties pursuant to this Agreement from which the activities of such
Subsidiary Guarantor will be supported, the refinancing of certain existing
indebtedness of such Subsidiary Guarantor, and the ability to refinance that
indebtedness at a lower interest rate and otherwise on more favorable terms than
would be available to it if the Eligible Real Estate Asset owned by such
Subsidiary Guarantor were being financed on a stand-alone basis and not as part
of the Unencumbered Asset Pool hereunder.  Each Subsidiary Guarantor is
executing this Agreement and the other Loan Documents in consideration of those
benefits received by it and each Subsidiary Guarantor desires to enter into an
allocation and contribution agreement with each other Subsidiary Guarantor set
forth in this §37 and agrees to subordinate and subrogate any rights or claims
it may have against other Subsidiary Guarantors as and to the extent set forth
in §36.

 

137

--------------------------------------------------------------------------------


 

(b)                                 In the event any one or more Subsidiary
Guarantors (any such Subsidiary Guarantor, a “Funding Guarantor”) is deemed to
have paid an amount in excess of the principal amount attributable to it (such
principal amount, the “Allocable Principal Balance”) (any deemed payment in
excess of the applicable Allocable Principal Balance, a “Contribution”) as a
result of such Funding Guarantor’s payment of and/or performance on the
Obligations, then after payment in full of the Loans and the satisfaction of all
of Subsidiary Guarantors’ other obligations under the Loan Documents, such
Funding Guarantor shall be entitled to contribution from each benefited
Subsidiary Guarantor for the amount of the Contribution so benefited (any such
contribution, a “Reimbursement Contribution”), up to such benefited Subsidiary
Guarantor’s then current Allocable Principal Balance.  Any Reimbursement
Contributions required to be made hereunder shall, subject to §36, be made
within ten (10) days after demand therefor.

 

(c)                                  If a Subsidiary Guarantor (a “Defaulting
Guarantor”) shall have failed to make a Reimbursement Contribution as
hereinabove provided, after the later to occur of (a) payment of the Loan in
full and the satisfaction of all of all Subsidiary Guarantors’ other obligations
to Lenders or (b) the date which is 366 days after the payment in full of the
Loans, the Funding Guarantor to whom such Reimbursement Contribution is owed
shall be subrogated to the rights of Lenders against such Defaulting Guarantor;
provided, however, if Agent returns any payments in connection with a bankruptcy
of a Subsidiary Guarantor, all other Subsidiary Guarantors shall jointly and
severally pay to Agent and Lenders all such amounts returned, together with
interest at the Default Rate accruing from and after the date on which such
amounts were returned.

 

(d)                                 In the event that at any time there exists
more than one Funding Guarantor with respect to any Contribution (in any such
case, the “Applicable Contribution”), then Reimbursement Contributions from
Defaulting Guarantors pursuant hereto shall be equitably allocated among such
Funding Guarantors.  In the event that at any time any Subsidiary Guarantor pays
an amount hereunder in excess of the amount calculated pursuant to this
paragraph, that Subsidiary Guarantor shall be deemed to be a Funding Guarantor
to the extent of such excess and shall be entitled to a Reimbursement
Contribution from the other Loan Parties in accordance with the provisions of
this §37.

 

(e)                                  It is the intent of each Subsidiary
Guarantor, the Agent and the Lenders that in any proceeding under the Bankruptcy
Code or any similar Debtor Relief Laws, such Subsidiary Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Subsidiary Guarantor hereunder (or
any other obligations of such Subsidiary Guarantor to the Agent and the Lenders
under the Loan Documents) to be avoidable or unenforceable against such
Subsidiary Guarantor in such proceeding as a result of applicable Laws,
including, without limitation, (i) Section 548 of the Bankruptcy Code and
(ii) any state fraudulent transfer or fraudulent conveyance act or statute
applied in such proceeding, whether by virtue of Section 544 of the Bankruptcy
Code or otherwise.  The Laws under which the possible avoidance or
unenforceability of the obligations of such Subsidiary Guarantor hereunder (or
any other obligations of such Subsidiary Guarantor to the Agent and the Lenders
under the Loan Documents) shall be determined in any such proceeding are
referred to herein as “Avoidance Provisions”.  Accordingly, to the extent that
the obligations of a Subsidiary Guarantor hereunder would otherwise be subject
to avoidance under the Avoidance Provisions, the maximum Obligations for which
such Subsidiary Guarantor shall be liable

 

138

--------------------------------------------------------------------------------


 

hereunder shall be reduced to the greater of (A) the amount which, as of the
time any of the Obligations are deemed to have been incurred by such Subsidiary
Guarantor under the Avoidance Provisions, would not cause the obligations of
such Subsidiary Guarantor hereunder (or any other obligations of such Subsidiary
Guarantor to the Agent and the Lenders under the Loan Documents), to be subject
to avoidance under the Avoidance Provisions or (B) the amount which, as of the
time demand is made hereunder upon such Subsidiary Guarantor for payment on
account of the Obligations, would not cause the obligations of such Subsidiary
Guarantor hereunder (or any other obligations of such Subsidiary Guarantor to
the Agent and the Lenders under the Loan Documents), to be subject to avoidance
under the Avoidance Provisions.  The provisions of this §37(e) are intended
solely to preserve the rights of the Agent and the Lenders hereunder to the
maximum extent that would not cause the obligations of any Subsidiary Guarantor
hereunder to be subject to avoidance under the Avoidance Provisions, and no
Subsidiary Guarantor or any other Person shall have any right or claim under
this Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.

 

§38                           ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA
FINANCIAL INSTITUTIONS.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the writedown and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Signature Pages Follow]

 

139

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

 

PARENT BORROWER:

 

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

/s/ Jeffrey S. Finnin

 

Name:

Jeffrey S. Finnin

 

Title:

Chief Financial Officer

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

S-1

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

CoreSite Real Estate 70 Innerbelt, L.L.C., a Delaware limited liability company

CoreSite Real Estate 900 N. Alameda, L.P., a Delaware limited partnership

CoreSite Real Estate 2901 Coronado, L.P., a Delaware limited partnership

CoreSite Real Estate 1656 McCarthy, L.P., a Delaware limited partnership

CoreSite Real Estate 427 S. LaSalle, L.L.C., a Delaware limited liability
company

CoreSite Real Estate 2972 Stender, L.P., a Delaware limited partnership

CoreSite Real Estate 12100 Sunrise Valley Drive L.L.C., a Delaware limited
liability company

CoreSite Real Estate 2115 NW 22nd Street, L.L.C., a Delaware limited liability
company

CoreSite One Wilshire, L.L.C., a Delaware limited liability company

CoreSite Real Estate 55 S. Market Street, L.L.C. , a Delaware limited liability
company

CoreSite Real Estate 3032 Coronado, L.P., a Delaware limited partnership

 

By:

/s/ Jeffrey S. Finnin

 

Name: 

Jeffrey S. Finnin

 

Title: 

Chief Financial Officer

 

 

S-2

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

 

 

 

 

 

By:

/s/Jessica Lauerhass

 

Name:

Jessica Lauerhass

 

Title:

Vice President

 

 

 

 

KeyBank National Association

 

225 Franklin Street, 16th Floor

 

Boston, Massachusetts 02110

 

Attention:

Gregory W. Lane

 

Telephone:

617-385-6212

 

Facsimile:

617-385-6293

 

 

S-3

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Brian Gross

 

Name:

Brian Gross

 

Title:

Authorized Signatory

 

 

 

 

Royal Bank of Canada

 

200 Vesey Street

 

New York, New York 10281-8098

 

Attention:

Manager, Loans Administration

 

Telephone:

877-332-7455

 

Facsimile:

212-428-2372

 

 

S-4

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Lee Surtees

 

Name:

Lee Surtees

 

Title:

Senior Vice President

 

 

 

 

Regions Bank

 

1900 5th Avenue North 15th Floor

 

Birmingham Al 35203

 

Attention:

Lee Surtees

 

Telephone:

205 264 4860

 

Facsimile:

205 264 5456

 

 

S-5

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ William T. Cahill

 

Name:

William T. Cahill

 

Title:

Vice President

 

 

 

 

CitiBank, N.A.

 

388 Greenwich Street, 23rd Floor

 

New York, New York 10013

 

Attention:

David L. Smith

 

Telephone:

212-816-3784

 

Facsimile:

866-421-9138

 

 

S-6

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Dennis T. Kwan

 

Name:

Dennis T. Kwan

 

Title:

Vice President

 

 

 

 

Bank of America, N.A.

 

555 California Street, 6th Floor

 

San Francisco, California 94104

 

Attention:

Dennis Kwan

 

Telephone:

415-913-4697

 

Facsimile:

415-503-5505

 

 

S-7

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Wallace Wong

 

Name:

Wallace Wong

 

Title:

Authorized Signatory

 

 

 

 

The Toronto-Dominium Bank, New York Branch

 

c/o TD Securities

 

222 Bay Street, E&Y Tower 15th Floor

 

Toronto Ontario M5K 1A2

 

Attention:

 Maria Macchiaroli

 

Telephone:

416-308-3619

 

Facsimile:

416-982-8619

 

 

S-8

--------------------------------------------------------------------------------


 

 

COBANK, ACB

 

 

 

 

 

By:

/s/ Jacqueline Bove

 

Name:

Jacqueline Bove

 

Title:

Managing Director

 

 

 

 

CoBank, ACB

 

6340 S. Fiddlers Green Circle

 

Greenwood Village, Colorado 80111

 

Attention: Credit Information Services

 

 

S-9

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Ricky Nahal

 

Name:

Ricky Nahal

 

Title:

Vice President

 

 

 

 

Wells Fargo Bank, National Association

 

1512 Eureka Road, Suite 350

 

Roseville, California 95661

 

Attention:

Ricky Nahal

 

Telephone:

916-788-4700

 

E-mail:

ricky.nahal@wellsfargo.com

 

 

S-10

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Benjamin Kuruvila

 

Name:

Benjamin Kuruvila

 

Title:

Vice President

 

 

 

 

U.S. Bank National Association

 

Denver Tower, 950 17th Street 8th Floor

 

Denver, Colorado 80202

 

Attention:

Benjamin Kuruvila/Vice President

 

Telephone:

303-585-4154

 

Email:

benjamin.kuruvila@usbank.com

 

 

S-11

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

By:

/s/ Francine Glandt

 

Name:

Francine Glandt

 

Title:

Senior Vice President

 

SunTrust Bank

303 Peachtree St., NE, 22nd Floor

Atlanta, GA 30308

Attention:                                         Alex Rownd / Vice President

Telephone:                                   404-813-0510

 

S-12

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Brandon K. Fiddler

 

Name:

Brandon K. Fiddler

 

Title:

Senior Vice President

 

PNC Bank, National Association

249 Fifth Avenue

One PNC Plaza

Pittsburgh, PA 15222

Attention:                                         Philip Liebscher

Telephone:                                   412-762-3202

 

S-13

--------------------------------------------------------------------------------


 

EXHIBIT A-1

FORM OF REVOLVING CREDIT NOTE

 

$

, 2018

 

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                     (“Payee”), or its registered
assignee, in accordance with the terms of that certain Fourth Amended and
Restated Credit Agreement, dated as of April 19, 2018, as from time to time in
effect, among CoreSite, L.P., the Subsidiary Guarantors, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (the “Credit Agreement”), to the extent not sooner paid,
on or before the Revolving Credit Maturity Date, the principal sum of
                  ($          ), or such amount as may be advanced by the Payee
under the Credit Agreement as a Revolving Credit Loan with daily interest from
the date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement.  Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full hereof. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

 

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement.  The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned

 

Exhibit A-1 - 1

--------------------------------------------------------------------------------


 

Maker, such excess shall be refunded to the undersigned Maker.  All interest
paid or agreed to be paid to the Lenders shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal of the Obligations of the
undersigned Maker (including the period of any renewal or extension thereof) so
that the interest thereon for such full period shall not exceed the maximum
amount permitted by applicable law.  This paragraph shall control all agreements
between the undersigned Maker and the Lenders and the Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 

Exhibit A-1 - 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Chief Financial Officer

 

 

 

 

(SEAL)

 

[Signatures Continued On Next Page]

 

Exhibit A-1 - 3

--------------------------------------------------------------------------------


 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

Exhibit A-1 - 4

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF TERM LOAN NOTE

 

$

, 2018

 

 

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                     (“Payee”), or its registered
assignee, in accordance with the terms of that certain Fourth Amended and
Restated Credit Agreement, dated as of April 19, 2018, as from time to time in
effect, among CoreSite, L.P., the Subsidiary Guarantors, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (the “Credit Agreement”), to the extent not sooner paid,
on or before the Term Loan Maturity Date, the principal sum of                  
($          ), or such amount as may be advanced by the Payee under the Credit
Agreement as a Term Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest and late charges at the rates provided in the Credit Agreement. 
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

 

This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Term Loan Maturity Date and is subject to mandatory prepayment
in the amounts and under the circumstances set forth in the Credit Agreement,
and may be prepaid in whole or from time to time in part, all as set forth in
the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned

 

Exhibit A-2 - 1

--------------------------------------------------------------------------------


 

Maker, such excess shall be refunded to the undersigned Maker.  All interest
paid or agreed to be paid to the Lenders shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal of the Obligations of the
undersigned Maker (including the period of any renewal or extension thereof) so
that the interest thereon for such full period shall not exceed the maximum
amount permitted by applicable law.  This paragraph shall control all agreements
between the undersigned Maker and the Lenders and the Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 

Exhibit A-3 - 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Chief Financial Officer

 

 

 

(SEAL)

 

[Signatures Continued On Next Page]

 

Exhibit A-3 - 3

--------------------------------------------------------------------------------


 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

Exhibit A-3 - 4

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

FORM OF TERM LOAN II NOTE

 

$

, 2018

 

 

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                     (“Payee”), or its registered
assignee, in accordance with the terms of that certain Fourth Amended and
Restated Credit Agreement, dated as of April 19, 2018, as from time to time in
effect, among CoreSite, L.P., the Subsidiary Guarantors, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (the “Credit Agreement”), to the extent not sooner paid,
on or before the Term Loan II Maturity Date, the principal sum of
                  ($          ), or such amount as may be advanced by the Payee
under the Credit Agreement as a Term Loan II Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement.  Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full hereof. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

 

This Note is one of one or more Term Loan II Notes evidencing borrowings under
and is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Term Loan II Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned

 

Exhibit A-3 - 5

--------------------------------------------------------------------------------


 

Maker, such excess shall be refunded to the undersigned Maker.  All interest
paid or agreed to be paid to the Lenders shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal of the Obligations of the
undersigned Maker (including the period of any renewal or extension thereof) so
that the interest thereon for such full period shall not exceed the maximum
amount permitted by applicable law.  This paragraph shall control all agreements
between the undersigned Maker and the Lenders and the Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 

Exhibit A-3 - 6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

 

 

Name:

Jeffrey S. Finnin

 

 

 

 

Title:

Chief Financial Officer

 

 

 

(SEAL)

 

[Signatures Continued On Next Page]

 

Exhibit A-3 - 7

--------------------------------------------------------------------------------


 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

Exhibit A-3 - 8

--------------------------------------------------------------------------------


 

EXHIBIT A-4

 

FORM OF TERM LOAN III NOTE

 

$

, 2018

 

 

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                     (“Payee”), or its registered
assignee, in accordance with the terms of that certain Fourth Amended and
Restated Credit Agreement, dated as of April 19 2018, as from time to time in
effect, among CoreSite, L.P., the Subsidiary Guarantors, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (the “Credit Agreement”), to the extent not sooner paid,
on or before the Term Loan III Maturity Date, the principal sum of
                  ($          ), or such amount as may be advanced by the Payee
under the Credit Agreement as a Term Loan III Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement.  Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full hereof. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

 

This Note is one of one or more Term Loan III Notes evidencing borrowings under
and is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Term Loan III Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned

 

Exhibit A-4 - 1

--------------------------------------------------------------------------------


 

Maker, such excess shall be refunded to the undersigned Maker.  All interest
paid or agreed to be paid to the Lenders shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal of the Obligations of the
undersigned Maker (including the period of any renewal or extension thereof) so
that the interest thereon for such full period shall not exceed the maximum
amount permitted by applicable law.  This paragraph shall control all agreements
between the undersigned Maker and the Lenders and the Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 

Exhibit A-4 - 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

(SEAL)

 

[Signatures Continued On Next Page]

 

Exhibit A-4 - 3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

(SEAL)

 

Exhibit A-4 - 4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LOAN NOTE

 

$

 

             , 2018

 

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                     (“Payee”), or its registered
assignee, in accordance with the terms of that certain Fourth Amended and
Restated Credit Agreement, dated as of April 19, 2018, as from time to time in
effect, among CoreSite, L.P., the Subsidiary Guarantors, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (the “Credit Agreement”), to the extent not sooner paid,
on or before earlier of (x) five (5) Business Days after the making of such
Swing Loan and (y)  the Revolving Credit Maturity Date, the lesser of (i) the
principal sum of                   ($          ) and (ii) the aggregate unpaid
principal amount of all Swing Loans made by Payee to the Maker pursuant to the
Credit Agreement as a Swing Loan with daily interest from the date thereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and, to the extent permitted by applicable law, on overdue
installments of interest and late charges at the rates provided in the Credit
Agreement.  Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time or made by wire transfer in accordance with wiring
instructions provided by the Agent.

 

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal

 

Exhibit B-1

--------------------------------------------------------------------------------


 

balance of the Obligations of the undersigned Maker and to the payment of
interest or, if such excessive interest exceeds the unpaid balance of principal
of the Obligations of the undersigned Maker, such excess shall be refunded to
the undersigned Maker.  All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations of the undersigned Maker (including the period of
any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by applicable law.  This
paragraph shall control all agreements between the undersigned Maker and the
Lenders and the Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Chief Financial Officer

 

 

 

 

 

(SEAL)

 

[Signatures Continued On Next Page]

 

Exhibit B-2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

(SEAL)

 

Exhibit B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
                  , 201  , by                                , a
                           (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.3 of the Fourth Amended and Restated
Credit Agreement, dated as of April 19, 2018, as from time to time in effect
(the “Credit Agreement”), among CoreSite, L.P. (the “Parent Borrower”), the
Subsidiary Guarantors, KeyBank National Association, for itself and as Agent,
and the other Lenders from time to time party thereto.  Terms used but not
defined in this Joinder Agreement shall have the meanings defined for those
terms in the Credit Agreement.

 

RECITALS

 

A.                                    Joining Party is required, pursuant to
§5.3 of the Credit Agreement, to become an additional Subsidiary Guarantor under
the Credit Agreement and the Notes.

 

B.                                    Joining Party expects to realize direct
and indirect benefits as a result of the availability to Parent Borrower of the
credit facilities under the Credit Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

Joinder.  By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Guarantor” under the Credit Agreement and the other Loan Documents with respect
to all the Obligations of Parent Borrower now or hereafter incurred under the
Credit Agreement and the other Loan Documents.  Joining Party agrees that
Joining Party is and shall be bound by, and hereby assumes, all representations,
warranties, covenants, terms, conditions, duties and waivers applicable to a
Subsidiary Guarantor under the Credit Agreement and the other Loan Documents.

 

Representations and Warranties of Joining Party.  Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a Subsidiary Guarantor and a Borrower on and as of
the Effective Date as though made on that date.  As of the Effective Date, all
covenants and agreements in the Loan Documents of the Subsidiary Guarantors are
true and correct with respect to Joining Party and no Default or Event of
Default shall exist or might exist upon the Effective Date in the event that
Joining Party becomes a Subsidiary Guarantor.

 

Joint and Several.  Joining Party hereby agrees that, as of the Effective Date,
the Credit Agreement, the Notes and the other Loan Documents heretofore
delivered to the Agent and the Lenders shall be a joint and several obligation
of Joining Party to the same extent as if executed

 

Exhibit C-1

--------------------------------------------------------------------------------


 

and delivered by Joining Party, and upon request by Agent, will promptly become
a party to the Credit Agreement, the Notes and the other Loan Documents to
confirm such obligation.

 

Further Assurances.  Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

 

GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

Counterparts.  This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

 

The effective date (the “Effective Date”) of this Joinder Agreement is
                 , 20  .

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

 

“JOINING PARTY”

 

 

 

 

 

                                                                                                  ,
a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[SEAL]

 

 

ACKNOWLEDGED:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

[Printed Name and Title]

 

 

Exhibit C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

KeyBank National Association, as Agent
4910 Tiedeman Rd.

Brooklyn, OH 44144
Attention:  Vicky F. Heineck

E-mail:  vicky_f_heineck@keybank.com

 

Ladies and Gentlemen:

 

Pursuant to the provisions of §2.7 of the Fourth Amended and Restated Credit
Agreement, dated as of April 19, 2018 (as the same may hereafter be amended, the
“Credit Agreement”), among CoreSite, L.P. (the “Parent Borrower”), the
Subsidiary Guarantors, KeyBank National Association for itself and as Agent, and
the other Lenders from time to time party thereto, the undersigned Borrower
hereby requests and certifies as follows:

 

1.                                      Revolving Credit Loan.  The undersigned
Parent Borrower on behalf of itself hereby requests a [Revolving Credit Loan
under §2.1] [Swing Loan under §2.5] of the Credit Agreement:

 

Principal Amount:  $             [If applicable, Alternative Currency:
EUR         /£          ]
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for Revolving Credit LIBOR Rate Loans:

 

by credit to the general account of the Parent Borrower with the Agent at the
Agent’s Head Office.

 

[If the requested Loan is a Swing Loan and the Parent Borrower desire for such
Loan to be a LIBOR Rate Loan following its conversion as provided in §2.5(d),
specify the Interest Period following conversion:                 ]

 

Use of Proceeds.  Such Loan shall be used for purposes permitted by §2.9 of the
Credit Agreement.

 

No Default.  The undersigned Authorized Officer or chief financial officer or
chief accounting officer of Parent Borrower certifies that the Parent Borrower
is and will be in compliance with all covenants under the Loan Documents after
giving effect to the making of the Loan requested hereby and no Default or Event
of Default has occurred and is continuing.  Attached hereto is an Unencumbered
Asset Pool Certificate setting forth a calculation of the Unencumbered Asset
Pool Availability after giving effect to the Loan requested hereby. No
condemnation proceedings are pending or, to the undersigned knowledge,
threatened against any Eligible Real Estate Asset.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

Representations True.  The undersigned Authorized Officer or chief financial
officer or chief accounting officer of Parent Borrower certifies, represents and
agrees that each of the representations and warranties made by or on behalf of
the Parent Borrower or its Subsidiaries (if applicable), contained in the Credit
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

 

Other Conditions.  The undersigned chief financial officer or chief accounting
officer of Parent Borrower certifies, represents and agrees that all other
conditions to the making of the Loan requested hereby set forth in the Credit
Agreement have been satisfied.

 

Definitions.  Terms defined in the Credit Agreement are used herein with the
meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request this      
day of              , 201  .

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Chief Financial Officer

 

 

 

 

 

(SEAL)

 

Exhibit D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF LETTER OF CREDIT REQUEST

 

[DATE]

 

KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor,

Brooklyn, OH 44144
Attn:  Rosemarie Borrelli

 

Re:                             Letter of Credit Request under Credit Agreement
(as defined below) dated as of [        ] [  ], 2018

 

Ladies and Gentlemen:

 

Pursuant to §2.10 of the Fourth Amended and Restated Credit Agreement, dated as
of April 19, 2018, among you, certain other Lenders, CoreSite, L.P. (“Parent
Borrower”), and the Subsidiary Guarantors (the “Credit Agreement”), we hereby
request that you issue a Letter of Credit as follows:

 

(i)                                     Name and address of beneficiary:

 

(ii)                                  Face amount: $                [If
applicable, Alternative Currency: EUR         /£          ]

 

(iii)                               Proposed Issuance Date:

 

(iv)                              Proposed Expiration Date:

 

(v)                                 Other terms and conditions as set forth in
the proposed form of Letter of Credit attached hereto.

 

(vi)                              Purpose of Letter of Credit:

 

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

 

The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Parent Borrower certifies that the Parent Borrower is and
will be in compliance with all covenants under the Loan Documents after giving
effect to the issuance of the Letter of Credit requested hereby and no Default
or Event of Default has occurred and is continuing.  Attached hereto is an
Unencumbered Asset Pool Certificate setting forth a calculation of the
Unencumbered Asset Pool Availability after giving effect to the Letter of Credit
requested hereby. No condemnation proceedings are pending or, to the
undersigned’s knowledge, threatened against any Eligible Real Estate Asset.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e).  All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

 

The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Parent Borrower certifies, represents and agrees that each
of the representations and warranties made by or on behalf of the Parent
Borrower or its Subsidiaries (if applicable), contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made, is true as of the date hereof and shall
also be true at and as of the proposed issuance date of the Letter of Credit
requested hereby, with the same effect as if made at and as of the proposed
issuance date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).

 

 

Very truly yours,

 

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Chief Financial Officer

 

 

 

 

 

(SEAL)

 

Exhibit E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF UNENCUMBERED ASSET POOL CERTIFICATE

 

UNENCUMBERED ASSET POOL WORKSHEET

 

A.

Unencumbered Asset Pool Value: (i) 60% of the Capitalized Value of the
Unencumbered Asset Pool (excluding the Leased Assets) plus (ii) the Leased Asset
NOI Amount

 

or

 

Unencumbered Asset Pool Value: (i) 65% of the Capitalized Value of the
Unencumbered Asset Pool (excluding the Leased Assets) plus the Material
Acquisition Leased Asset NOI Amount.

 

$

 

 

 

 

 

B.

Consolidated Unsecured Debt Yield Coverage Ratio Test: (i) The maximum principal
amount of the Loans and Letter of Credit Obligations which would not cause the
Consolidated Unsecured Debt Yield to be less than 12% plus (ii) the Leased Asset
NOI Amount

 

or

 

Consolidated Unsecured Debt Yield Coverage Ratio Test: (i) The maximum principal
amount of the Loans and Letter of Credit Obligations which would not cause the
Consolidated Unsecured Debt Yield to be less than 11.5%, plus (ii) the Material
Acquisition Leased Asset NOI Amount

 

[See Attached Spreadsheet]

 

 

 

 

 

 

C.

Unencumbered Asset Pool Availability: Lesser of A or B

 

$

 

 

Exhibit F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Agent
225 Franklin Street, 16th Floor
Boston, Massachusetts 02110
Attn:  Gregory Lane

 

Ladies and Gentlemen:

 

Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of April 19, 2018 (as the same may hereafter be amended, the “Credit Agreement”)
by and among CoreSite, L.P. (“Parent Borrower”), the Subsidiary Guarantors,
KeyBank National Association for itself and as Agent, and the other Lenders from
time to time party thereto.  Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, REIT is furnishing to you herewith (or have
most recently furnished to you) the consolidated financial statements of REIT
for the fiscal period ended                 (the “Balance Sheet Date”).  Such
financial statements have been prepared in accordance with GAAP and present
fairly the consolidated financial position in all material respects of REIT at
the date thereof and the results of its operations for the periods covered
thereby.

 

This certificate is submitted in compliance with requirements of §2.11(d),
§5.2(b), §7.4(c), §7.5(e), §8.1, §10.12 or §11.3 of the Credit Agreement.  If
this certificate is provided under a provision other than §7.4(c), the
calculations provided below are made using the consolidated financial statements
of REIT as of the Balance Sheet Date adjusted in the best good faith estimate of
REIT to give effect to the making of a Loan, issuance of a Letter of Credit,
acquisition or disposition of property or other event that occasions the
preparation of this certificate; and the nature of such event and the estimate
of REIT of its effects are set forth in reasonable detail in an attachment
hereto.  The undersigned is an Authorized Officer or chief financial officer or
chief accounting officer of Parent Borrower.

 

The undersigned has no knowledge of any Default or Event of Default. (Note: If
the signer does have knowledge of any Default or Event of Default, the form of
certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Parent Borrower with respect thereto.)

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

Exhibit G-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this       day of            , 201 .

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Chief Financial Officer

 

 

 

 

 

(SEAL)

 

Exhibit G-2

--------------------------------------------------------------------------------


 

APPENDIX TO COMPLIANCE CERTIFICATE

 

Exhibit G-3

--------------------------------------------------------------------------------


 

WORKSHEET

 

GROSS ASSET VALUE

 

A.

Capitalized Value of all Stabilized Properties (other than the Leased Assets)

 

$

B.

Adjusted Net Income of the Leased Assets multiplied by eight

 

$

C.

Book Value of Development Properties and Construction In Process

 

$

D.

Book Value of Land Assets

 

$

E.

Aggregate of Unrestricted Cash and Cash Equivalents and Specified Restricted
Cash and Cash Equivalents

 

$

F.

Pro rata share of Gross Asset Value attributable to such assets owned by
Unconsolidated Affiliates

 

$

G.

Gross Asset Value equals sum of A plus B plus C plus D plus E plus F

 

$

 

Exhibit G-4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    , by and between                              (“Assignor”),
and                              (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is a party to that certain Fourth Amended and Restated Credit
Agreement, dated as of April 19, 2018, by and among CORESITE, L.P. (“Parent
Borrower”), the Subsidiary Guarantors, the other lenders that are or may become
a party thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as Agent
(the “Loan Agreement”); and

 

WHEREAS, Assignor desires to transfer to Assignee the Assigned Interest (as
defined below) under the Loan Agreement and its rights with respect to the
Commitment assigned and its Outstanding Loans with respect thereto;

 

NOW, THEREFORE, for good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree
as follows:

 

1.                                      Definitions.  Terms defined in the Loan
Agreement and used herein without definition shall have the respective meanings
assigned to such terms in the Loan Agreement.

 

2.                                      Assignment.

 

(a)                                 Subject to the terms and conditions of this
Agreement and in consideration of the payment to be made by Assignee to Assignor
pursuant to Paragraph 5 of this Agreement, the Assignor hereby irrevocably sells
and assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Loan Agreement,
as of the Effective Date inserted by the Agent as contemplated below: (i) all of
the Assignor’s rights and obligations in its capacity as a Lender under the Loan
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of its
Revolving Credit Commitment and/or Term Loan Commitment and/or Term Loan II
Commitment and/or Term Loan III Commitment and outstanding Revolving Credit
Loans and/or Term Loans and/or Term Loan II Loans and/or Term Loan III Loans, as
applicable, and a corresponding interest in and to all other rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any guarantees included in such facilities); and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without

 

Exhibit H-1

--------------------------------------------------------------------------------


 

recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

Assigned Interest:

 

Class

 

Aggregate Amount
of Commitment for
all Lenders of such
Class(1)

 

Amount of
Applicable
Commitment of
such Class Assigned

 

Percentage
Assigned of
Commitment of
such Class(2)

 

Amounts of
Outstanding Loans
of such Class
Assigned

 

[Revolving Credit Commitment/Loans]

 

$

 

 

$

 

 

 

%

$

 

 

[Term Loan Commitment/Loans]

 

$

 

 

$

 

 

 

%

$

 

 

[Term Loan II Commitment/Loans]

 

$

 

 

$

 

 

 

%

$

 

 

[Term Loan III Commitment/Loans]

 

$

 

 

$

 

 

 

%

$

 

 

 

(b)                                 Assignee, subject to the terms and
conditions hereof, hereby assumes all obligations of Assignor with respect to
the Assigned Interests from and after the Effective Date as if Assignee were an
original Lender under and signatory to the Loan Agreement, which obligations
shall include, but shall not be limited to, the obligation to make Loans to the
Parent Borrower and purchase participation interests in Swing Loans and Letters
of Credit issued for the account of the Parent Borrower with respect to the
Assigned Interests and to indemnify the Agent as provided therein (such
obligations, together with all other obligations set forth in the Loan Agreement
and the other Loan Documents are hereinafter collectively referred to as the
“Assigned Obligations”).  Assignor shall have no further duties or obligations
with respect to, and shall have no further interest in, the Assigned Obligations
or the Assigned Interests.

 

--------------------------------------------------------------------------------

(1)                                 Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.

 

(2)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

Exhibit H-2

--------------------------------------------------------------------------------


 

3.                                      Representations and Requests of
Assignor.

 

(c)                                  The Assignor: (a) represents and warrants
that: (i) it is the legal and beneficial owner of the Assigned Interest;
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim; and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to: (i) any statements, warranties or
representations made in or in connection with the Loan Agreement or any other
Loan Document; (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder; (iii) the financial condition of the Parent Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document; or (iv) the performance or observance by the Parent Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

(d)                                 Assignor requests that the Agent obtain
replacement notes for each of Assignor and Assignee as provided in the Loan
Agreement.

 

4.                                      Representations of Assignee.  Assignee
makes and confirms to the Agent, Assignor and the other Lenders all of the
representations, warranties and covenants of a Lender under Articles 14 and 18
of the Loan Agreement.  Without limiting the foregoing, Assignee (a) represents
and warrants that it is legally authorized to, and has full power and authority
to, enter into this Agreement and perform its obligations under this Agreement;
(b) confirms that it has received copies of such documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (c) agrees that it has and will, independently and without
reliance upon Assignor, any other Lender or the Agent and based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Parent Borrower and the value of the assets of the
Parent Borrower, and taking or not taking action under the Loan Documents;
(d) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers as are reasonably incidental thereto pursuant to the
terms of the Loan Documents; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) represents and warrants that Assignee does not
control, is not controlled by, is not under common control with and is otherwise
free from influence or control by, the Parent Borrower or REIT, (g) represents
and warrants that Assignee is subject to control, regulation or examination by a
state or federal regulatory agency, and (h) agrees that if Assignee is not
incorporated under the laws of the United States of America or any State, it has
on or prior to the date hereof delivered to Parent Borrower and Agent
certification as to its exemption (or lack thereof) from deduction or
withholding of any United States federal income taxes.

 

5.                                      Payments to Assignor.  In consideration
of the assignment made pursuant to Paragraph 1 of this Agreement, Assignee
agrees to pay to Assignor on the Effective Date, an amount equal to the
aggregate “Amount of Outstanding Loans of such Class Assigned” of each Class of
Loans set forth in the table describing the Assigned Interest in such Paragraph
1.

 

6.                                      Payments by Assignor.  Assignor agrees
to pay the Agent on the Assignment Date the registration fee required by §18.2
of the Loan Agreement.

 

Exhibit H-3

--------------------------------------------------------------------------------


 

7.                                      Effectiveness.

 

(e)                                  The effective date for this Agreement shall
be                 (the “Effective Date”).  Following the execution of this
Agreement, each party hereto shall deliver its duly executed counterpart hereof
to the Agent for acceptance and recording in the Register by the Agent.

 

(f)                                   Upon such acceptance and recording and
from and after the Assignment Date, (i) Assignee shall be a party to the Loan
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement.

 

(g)                                  Upon such acceptance and recording and from
and after the Assignment Date, the Agent shall make all payments in respect of
the rights and interests assigned hereby accruing after the Assignment Date
(including payments of principal, interest, fees and other amounts) to Assignee.

 

(h)                                 All outstanding LIBOR Rate Loans shall
continue in effect for the remainder of their applicable Interest Periods and
Assignee shall accept the currently effective interest rates on its Assigned
Interest of each LIBOR Rate Loan.

 

8.                                      Notices.  Assignee specifies as its
address for notices and its Lending Office for all assigned Loans, the offices
set forth below:

 

Notice Address:                                                          
                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                               
Attn:                                                                                                                                                                                                                   
Facsimile:

 

Domestic Lending Office:         Same as above

 

Eurodollar Lending Office:       Same as above

 

9.                                      Payment Instructions.  From and after
the Effective Date, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.  All payments to Assignee under the Loan Agreement shall be made as
provided in the Loan Agreement in accordance with the separate instructions
delivered to Agent.

 

10.                               Governing Law.  THIS AGREEMENT IS INTENDED TO
TAKE EFFECT AS A SEALED INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO CONFLICT OF LAWS).

 

Exhibit H-4

--------------------------------------------------------------------------------


 

11.                               Counterparts.  This Agreement may be executed
in any number of counterparts which shall together constitute but one and the
same agreement.

 

12.                               Amendments.  This Agreement may not be
amended, modified or terminated except by an agreement in writing signed by
Assignor and Assignee, and consented to by Agent.

 

13.                               Successors.  This Agreement shall inure to the
benefit of the parties hereto and their respective successors and assigns as
permitted by the terms of Loan Agreement.

 

[signatures on following page]

 

Exhibit H-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

RECEIPT ACKNOWLEDGED AND

 

 

 

 

ASSIGNMENT CONSENTED TO BY:

 

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

Exhibit H-6

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF LETTER OF CREDIT APPLICATION

 

See attached.

 

Exhibit I-1

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of April 19, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CORESITE, L.P. (“Parent Borrower”),
KEYBANK NATIONAL ASSOCIATION, as administrative agent for the lenders, and each
lender from time to time party thereto.

 

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Parent Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Parent Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Parent Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or
successor form).  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Parent Borrower and the Agent, and (2) the
undersigned shall have at all times furnished the Parent Borrower and the Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

 

 

Name: 

 

 

 

 

 

Title: 

 

 

 

Date:            , 20[  ]

 

Exhibit J-1 - 1

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of April 19, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CORESITE, L.P. (“Parent Borrower”),
KEYBANK NATIONAL ASSOCIATION, as administrative agent for the lenders, and each
lender from time to time party thereto.

 

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Parent Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Parent Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or successor form).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

 

 

Name: 

 

 

 

 

 

Title: 

 

 

 

Date:            , 20[  ]

 

Exhibit J-2 - 1

--------------------------------------------------------------------------------


 

EXHIBIT J-3

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of April 19, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CORESITE, L.P. (“Parent Borrower”),
KEYBANK NATIONAL ASSOCIATION, as administrative agent for the lenders, and each
lender from time to time party thereto.

 

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Parent Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Parent Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY (or
successor form) accompanied by an IRS Form W-8BEN or W-8BEN-E (or successor
form) from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

 

 

Name: 

 

 

 

 

 

Title: 

 

 

 

Date:            , 20[  ]

 

Exhibit J-3 - 1

--------------------------------------------------------------------------------


 

EXHIBIT J-4

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of April 19, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CORESITE, L.P. (“Parent Borrower”),
KEYBANK NATIONAL ASSOCIATION, as administrative agent for the lenders, and each
lender from time to time party thereto.

 

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Parent Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Parent Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Parent Borrower with IRS
Form W-8IMY (or successor form) accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E (or successor form) or (ii) an IRS
Form W-8IMY (or successor form) accompanied by an IRS Form W-8BEN or W-8BEN-E
(or successor form) from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Parent Borrower and the
Agent, and (2) the undersigned shall have at all times furnished the Parent
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

 

 

Name: 

 

 

 

 

 

Title: 

 

 

 

Exhibit J-4 - 1

--------------------------------------------------------------------------------


 

Date:            , 20[  ]

 

Exhibit J-4 - 2

--------------------------------------------------------------------------------